Exhibit 10.2

 

CUSIP Number: Deal # 45856GAH7



Term Loans CUSIP # 45856GAJ3

 

Execution Version

 



TERM LOAN CREDIT AGREEMENT

 

among

 

INTERCONTINENTAL EXCHANGE, INC.
as Borrower,

 

THE LENDERS NAMED HEREIN,

 

WELLS FARGO Bank, National Association,
as Administrative Agent

 

BANK OF AMERICA, N.A., and
JPMORGAN CHASE BANK, N.A.,
as Co-Syndication Agents

 

and

 

BANCO BILBAO VIZCAYA ARGENTARIA, S.A. NEW YORK BRANCH,
FIFTH THIRD BANK, NATIONAL ASSOCIATION,
MIZUHO BANK, LTD.,
MUFG BANK, LTD. and
PNC BANK, NATIONAL ASSOCIATION,
as Co-Documentation Agents

 

$750,000,000 Senior Delayed Draw Term Loan Facility

 

WELLS FARGO SECURITIES, LLC,
BOFA SECURITIES, INC., and
JPMORGAN CHASE BANK, N.A.,
as Joint Bookrunners and Joint Lead Arrangers

 

Dated as of August 21, 2020

 

 



 



 

 

 



TABLE OF CONTENTS

 

  Page ARTICLE I   DEFINITIONS   1.1 Defined Terms 1 1.2 Accounting Terms 25 1.3
Other Terms; Construction 26 1.4 Interest Rates 27 1.5 Divisions 27      
ARTICLE II   AMOUNT AND TERMS OF THE LOANS   2.1 Commitments 28 2.2 Borrowings
28 2.3 Disbursements; Funding Reliance; Domicile of Loans 29 2.4 Evidence of
Debt; Notes 30 2.5 Termination and Reduction of Commitments 30 2.6 Repayment of
Loans 31 2.7 Voluntary Prepayments 32 2.8 Interest 32 2.9 Fees 34 2.10 Interest
Periods 34 2.11 Conversions and Continuations 35 2.12 Method of Payments;
Computations; Apportionment of Payments 36 2.13 Recovery of Payments 38 2.14 Pro
Rata Treatment 39 2.15 Increased Costs; Change in Circumstances; Illegality 39
2.16 Taxes 43 2.17 Compensation 47 2.18 Replacement of Lenders; Mitigation of
Costs 47 2.19 Defaulting Lenders 49       ARTICLE III   CONDITIONS PRECEDENT  
3.1 Conditions to the Effective Date 50 3.2 Conditions to the Closing Date 52

 



i

 

 

ARTICLE IV   REPRESENTATIONS AND WARRANTIES   4.1 Corporate Organization and
Power 54 4.2 Authorization; Enforceability 54 4.3 No Violation 54 4.4
Governmental and Third-Party Authorization; Permits 54 4.5 Litigation 55 4.6
Full Disclosure 55 4.7 Margin Regulations 55 4.8 No Material Adverse Effect 55
4.9 Financial Matters 55 4.10 Compliance with Laws 56 4.11 Investment Company
Act 56 4.12 OFAC; Anti-Terrorism Laws 56 4.13 Solvency 57       ARTICLE V  
AFFIRMATIVE COVENANTS   5.1 Financial Statements 57 5.2 Other Business and
Financial Information 58 5.3 Existence; Franchises; Maintenance of Properties 60
5.4 Use of Proceeds 60 5.5 Compliance with Laws 60 5.6 Payment of Taxes 60 5.7
Insurance 60 5.8 Maintenance of Books and Records; Inspection 61 5.9
Anti-Corruption Laws, OFAC, PATRIOT Act Compliance 61 5.10 Ellie Mae Acquisition
Date Certification 62       ARTICLE VI   FINANCIAL COVENANT   6.1 Maximum Total
Leverage Ratio 62       ARTICLE VII   NEGATIVE COVENANTS   7.1 Merger;
Consolidation 63 7.2 Subsidiary Indebtedness 63 7.3 Liens 65 7.4 Asset
Dispositions 67 7.5 Dividend Payments 67

 



ii

 

 

ARTICLE VIII   EVENTS OF DEFAULT   8.1 Events of Default 68 8.2 Remedies:
Termination of Commitments, Acceleration, etc 70 8.3 Remedies: Setoff 71      
ARTICLE IX   THE ADMINISTRATIVE AGENT   9.1 Appointment and Authority 72 9.2
Rights as a Lender 72 9.3 Exculpatory Provisions 72 9.4 Reliance by
Administrative Agent 73 9.5 Delegation of Duties 74 9.6 Resignation of
Administrative Agent 74 9.7 Non-Reliance on Administrative Agent and Other
Lenders 75 9.8 No Other Duties, Etc 75 9.9 Administrative Agent May File Proofs
of Claim 75 9.10 Ineligible Assignees Letter Agreement 76 9.11 Replacement of
Impaired Agent 76       ARTICLE X   MISCELLANEOUS   10.1 Expenses; Indemnity;
Damage Waiver 76 10.2 Governing Law; Submission to Jurisdiction; Waiver of
Venue; Service of Process 79 10.3 Waiver of Jury Trial 79 10.4 Notices;
Effectiveness; Electronic Communication 80 10.5 Amendments, Waivers, etc 81 10.6
Successors and Assigns 82 10.7 No Waiver 86 10.8 Survival 86 10.9 Severability
87 10.10 Construction 87 10.11 No Fiduciary Duty 87 10.12 Confidentiality 87
10.13 Counterparts; Integration; Effectiveness 88 10.14 Disclosure of
Information 89 10.15 PATRIOT Act Notice 89 10.16 Acknowledgement and Consent to
Bail-In of Affected Financial Institutions 89 10.17 Acknowledgement Regarding
Any Supported QFCs 89 10.18 Certain ERISA Matters 91

 



iii

 

 

EXHIBITS

 

Exhibit A Form of Note Exhibit B-1 Form of Notice of Borrowing Exhibit B-2
Form of Notice of Conversion/Continuation Exhibit C Form of Compliance
Certificate Exhibit D Form of Assignment and Assumption Exhibit E Forms of U.S.
Tax Compliance Certificate Exhibit F Form of Solvency Certificate     SCHEDULES
    Schedule 1.1(a) Commitments and Notice Addresses Schedule 7.3 Liens

 



iv

 

 



 

CREDIT AGREEMENT

 

THIS TERM LOAN CREDIT AGREEMENT, dated as of the 21st day of August, 2020, is
made among INTERCONTINENTAL EXCHANGE, INC., a Delaware corporation (the
“Borrower”), the Lenders (as hereinafter defined), and WELLS FARGO BANK,
NATIONAL ASSOCIATION, as Administrative Agent (as hereinafter defined) for the
Lenders.

 

BACKGROUND STATEMENT

 

The Borrower has requested that the Lenders make available a delayed draw term
loan credit facility to the Borrower in the aggregate principal amount of
$750,000,000. The Borrower will use the proceeds of this facility as provided in
Section 5.4. The Lenders are willing to make available to the Borrower the
credit facility described herein subject to and on the terms and conditions set
forth in this Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual provisions, covenants and
agreements herein contained, the parties hereto hereby agree as follows:

 

ARTICLE I 

 

DEFINITIONS

 

1.1              Defined Terms. For purposes of this Agreement, in addition to
the terms defined elsewhere herein, the following terms have the meanings set
forth below:

 

“Acquisition” means any transaction or series of related transactions,
consummated on or after the date hereof, by which the Borrower directly, or
indirectly through one or more Subsidiaries, (i) acquires any division or line
of business of any Person, or all or substantially all of the assets, of any
Person, whether through purchase of assets, merger or otherwise, or
(ii) acquires Capital Stock of any Person having at least a majority of Total
Voting Power of the then outstanding Capital Stock of such Person.

 

“Adjusted Base Rate” means, at any time with respect to any Base Rate Loan, a
rate per annum equal to the Base Rate as in effect at such time plus the
Applicable Percentage for Base Rate Loans as in effect at such time.

 

“Adjusted LIBOR Rate” means, at any time with respect to any LIBOR Loan, a rate
per annum equal to the LIBOR Rate (as set forth in clause (i) of the definition
thereof) as in effect at such time plus the Applicable Percentage for LIBOR
Loans as in effect at such time.

 

“Administrative Agent” means Wells Fargo, in its capacity as Administrative
Agent appointed under Section 9.1, and any successors and permitted assigns in
such capacity.

 





 

 

“Administrative Questionnaire” means an administrative questionnaire in the form
supplied by the Administrative Agent.

 

“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
Notwithstanding the foregoing, neither the Administrative Agent nor any Lender
shall be deemed an “Affiliate” of the Borrower or any Subsidiary of the
Borrower.

 

“Agreement” means this Credit Agreement.

 

“Applicable Percentage” means, as of any date of determination, the applicable
percentage (i) to be added to the Base Rate for purposes of determining the
Adjusted Base Rate, and (ii) to be added to the LIBOR Rate for purposes of
determining the Adjusted LIBOR Rate, in each case as determined under the
following matrix with reference to the Debt Rating (as defined and as determined
as set forth below):

 

Tier  Debt Rating  Applicable
LIBOR
Margin   Applicable
Base Rate
Margin  I  A/A2 or higher   1.000%   0.000% II  A-/A3   1.125%   0.125% III 
BBB+/Baa1   1.250%   0.250% IV  BBB/Baa2   1.500%   0.500% V  BBB-/Baa3 or
lower   1.750%   0.750%

 

“Debt Rating” means, as of any date of determination, the rating as determined
by S&P and Moody’s of the Borrower’s non-credit-enhanced, senior unsecured
long-term debt. For purposes of determining the applicable pricing tier, (i) if
the respective Debt Ratings issued by the foregoing rating agencies differ by
one pricing tier, then the pricing tier for the higher of such Debt Ratings
shall apply (with pricing tier I being the highest and pricing tier V being the
lowest); (ii) if there is a split in Debt Ratings of more than one pricing tier,
then the pricing tier that is one level lower than the pricing tier of the
higher Debt Rating shall apply; (iii) if the Borrower has only one Debt Rating,
the pricing tier corresponding to that Debt Rating shall apply; and (iv) if the
Borrower does not have any Debt Rating, pricing tier V shall apply. Initially,
the Applicable Percentage shall be determined based upon the Debt Rating
specified in the certificate delivered on the Closing Date. Thereafter, each
change in the Applicable Percentage resulting from a publicly announced change
in the Debt Rating shall be effective during the period commencing on the date
of the public announcement thereof and ending on the date immediately preceding
the effective date of the next such change.

 



2

 

 

“Anti-Corruption Laws” means the United States Foreign Corrupt Practices Act of
1977, the United Kingdom Bribery Act of 2010, and all other laws, rules, and
regulations of any jurisdiction applicable to the Borrower and its Affiliates
concerning or relating to bribery or corruption.

 

“Approved Fund” means any Fund that is administered or managed by (i) a Lender,
(ii) an Affiliate of a Lender or (iii) a Person (or an Affiliate of a Person)
that administers or manages a Lender.

 

“Arrangers” means the Initial Arranger, BofA Securities, Inc. and JPMorgan Chase
Bank, N.A., and their respective successors.

 

“Assignment and Assumption” means an Assignment and Assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.6(b)), and accepted by the Administrative Agent, in substantially
the form of Exhibit D or any other form approved by the Administrative Agent.

 

“Authorized Officer” means, with respect to any action specified herein to be
taken by or on behalf of the Borrower, any officer of the Borrower duly
authorized by resolution of its board of directors or other governing body to
take such action on its behalf, and whose signature and incumbency shall have
been certified to the Administrative Agent by the secretary or an assistant
secretary of the Borrower.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.

 

“Bail-In Legislation” means (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).

 

“Bankruptcy Code” means 11 U.S.C. §§ 101 et seq., and any successor statute.

 

“Bankruptcy Event” means the occurrence of an event specified in Section 8.1(f)
or 8.1(g).

 

“Base Rate” means the highest of (i) the per annum interest rate publicly
announced from time to time by Wells Fargo in Charlotte, North Carolina, to be
its prime rate (which may not necessarily be its lowest or best lending rate),
as adjusted to conform to changes as of the opening of business on the date of
any such change in such prime rate, (ii) the Federal Funds Rate plus 0.5% per
annum, as adjusted to conform to changes as of the opening of business on the
date of any such change in the Federal Funds Rate, and (iii) subject to the
implementation of a Benchmark Replacement in accordance with Section 2.15(h),
the LIBOR Rate for an interest period of one month plus 1.00%, as adjusted to
conform to changes as of the opening of business on the date of any such change
of such LIBOR Rate.

 



3

 

 

“Base Rate Loan” means, at any time, any Loan that bears interest at such time
at the applicable Adjusted Base Rate.

 

“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by the Administrative Agent
and the Borrower giving due consideration to (i) any selection or recommendation
of a replacement rate or the mechanism for determining such a rate by the
Relevant Governmental Body or (ii) any evolving or then-prevailing market
convention for determining a rate of interest as a replacement to the LIBOR Rate
for U.S. dollar-denominated syndicated credit facilities and (b) the Benchmark
Replacement Adjustment; provided that, if the Benchmark Replacement as so
determined would be less than zero, the Benchmark Replacement will be deemed to
be zero for purposes of this Agreement.

 

“Benchmark Replacement Adjustment” means, with respect to any replacement of the
LIBOR Rate with an Unadjusted Benchmark Replacement for each applicable Interest
Period, the spread adjustment, or method for calculating or determining such
spread adjustment, (which may be a positive or negative value or zero) that has
been selected by the Administrative Agent and the Borrower giving due
consideration to (i) any selection or recommendation of a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of the LIBOR Rate with the applicable Unadjusted Benchmark
Replacement by the Relevant Governmental Body or (ii) any evolving or
then-prevailing market convention for determining a spread adjustment, or method
for calculating or determining such spread adjustment, for the replacement of
the LIBOR Rate with the applicable Unadjusted Benchmark Replacement for U.S.
dollar-denominated syndicated credit facilities at such time.

 

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Base Rate,” the definition of “Interest Period,”
timing and frequency of determining rates and making payments of interest and
other administrative matters) that the Administrative Agent, in consultation
with the Borrower, decides may be appropriate to reflect the adoption and
implementation of such Benchmark Replacement and to permit the administration
thereof by the Administrative Agent in a manner substantially consistent with
market practice (or, if the Administrative Agent decides that adoption of any
portion of such market practice is not administratively feasible or if the
Administrative Agent reasonably determines that no market practice for the
administration of the Benchmark Replacement exists, in such other manner of
administration as the Administrative Agent decides is reasonably necessary in
connection with the administration of this Agreement).

 

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the LIBOR Rate:

 

(1)       in the case of clause (1) or (2) of the definition of “Benchmark
Transition Event,” the later of (a) the date of the public statement or
publication of information referenced therein and (b) the date on which the
administrator of the LIBOR Rate permanently or indefinitely ceases to provide
the LIBOR Rate; or

 



4

 

 

(2)       in the case of clause (3) of the definition of “Benchmark Transition
Event,” the date of the public statement or publication of information
referenced therein.

 

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the LIBOR Rate:

 

(1)       a public statement or publication of information by or on behalf of
the administrator of the LIBOR Rate announcing that such administrator has
ceased or will cease to provide the LIBOR Rate, permanently or indefinitely;
provided that, at the time of such statement or publication, there is no
successor administrator that will continue to provide the LIBOR Rate;

 

(2)       a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBOR Rate, the U.S. Federal Reserve
System, an insolvency official with jurisdiction over the administrator for the
LIBOR Rate, a resolution authority with jurisdiction over the administrator for
the LIBOR Rate or a court or an entity with similar insolvency or resolution
authority over the administrator for the LIBOR Rate, which states that the
administrator of the LIBOR Rate has ceased or will cease to provide the LIBOR
Rate permanently or indefinitely; provided that, at the time of such statement
or publication, there is no successor administrator that will continue to
provide the LIBOR Rate; or

 

(3)       a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBOR Rate announcing that the LIBOR
Rate is no longer representative.

 

“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Required Lenders, as applicable, by notice to the Borrower, the
Administrative Agent (in the case of such notice by the Required Lenders) and
the Lenders.

 

“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the LIBOR Rate
and solely to the extent that the LIBOR Rate has not been replaced with a
Benchmark Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced the LIBOR Rate for all purposes hereunder in accordance with
Section 2.15(h) and (y) ending at the time that a Benchmark Replacement has
replaced the LIBOR Rate for all purposes hereunder pursuant to the
Section 2.15(h).

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

 



5

 

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.

 

“Borrower” has the meaning given to such term in the introductory paragraph
hereof.

 

“Borrowing” means the incurrence by the Borrower (including as a result of
conversions and continuations of outstanding Loans pursuant to Section 2.11) on
a single date of a group of Loans of a single Type and, in the case of LIBOR
Loans, as to which a single Interest Period is in effect.

 

“Business Day” means (i) any day other than a Saturday or Sunday, a legal
holiday or a day on which commercial banks in Charlotte, North Carolina or New
York, New York are authorized or required by law to be closed, and (ii) in
respect of any notice or determination in connection with, and payments of
principal and interest on, LIBOR Loans, any such day that is also a day on which
trading in Dollar deposits is conducted by banks in London, England in the
London interbank Eurodollar market.

 

“Capital Lease” means, with respect to any Person, any lease of property
(whether real, personal or mixed) by such Person as lessee that is or is
required to be, in accordance with GAAP, recorded as a capital lease on such
Person’s balance sheet.

 

“Capital Lease Obligations” means, with respect to any Person, the obligations
of such Person to pay rent or other amounts under any Capital Lease of such
Person, and the amount of such obligations shall be the capitalized amount
thereof determined in accordance with GAAP.

 

“Capital Stock” means (i) with respect to any Person that is a corporation, any
and all shares, interests or equivalents in capital stock (whether voting or
nonvoting, and whether common or preferred) of such corporation, and (ii) with
respect to any Person that is not a corporation, any and all partnership,
membership, limited liability company or other equity interests of such Person;
and in each case under clauses (i) and (ii), any and all warrants, rights or
options to purchase any of the foregoing or any securities convertible into or
exchangeable for any of the foregoing.

 

“Cash Equivalents” is defined in accordance with GAAP.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (i) the adoption or taking effect of any law, rule, regulation
or treaty, (ii) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (iii) the making or issuance of any request, guideline
or directive (whether or not having the force of law) by any Governmental
Authority; provided that notwithstanding anything herein to the contrary, (x)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted, implemented or
issued.

 



6

 

 

“Change of Control” means an event or series of events by which any “person” or
“group” (as such terms are used in Sections 13(d) and 14(d) of the Exchange Act,
but excluding any employee benefit plan of such person or its subsidiaries, and
any person or entity acting in its capacity as trustee, agent or other fiduciary
or administrator of any such plan) becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Exchange Act), directly or indirectly, of 35% or
more of the equity securities of the Borrower entitled to vote for members of
the board of directors or equivalent governing body of the Borrower on a
fully-diluted basis.

 

“Clearing House Subsidiary” means any Subsidiary of the Borrower the principal
business of which is the provision of or conducting of clearing, depository or
settlement operations.

 

“Closing Date” means the date on which the Borrowing of Loans occurs (on which
date the conditions set forth in Section 3.2 shall be satisfied or waived in
accordance with the terms of this Agreement).

 

“Co-Documentation Agents” means the Lenders identified as such on the cover page
hereof.

 

“Co-Syndication Agents” means the Lenders identified as such on the cover page
hereof.

 

“Code” means the Internal Revenue Code of 1986, and any successor statute, and
all rules and regulations from time to time promulgated thereunder.

 

“Commitment” means, with respect to any Lender at any time, the commitment of
such Lender to make Loans in an aggregate principal amount at any time
outstanding up to the amount set forth opposite such Lender’s name on
Schedule 1.1(a) under the caption “Commitment” or, if such Lender has entered
into one or more Assignment and Assumptions, the amount set forth for such
Lender at such time in the Register maintained by the Administrative Agent
pursuant to Section 10.6(c) as such Lender’s “Commitment,” in either case, as
such amount may be reduced at or prior to such time pursuant to the terms
hereof.

 

“Compliance Certificate” means a fully completed and duly executed certificate
in the form of Exhibit C, together with a Covenant Compliance Worksheet.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 



7

 

 

“Consolidated EBITDA” means, for any Reference Period, the aggregate of (i)
Consolidated Net Income for such period, plus (ii) the sum of (A) interest
expense, (B) federal, state, local and other income taxes, (C) depreciation and
amortization expense, (D) fees and integration, restructuring and severance
expenses and charges incurred during such period in connection with any
Acquisition or asset disposition consummated no more than six months prior to
the beginning of such Reference Period not to exceed five percent of
Consolidated EBITDA for such Reference Period (calculated without giving effect
to this clause (D)), (E) noncash charges (including stock based compensation and
any impairment charge or write-off or write-down of goodwill or other intangible
assets), (F) extraordinary losses and (G) all losses during such period
resulting from any asset disposition outside the ordinary course of business,
all to the extent deducted in the calculation of Consolidated Net Income for
such Reference Period and all calculated in accordance with GAAP, minus (iii)
the sum of (A) extraordinary gains or income, (B) all gains during such period
resulting from any asset disposition outside the ordinary course of business,
(C) any cash disbursements during such period that relate to noncash charges
included in Consolidated EBITDA pursuant to clause (ii)(E) of this definition
during such Reference Period or the twelve months preceding such Reference
Period and (D) any noncash gains for such period that represent the reversal of
any accrual, or the reversal of any cash reserves, that relates to charges
included in Consolidated EBITDA pursuant to clause (ii)(D) or (ii)(E) of this
definition during such Reference Period or the twelve months preceding such
Reference Period, all to the extent included in the calculation of Consolidated
Net Income for such period and all calculated in accordance with GAAP.

 

“Consolidated Net Income” means, for any Reference Period, net income (or loss)
for the Borrower and its Subsidiaries for such Reference Period, determined on a
consolidated basis in accordance with GAAP (after deduction for minority
interests); provided that, in making such determination, there shall be excluded
(i) the net income (or loss) of any other Person that is not a Subsidiary of the
Borrower (or is accounted for by the Borrower by the equity method of
accounting) except to the extent of actual payment of cash dividends or
distributions by such Person to the Borrower or any Subsidiary thereof during
such period, (ii) the net income of any Subsidiary of the Borrower to the extent
that the declaration or payment of dividends or similar distributions by such
Subsidiary of such net income is not at the time permitted by operation of the
terms of its charter, certificate of incorporation or formation or other
constituent document or any agreement or instrument (other than a Credit
Document) or any judgment, decree, order, statute, rule or government regulation
applicable to such Subsidiary (provided that there shall not be excluded from
Consolidated Net Income such part of net income that is used or designated as
being available to satisfy regulatory capital or liquidity requirements imposed
on any Subsidiary of the Borrower by any Governmental Authority or pursuant to
any decree, order, statute, rule or government regulation) and (iii) without
duplication of other deductions or exclusions, any payments made during such
Reference Period by any Subsidiaries of the Borrower of profit sharing
entitlements, rebates, incentives, partnership distributions or similar
entitlements.

 

“Consolidated Net Worth” means, as of any date of determination, the
consolidated stockholders’ equity of the Borrower and its Subsidiaries,
determined in accordance with GAAP.

 

“Consolidated Total Funded Debt” means, as of any date of determination, the
aggregate principal amount of all Indebtedness of the Borrower and its
Subsidiaries as of such date, determined on a consolidated basis in accordance
with GAAP.

 

“Control” means, with respect to any Person, the possession, direct or indirect,
of the power to direct or cause the direction of the management and policies of
such Person, whether through the ownership of voting securities, by contract or
otherwise; and the terms “Controlled” and “Controlling” have correlative
meanings.

 



8

 

 

“Covenant Compliance Worksheet” means a fully completed worksheet in the form of
Attachment A to Exhibit C.

 

“Credit Documents” means this Agreement, the Notes, the Fee Letter, the
Ineligible Assignees Letter Agreement, each Compliance Certificate and the
Notice of Borrowing (if any), now or hereafter executed and delivered to the
Administrative Agent or any Lender by or on behalf of the Borrower with respect
to this Agreement.

 

“Debt Rating” shall have the meaning given to such term in the definition of
Applicable Percentage.

 

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

 

“Default” means any event or condition that, with the passage of time or giving
of notice, or both, would constitute an Event of Default.

 

“Defaulting Lender” means, subject to Section 2.19(b), any Lender that (i) has
failed to (A) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (B) pay to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within two Business Days of the
date when due, (ii) has notified the Borrower or the Administrative Agent in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (iii) has failed, within three Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (iii) upon receipt of
such written confirmation by the Administrative Agent and the Borrower), or
(iv) has, or has a direct or indirect parent company that has, (A) become the
subject of a proceeding under any Debtor Relief Law, (B) had appointed for it a
receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity or (C) become the subject of a Bail-In Action; provided that a Lender
shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (i)
through (iv) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to
Section 2.19(b)) upon delivery of written notice of such determination to the
Borrower and each Lender.

 



9

 

 

“Designated Person” means any Person listed on a Sanctions List.

 

“Dollars” or “$” means dollars of the United States of America.

 

“Domestic Subsidiary” means a Subsidiary incorporated or otherwise organized or
existing under the laws of the United States, any state thereof or the District
of Columbia, other than any such Subsidiary (i) of a controlled foreign
corporation within the meaning of Section 957 of the Code (a “CFC”) or (ii) that
has no material assets other than Capital Stock of one or more Foreign
Subsidiaries that are CFCs.

 

“Early Opt-in Election” means the occurrence of:

 

(1)       (i) a determination by the Administrative Agent or (ii) a notification
by the Required Lenders to the Administrative Agent (with a copy to the
Borrower) that the Required Lenders have determined that U.S. dollar-denominated
syndicated credit facilities being executed at such time, or that include
language similar to that contained in Section 2.15(h), are being executed or
amended, as applicable, to incorporate or adopt a new benchmark interest rate to
replace the LIBOR Rate, and

 

(2)       (i) the election by the Administrative Agent or the Borrower or (ii)
the election by the Required Lenders to declare that an Early Opt-in Election
has occurred and the provision, as applicable, by the Administrative Agent of
written notice of such election to the Borrower and the Lenders or by the
Required Lenders of written notice of such election to the Administrative Agent
and the Borrower.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 



10

 

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Date” means the date on which all of the conditions set forth at
Section 3.1 have been satisfied or waived in accordance with the terms of this
Agreement.

 

“Ellie Mae” means Ellie Mae Intermediate Holdings I, Inc., a Delaware
corporation.

 

“Ellie Mae Acquisition” means the proposed Acquisition by the Borrower of all
the equity interests of Ellie Mae from the existing equityholder of Ellie Mae
pursuant to the Ellie Mae Acquisition Agreement.

 

“Ellie Mae Acquisition Agreement” means the Stock Purchase Agreement, dated as
of August 6, 2020, among the Borrower, Ellie Mae and Ellie Mae Parent, LP
(including all schedules and exhibits thereto).

 

“Ellie Mae Acquisition Date” means the date on which the Ellie Mae Acquisition
is consummated.

 

“Ellie Mae Bridge Arrangers” means Wells Fargo Securities, LLC, Credit Suisse
Loan Funding LLC and Goldman Sachs Bank USA.

 

“Ellie Mae Bridge Facility” means that certain senior unsecured bridge credit
facility providing for up to $10,650,000,000 in senior unsecured bridge loans
available to the Borrower arranged by the Ellie Mae Bridge Arrangers and used to
(i) finance a portion of the consideration paid by the Borrower to consummate
the Ellie Mae Acquisition, (ii) refinance all or a portion of the existing
Indebtedness of Ellie Mae and its Subsidiaries, and/or (iii) pay fees, costs,
commissions and expenses in connection with the Ellie Mae Transactions, all as
contemplated in that certain commitment letter, dated as of August 6, 2020,
among Wells Fargo, Credit Suisse AG, the Ellie Mae Bridge Arrangers and the
Borrower.

 

“Ellie Mae Transactions” means, collectively, (a) the Ellie Mae Acquisition, (b)
the issuance or incurrence of Indebtedness (including the making of Loans) to
finance a portion of the consideration paid by the Borrower to consummate the
Ellie Mae Acquisition, (c) the issuance of Capital Stock of the Borrower to the
equityholder of Ellie Mae as consideration for the Ellie Mae Acquisition,
(d) the refinancing of all or a portion of the existing Indebtedness of Ellie
Mae and its Subsidiaries, (e) the preparation, execution and delivery of the
Seventh Amendment to the Revolving Credit Agreement, (f) the preparation,
execution and delivery of the Eighth Amendment to the Revolving Credit
Agreement, (g) the preparation, execution and delivery of this Agreement and (h)
the payment of fees, costs, commissions and expenses in connection with each of
the foregoing.

 

“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, allegations, notices of
noncompliance or violation, investigations by a Governmental Authority, or
proceedings (including administrative, regulatory and judicial proceedings)
relating in any way to any Hazardous Substance, any actual or alleged violation
of or liability under any Environmental Law or any permit issued, or any
approval given, under any Environmental Law (collectively, “Claims”), including
(i) any and all Claims by Governmental Authorities for enforcement, cleanup,
removal, response, remedial or other actions or damages pursuant to any
applicable Environmental Law and (ii) any and all Claims by any third party
seeking damages, contribution, indemnification, cost recovery, compensation or
injunctive relief resulting from any Hazardous Substance or arising from alleged
injury or threat of injury to human health or the environment.

 



11

 

 

“Environmental Laws” means any and all federal, state and local laws, statutes,
ordinances, rules, regulations, permits, licenses, approvals, rules of common
law and orders of courts or Governmental Authorities, relating to the protection
of human health, occupational safety with respect to exposure to Hazardous
Substances, or the environment, now or hereafter in effect, including
requirements pertaining to the manufacture, processing, distribution, use,
treatment, storage, disposal, transportation, handling, reporting, licensing,
permitting, investigation or remediation of Hazardous Substances.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, and any
successor statute, and all rules and regulations from time to time promulgated
thereunder.

 

“ERISA Affiliate” means any Person (including any trade or business, whether or
not incorporated) deemed to be under “common control” with, or a member of the
same “controlled group” as, the Borrower or any of its Subsidiaries, within the
meaning of Sections 414(b), (c), (m) or (o) of the Code or Section 4001 of
ERISA.

 

“ERISA Event” means any of the following: (i) a “reportable event” as defined in
Section 4043(c) of ERISA with respect to a Plan and, if the Borrower or an ERISA
Affiliate has received notice, a Multiemployer Plan, for which the requirement
to give notice has not been waived by the PBGC (provided however, that a failure
to meet the minimum funding standard of Section 412 of the Code shall be
considered a “reportable event” regardless of the issuance of any waiver), (ii)
the application by the Borrower or an ERISA Affiliate for a funding waiver
pursuant to Section 412 of the Code, (iii) the incurrence by the Borrower or an
ERISA Affiliate of any Withdrawal Liability, or the receipt by the Borrower or
an ERISA Affiliate of notice from a Multiemployer Plan that it is in
reorganization or insolvency pursuant to Section 4241 or 4245 of ERISA or that
it intends to terminate or has terminated under Section 4041A of ERISA, (iv) the
distribution by the Borrower or an ERISA Affiliate under Section 4041 of ERISA
of a notice of intent to terminate any Plan or the taking of any action to
terminate any Plan, (v) the commencement of proceedings by the PBGC under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Plan, or (vi) the imposition of any Lien upon any assets of the
Borrower or an ERISA Affiliate as a result of any alleged failure to comply with
the Code or ERISA with respect to any Plan.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Event of Default” has the meaning given to such term in Section 8.1.

 

“Exchange Act” means the Securities Exchange Act of 1934, and any successor
statute, and all rules and regulations from time to time promulgated thereunder.

 



12

 

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (i) Taxes imposed on or measured by net income, profits, net worth or
capital, franchise Taxes, and branch profits or similar Taxes (in each case,
however denominated), in each case, (A) imposed by the United States (or any
political subdivision or taxing authority thereof or therein) or as a result of
such Recipient being organized under the laws of, or having its principal office
or, in the case of any Lender, its applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision or taxing authority
thereof or therein) or (B) that are Other Connection Taxes, (ii) any withholding
Taxes imposed on amounts payable to or for the account of a Lender with respect
to an applicable interest in a Loan or Commitment pursuant to a law in effect on
the date on which (A) such Lender acquires such interest in such Loan or
Commitment (other than pursuant to an assignment requested by the Borrower under
Section 2.18) or (B) such Lender changes its Lending Office, except in each case
to the extent that pursuant to Section 2.16, amounts with respect to such Taxes
were payable either to such Lender’s assignor immediately before such Lender
became a party hereto or to such Lender immediately before it changed its
Lending Office, (iii) Taxes attributable to such Recipient’s failure or
inability to comply with Section 2.16(f), (iv) any backup withholding Taxes, and
(v) any Taxes imposed under FATCA.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any intergovernmental agreements
entered into in respect of any of the foregoing.

 

“Federal Funds Rate” means, for any period, a fluctuating per annum interest
rate (rounded upwards, if necessary, to the nearest 1/100 of one percentage
point) equal for each day during such period to the weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System, as published for such day (or, if such day is not a Business
Day, for the next preceding Business Day) by the Federal Reserve Bank of New
York, or if such rate is not so published for any day that is a Business Day,
the average rate for such day on such transactions charged to the Administrative
Agent. Notwithstanding the foregoing, if any determination of any rate described
in this definition would result in the Federal Funds Rate being less than zero,
then such rate shall be deemed to be zero.

 

“Federal Reserve Bank of New York’s Website” means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.

 

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System or any successor thereto.

 

“Fee Letter” means the letter from Wells Fargo and the Initial Arranger to the
Borrower, dated August 6, 2020, relating to certain fees payable by the
Borrower, for the benefit of the Administrative Agent, the Initial Arranger or
the Lenders, as applicable, in respect of the transactions contemplated by this
Agreement.

 

“Financial Officer” means, with respect to any Person, the chief financial
officer, vice president-finance, principal accounting officer or treasurer of
such Person.

 



13

 

 

“fiscal quarter” or “FQ” means a fiscal quarter of the Borrower and its
Subsidiaries.

 

“fiscal year” or “FY” means a fiscal year of the Borrower and its Subsidiaries.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction outside of the United States.

 

“Foreign Subsidiary” means any Subsidiary of the Borrower that is not a Domestic
Subsidiary.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“GAAP” means generally accepted accounting principles in the United States of
America, as set forth in the statements, opinions and pronouncements of the
Accounting Principles Board, the American Institute of Certified Public
Accountants and the Financial Accounting Standards Board, consistently applied
and maintained, as in effect from time to time (subject to the provisions of
Section 1.2).

 

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

 

“Guaranty Fund” means any fund, deposits or pledged (or transferred) assets,
including initial, original, variation, settlement, delivery or mark-to-market
margin, buyer’s security or seller’s security, in any case whether contingent or
actual (or similar arrangement), set up, maintained or established by (i) ICE
Clear US, (ii) ICE Clear Europe, (iii) The Clearing Corporation, (iv) ICE Clear
Credit, (v) ICE Clear Canada, (vi) ICE Clear Netherlands, (vii) ICE Clear
Singapore and (viii) such other Clearing House Subsidiaries, in each case in
which its members (or other Persons) make contributions, make deposits, set
aside funds, pledge (or transfer) assets, grant security interests in assets or
transfer title to margin or other collateral assets or the like to, among other
things, enable the satisfaction (whether in whole or in part) of the obligations
of the relevant Clearing House Subsidiary or upon the default (or other
specified event) of a clearing member or the like.

 

“Guaranty Obligation” means, with respect to any Person, any direct or indirect
liability of such Person with respect to any Indebtedness, liability or other
obligation (the “primary obligation”) of another Person (the “primary obligor”),
whether or not contingent, (i) to purchase, repurchase or otherwise acquire such
primary obligation or any property constituting direct or indirect security
therefor, (ii) to advance or provide funds (x) for the payment or discharge of
any such primary obligation or (y) to maintain working capital or equity capital
of the primary obligor or otherwise to maintain the net worth or solvency or any
balance sheet item, level of income or financial condition of the primary
obligor (including keep well agreements, maintenance agreements, comfort letters
or similar agreements or arrangements), (iii) to lease or purchase property,
securities or services primarily for the purpose of assuring the owner of any
such primary obligation of the ability of the primary obligor in respect thereof
to make payment of such primary obligation or (iv) otherwise to assure or hold
harmless the owner of any such primary obligation against loss or failure or
inability to perform in respect thereof; provided, however, that, with respect
to the Borrower and its Subsidiaries, the term Guaranty Obligation shall not
include endorsements for collection or deposit in the ordinary course of
business. The amount of any Guaranty Obligation of any guaranteeing Person
hereunder shall be deemed to be the lower of (a) an amount equal to the stated
or determinable amount of the primary obligation in respect of which such
Guaranty Obligation is made and (b) the maximum amount for which such
guaranteeing Person may be liable pursuant to the terms of the instrument
embodying such Guaranty Obligation, unless such primary obligation and the
maximum amount for which such guaranteeing Person may be liable are not stated
or determinable, in which case the amount of such Guaranty Obligation shall be
such guaranteeing Person’s maximum reasonably anticipated liability in respect
thereof as determined by such guaranteeing Person in good faith.

 



14

 

 

“Hazardous Substance” means any substance or material meeting any one or more of
the following criteria: (i) it is or contains a substance designated as a
hazardous waste, hazardous substance, hazardous material, pollutant, contaminant
or toxic substance under any Environmental Law, (ii) it is toxic, explosive,
corrosive, ignitable, infectious, radioactive, mutagenic or otherwise hazardous
to human health or the environment and is or becomes regulated by any
Governmental Authority, (iii) its presence may require investigation or response
under any Environmental Law, (iv) it constitutes a nuisance, trespass or health
or safety hazard to Persons or neighboring properties, or (v) it is or contains,
without limiting the foregoing, asbestos, polychlorinated biphenyls, urea
formaldehyde foam insulation, petroleum hydrocarbons, petroleum derived
substances or wastes, crude oil, nuclear fuel, natural gas or synthetic gas.

 

“Hedge Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided, however, that, with respect to
any Clearing House Subsidiary, the term Hedge Agreement shall not include any
such transaction with respect to which such entity is a party solely in its
capacity as a central counterparty.

 

“ICE Clear Canada” means ICE Clear Canada, Inc., a Manitoba corporation and an
indirect Wholly-Owned Subsidiary of the Borrower.

 

“ICE Clear Credit” means ICE Clear Credit, LLC, a Delaware limited liability
company (formerly ICE Trust U.S. LLC) and a Subsidiary of the Borrower.

 

“ICE Clear Europe” means ICE Clear Europe Limited, a private limited company
incorporated under the laws of England and Wales and an indirect Wholly-Owned
Subsidiary of the Borrower.

 



15

 

 

“ICE Clear Netherlands” means ICE Clear Netherlands B.V., a private company
established in Amsterdam, The Netherlands and an indirect Wholly-Owned
Subsidiary of the Borrower.

 

“ICE Clear Singapore” means ICE Clear Singapore Pte. Ltd., a company
incorporated in the Republic of Singapore and an indirect Wholly-Owned
Subsidiary of the Borrower.

 

“ICE Clear US” means ICE Clear U.S., Inc., a New York corporation and an
indirect Wholly-Owned Subsidiary of the Borrower (formerly known as New York
Clearing Corporation).

 

“Indebtedness” means, with respect to any Person (without duplication), (i) all
obligations of such Person for borrowed money, (ii) all obligations of such
Person evidenced by notes, bonds, debentures or similar instruments, or upon
which interest payments are customarily made, (iii) the aggregate amount (but
only to the extent drawn and not reimbursed) of all surety bonds, letters of
credit and bankers’ acceptances issued or created for the account of such
Person, (iv) all indebtedness created or arising under any conditional sale or
other title retention agreement with respect to property acquired by such
Person, (v) all Capital Lease Obligations of such Person, (vi) all Guaranty
Obligations of such Person with respect to Indebtedness of another Person and
(vii) all indebtedness of the types referred to in clauses (i) through (vi)
above (A) of any partnership or unincorporated joint venture in which such
Person is a general partner or joint venturer to the extent such Person is
liable therefor or (B) secured by any Lien on any property or asset owned or
held by such Person regardless of whether or not the indebtedness secured
thereby shall have been incurred or assumed by such Person or is nonrecourse to
the credit of such Person, the amount thereof being equal to the lesser of
(x) the amount secured by such Lien and (y) the fair market value of the
property or assets subject to such Lien as determined in good faith by such
Person; provided, however, that, with respect to any Clearing House Subsidiary,
the term Indebtedness shall not include any transaction with respect to which
such entity is a party solely in its capacity as a central counterparty and,
with respect to any Regulated Subsidiary that acts as a swap execution facility,
multilateral trading facility, systematic internalizer or organized trading
facility and which offers a settlement service for transactions done on such
facility or on the facility of another such Regulated Subsidiary, the term
Indebtedness shall not include any transaction with respect to which such entity
is a party solely in the capacity of offering such a settlement service.

 

“Indemnified Taxes” means (i) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Credit Document and (ii) to the extent not otherwise
described in clause (i) above, Other Taxes.

 

“Indemnitee” has the meaning given to such term in Section 10.1(b).

 

“Ineligible Assignees” means those certain Persons set forth in the Ineligible
Assignees Letter Agreement and all Affiliates thereof.

 

“Ineligible Assignees Letter Agreement” means that certain letter agreement,
dated as of the Effective Date, between the Borrower and the Administrative
Agent, as such letter agreement may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time with the consent of the
Borrower and, in accordance with Section 9.10, the Administrative Agent.

 



16

 

 

“Information” has the meaning given to such term in Section 10.12.

 

“Initial Arranger” means Wells Fargo Securities, LLC.

 

“Interest Period” has the meaning given to such term in Section 2.10.

 

“IRS” means the United States Internal Revenue Service.

 

“Lender Parties” has the meaning given to such term in Section 10.11.

 

“Lenders” means, collectively, each Person executing this Agreement as a Lender
on the Effective Date and any other Person that shall have become a party to
this Agreement as a Lender pursuant to an Assignment and Assumption, other than
any Person that ceases to be a party hereto as a Lender pursuant to an
Assignment and Assumption.

 

“Lending Office” means, with respect to any Lender, the office of such Lender
designated as such in such Lender’s Administrative Questionnaire or in
connection with an Assignment and Assumption, or such other office as may be
otherwise designated in writing from time to time by such Lender to the Borrower
and the Administrative Agent. A Lender may designate separate Lending Offices as
provided in the foregoing sentence for the purposes of making or maintaining
different Types of Loans, and, with respect to LIBOR Loans, such office may be a
domestic or foreign branch or Affiliate of such Lender.

 

“LIBOR Loan” means, at any time, any Loan that bears interest at such time at
the applicable Adjusted LIBOR Rate.

 

“LIBOR Rate” means, subject to the implementation of a Benchmark Replacement in
accordance with Section 2.15(h):

 

(i)       with respect to each LIBOR Loan comprising part of the same Borrowing
for any Interest Period, an interest rate per annum obtained by dividing (A) (y)
the London Interbank Offered Rate as published by ICE Benchmark Administration
Limited, a United Kingdom company (or a comparable or successor quoting service
which is approved by the Administrative Agent, in consultation with the
Borrower) for deposits denominated in U.S. Dollars or (z) if such rate is not so
published, the rate of interest determined by the Administrative Agent to be the
rate or the arithmetic mean of rates at which deposits in Dollars in immediately
available funds are offered to first-tier banks (as determined in consultation
with the Borrower) in the London interbank Eurodollar market, in each case under
(y) and (z) above at approximately 11:00 a.m., London time, two Business Days
prior to the first day of such Interest Period for a period substantially equal
to such Interest Period, by (B) the amount equal to 1.00 minus the Reserve
Requirement (expressed as a decimal) for such Interest Period; and

 



17

 

 

(ii)       for any interest rate calculation with respect to a Base Rate Loan,
the rate of interest per annum determined on the basis of the London Interbank
Offered Rate for U.S. Dollar deposits for delivery on the date in question for a
one month term beginning on that date as published by ICE Benchmark
Administration Limited, a United Kingdom company (or other commercially
available source providing quotations of such rate as selected by the
Administrative Agent, in consultation with the Borrower, from time to time) at
approximately 11:00 a.m., London time, on such date of determination, or, if
such date is not a Business Day, then the immediately preceding Business Day.
If, for any reason, such rate is not so published, then the “LIBOR Rate” for
such Base Rate Loan shall be determined by the Administrative Agent to be the
arithmetic average of the rate per annum at which U.S. Dollar deposits would be
offered by first class banks (as determined in consultation with the Borrower)
in the London interbank market to the Administrative Agent at approximately
11:00 a.m., London time, on such date of determination for delivery on the date
in question for a one month term.

 

Notwithstanding the foregoing, (x) if any determination of any rate described in
this definition would result in the LIBOR Rate being less than zero, then such
rate shall be deemed to be zero and (y) unless otherwise specified in any
amendment to this Agreement entered into in accordance with Section 2.15(h), in
the event that a Benchmark Replacement with respect to the LIBOR Rate is
implemented, then all references herein to LIBOR Rate shall be deemed references
to such Benchmark Replacement.

 

Each of the Administrative Agent and the Lenders acknowledges and agrees that
(1) as of the date hereof, ICE Benchmark Administration Ltd. is a subsidiary of
the Borrower, and (2) neither the Administrative Agent nor any Lender, solely in
their respective capacities as such under this Agreement, shall have any direct
claim under this Agreement against the Borrower on account of any action taken
by ICE Benchmark Administration Ltd. in its capacity as a provider of any
quotations or rates referred to this definition.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, security interest,
lien (statutory or otherwise), charge or other encumbrance of any nature,
whether voluntary or involuntary, including the interest of any vendor or lessor
under any conditional sale agreement, title retention agreement, Capital Lease
or any other lease or arrangement having substantially the same effect as any of
the foregoing; provided that, with respect to the assets of any Clearing House
Subsidiary, no rights of setoff, deduction, netting, equity of redemption or
offset of any member (or similar Person) of such Clearing House Subsidiary shall
constitute a Lien hereunder.

 

“Loan” and “Loans” have the respective meanings given to such terms in
Section 2.1.

 

“Local Time” means Charlotte, North Carolina, time.

 

“Margin Stock” has the meaning given to such term in Regulation U.

 

“Material Adverse Effect” means a material adverse effect upon (i) the business,
assets, financial condition or results of operations of the Borrower and its
Subsidiaries, taken as a whole, (ii) the ability of the Borrower to perform its
obligations under this Agreement or any of the other Credit Documents or
(iii) the legality, validity or enforceability of this Agreement or any of the
other Credit Documents or the rights and remedies of the Administrative Agent
and the Lenders hereunder and thereunder.

 

“Material Subsidiary” means, at any time, any Subsidiary of the Borrower that is
a “significant subsidiary” as defined in Rule 1-102(w) of Regulation S-X under
the Securities Act.

 



18

 

 

“Maturity Date” means the date that is 18 months after the Closing Date;
provided, however, that, if such date is not a Business Day, then the Maturity
Date shall be the immediately preceding Business Day.

 

“Moody’s” means Moody’s Investor Service.

 

“Multiemployer Plan” means any “multiemployer plan” within the meaning of
Section 4001(a)(3) of ERISA to which the Borrower or any ERISA Affiliate makes,
is making or is obligated to make contributions or, during the immediately
preceding five plan years, has made or been obligated to make contributions.

 

“Non-Consenting Lender” means any Lender that does not approve a consent, waiver
or amendment to any Credit Document requested by the Borrower or the
Administrative Agent that (i) requires the approval of all Lenders (or all
Lenders directly affected thereby) in accordance with the terms of Section 10.5
and (ii) has been approved by the Required Lenders.

 

“Non-Defaulting Lender” means any Lender that is not a Defaulting Lender.

 

“Non-U.S. Pension Plan” means any plan, scheme, fund (including any
superannuation fund) or other similar program established, sponsored or
maintained outside the United States by the Borrower or any one or more of its
Subsidiaries primarily for the benefit of employees of the Borrower or such
Subsidiaries residing outside the United States, which plan, fund or other
similar program provides, or results in, retirement income, a deferral of income
in contemplation of retirement or payments to be made upon termination of
employment, and which plan is not subject to ERISA or the Code.

 

“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing the Loans made by such Lender, substantially in the form attached as
Exhibit A.

 

“Notice of Borrowing” has the meaning given to such term in Section 2.2(b).

 

“Notice of Conversion/Continuation” has the meaning given to such term in
Section 2.11(b).

 

“Obligations” means all principal of and interest (including interest accruing
after the filing of a petition or commencement of a case by or with respect to
the Borrower seeking relief under any Debtor Relief Laws and any fraudulent
transfer and fraudulent conveyance laws, whether or not the claim for such
interest is allowed in such proceeding) on the Loans, and all fees, expenses,
indemnities and other obligations owing, due or payable at any time by the
Borrower to the Administrative Agent, any Lender or any other Person entitled
thereto, under this Agreement or any of the other Credit Documents.

 

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Credit Document, or sold or assigned an interest in any Loan or Credit
Document).

 



19

 

 

“Other Taxes” means all present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Credit Document, excluding, in each case, such amounts that result from
a Lender’s assignment pursuant to Section 10.6, grant of a participation to a
Participant pursuant to Section 10.6(d), transfer or assignment to or
designation of a new applicable Lending Office or other office for receiving
payments under any Credit Document (collectively, “Assignment Taxes”), except
for Assignment Taxes resulting from an assignment that is requested in writing
by the Borrower.

 

“Participant” has the meaning given to such term in Section 10.6(d).

 

“Participant Register” has the meaning given to such term in Section 10.6(f).

 

“PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT Act
of 2001), and any successor statute, and all rules and regulations from time to
time promulgated thereunder.

 

“Payment Office” means the office of the Administrative Agent designated on
Schedule 1.1(a) under the heading “Instructions for wire transfers to the
Administrative Agent,” or such other office as the Administrative Agent may
designate to the Lenders and the Borrower for such purpose from time to time.

 

“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA, and any successor thereto.

 

“Permitted Liens” has the meaning given to such term in Section 7.3.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority,
Self-Regulatory Organization or other entity.

 

“Plan” means any “employee pension benefit plan” within the meaning of
Section 3(2) of ERISA that is subject to the provisions of Title IV of ERISA
(other than a Multiemployer Plan) and to which the Borrower or any ERISA
Affiliate has any liability.

 

“Pro Forma Basis” has the meaning given to such term in Section 1.3(b).

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“Recipient” means the Administrative Agent or any Lender, as applicable.





 



20

 

 

 

 

“Reference Period” with respect to any date of determination, means (except as
may be otherwise expressly provided herein) the period of twelve consecutive
fiscal months of the Borrower immediately preceding such date or, if such date
is the last day of a fiscal quarter, the period of four consecutive fiscal
quarters ending on such date.

 

“Register” has the meaning given to such term in Section 10.6(c).

 

“Regulated Subsidiary” means (i) any Subsidiary that is registered as a broker
dealer pursuant to Section 15 of the Exchange Act or that is regulated as a
broker dealer or underwriter under any foreign securities law, (ii) any
Subsidiary regulated as an insurance company, exchange, swap execution facility,
swap data repository, clearing house, securities depository, settlement system,
multilateral trading facility, trade repository, systematic internalizer or
organized trading facility and (iii) any Subsidiary whose dividends may be
restricted, other activities undertaken by such Subsidiary may be limited or
other regulatory actions with respect to such Subsidiary may be taken, in each
case by any applicable Governmental Authority in the event that such Subsidiary
does not maintain capital at the level required by such applicable Governmental
Authority.

 

“Regulations T, U and X” means Regulations T, U and X, respectively, of the
Federal Reserve Board, and any successor regulations.

 

“Regulatory Capital Assets” means assets that are held due to regulatory capital
or regulatory liquidity requirements of any Regulated Subsidiary from time to
time, as set forth on the Compliance Certificate most recently delivered in
accordance with Section 5.2(a) or another written notice (in form and detail
reasonably satisfactory to the Administrative Agent) delivered to the
Administrative Agent (it being understood that such assets existing as of the
Effective Date are reflected on the consolidated balance sheet of the Borrower
and its Subsidiaries as part of short-term restricted cash and investments or
long-term restricted cash).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

 

“Released Person” has the meaning given to such term in Section 10.1(d).

 

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.

 

“Required Lenders” means, at any time, the Lenders holding Commitments (or,
after the Borrowing of the Loans on the Closing Date, Loans) representing at
least a majority of the aggregate, at such time, of all outstanding Commitments
(or, after the Borrowing of Loans on the Closing Date, the aggregate at such
time of all outstanding Loans); provided that the Commitment of, and the portion
of the Loans held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.

 

“Requirement of Law” means, with respect to any Person, the charter, articles or
certificate of organization or incorporation and bylaws or other organizational
or governing documents of such Person, and any statute, law, treaty, rule,
regulation, order, decree, writ, injunction, official guidance or determination
of any arbitrator or court or other Governmental Authority or any
Self-Regulatory Organization, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject or otherwise directly relating to any or all of the transactions
expressly contemplated by this Agreement and the other Credit Documents.

 



21 

 

 

“Reserve Requirement” means, with respect to any Interest Period, the reserve
percentage (expressed as a decimal and rounded upwards, if necessary, to the
next higher 1/100th of 1%) in effect from time to time during such Interest
Period, as provided by the Federal Reserve Board, applied for determining the
maximum reserve requirements (including basic, supplemental, marginal and
emergency reserves) applicable to Wells Fargo under Regulation D with respect to
“Eurocurrency liabilities” within the meaning of Regulation D, or under any
similar or successor regulation with respect to Eurocurrency liabilities or
Eurocurrency funding.

 

“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.

 

“Responsible Officer” means, with respect to any Person, the president, the
chief executive officer, the chief financial officer, any executive officer, or
any other Financial Officer of such Person, and, with respect to the Borrower,
any other officer or similar official thereof responsible for the administration
of the obligations of the Borrower in respect of this Agreement or any other
Credit Document.

 

“Return Date” has the meaning given to such term in Section 2.6(b).

 

“Revolving Credit Agreement” means that certain Credit Agreement, dated as of
April 3, 2014 (as amended by the First Amendment to Credit Agreement, dated as
of May 15, 2015, the Second Amendment to Credit Agreement, dated as of November
9, 2015, the Third Amendment to Credit Agreement, dated as of November 13, 2015,
the Fourth Amendment to Credit Agreement, dated as of August 18, 2017, the Fifth
Amendment to Credit Agreement, dated as of August 18, 2017, the Sixth Amendment
to Credit Agreement, dated as of August 9, 2018, the Seventh Amendment to Credit
Agreement, dated as of August 14, 2020, the Eighth Amendment to Credit
Agreement, dated as of August 21, 2020, and as further amended, restated,
amended and restated, supplemented or otherwise modified from time to time),
among the Borrower, the lenders from time to time party thereto, and Wells
Fargo, as administrative agent.

 

“S&P” means Standard & Poor’s Rating Service, a division of S&P Global Inc. and
any successor thereto.

 

“Sanctioned Country” means a country, territory or region (including the
government and government instrumentalities of said country, territory or
region) which is presently the target of country-based Sanctions.

 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (i) the U.S. government (including
the U.S. Department of State, the U.S. Department of Commerce and OFAC),
(ii) the United Nations Security Council, (iii) the European Union or (iv) Her
Majesty’s Treasury of the United Kingdom.

 



22 

 

 

“Sanctions List” means any of the lists of specially designated nationals or
blocked persons or entities (or equivalent) (i.e., a Designated Person) pursuant
to Sanctions held by the U.S. government and administered by OFAC, the U.S.
State Department, the U.S. Department of Commerce or the U.S. Department of the
Treasury or the United Nations Security Council or any similar list maintained
by the European Union, any other EU Member State or any other U.S. government
entity.

 

“SEC” means the Securities and Exchange Commission.

 

“Securities Act” means the Securities Act of 1933.

 

“Self-Regulatory Organization” means any U.S. or foreign commission, board,
agency or body that is not a Governmental Authority, but is charged with the
supervision or regulation of brokers, dealers, securities underwriting or
trading, stock exchanges, clearing houses, commodities exchanges, electronic
communication networks, insurance companies or agents, investment companies or
investment advisors.

 

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.

 

“Subsidiary” means, with respect to any Person, any corporation or other Person
of which more than fifty percent (50%) of the outstanding Capital Stock having
ordinary voting power to elect a majority of the board of directors, board of
managers or other governing body of such Person, is at the time, directly or
indirectly, owned or controlled by such Person and one or more of its other
Subsidiaries or a combination thereof (irrespective of whether, at the time,
securities of any other class or classes of any such corporation or other Person
shall or might have voting power by reason of the happening of any contingency).
When used without reference to a parent entity, the term “Subsidiary” shall be
deemed to refer to a Subsidiary of the Borrower.

 

“Taxes” means all present or future taxes, levies, imposts, duties and similar
deductions, withholdings, assessments, or other similar charges in the nature of
a tax imposed by any Governmental Authority, including any interest, additions
to tax or penalties applicable thereto.

 

“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

 

“Termination Date” means the earliest to occur of (i) the consummation of the
Ellie Mae Acquisition (with or without the use of any Borrowing of Loans under
this Agreement), (ii) the termination or expiration of the Ellie Mae Acquisition
Agreement in accordance with its terms and (iii) the “Outside Date” (as defined
in the Ellie Mae Acquisition Agreement as in effect on August 6, 2020) as such
date may be extended in accordance with the Ellie Mae Acquisition Agreement as
in effect on August 6, 2020 (but in any event not later than August 6, 2021).

 



23 

 

 

“The Clearing Corporation” means The Clearing Corporation, a Delaware
corporation and a Subsidiary of the Borrower.

 

“Threshold Amount” means $250,000,000.

 

“Total Leverage Ratio” means, with respect to any Reference Period, the ratio of
(i) Consolidated Total Funded Debt as of the last day of such Reference Period
to (ii) Consolidated EBITDA for such Reference Period; provided that
Consolidated Total Funded Debt shall not include (x) Indebtedness permitted
pursuant to Section 7.2(iii), 7.2(iv) or 7.2(v) except to the extent such
Indebtedness has been outstanding, as of such determination date, for more than
45 days since the borrowing thereof and (y) any Indebtedness incurred (1) to
repay, prepay, redeem, repurchase, discharge, defease or otherwise refinance
other Indebtedness (solely in the amount necessary for such repayment,
prepayment, redemption, repurchase, discharge, defeasance or other refinancing)
to the extent the proceeds of such Indebtedness are earmarked for such purpose
and actually so applied or (2) at any time prior to the date of consummation of
an Acquisition (or the date that is 30 days following the date of termination of
the related acquisition agreement), to the extent that the net proceeds of such
Indebtedness are held as cash or Cash Equivalents by the Borrower (or any
Subsidiary thereof) (whether held in deposit or securities accounts or
otherwise) to finance such Acquisition until the consummation of such
Acquisition (or the date that is 30 days following the date of termination of
the related acquisition agreement) and such proceeds are required to be applied
to repay, prepay, redeem, repurchase, discharge or defease such Indebtedness in
the event such Acquisition is not consummated (or the related acquisition
agreement is terminated). For the avoidance of doubt, for purposes of
determining the Total Leverage Ratio at any time prior to the Ellie Mae
Acquisition Date (or the date that is 30 days following the date of termination
of the Ellie Mae Acquisition Agreement), the Consolidated Total Funded Debt
shall not include any Indebtedness incurred or issued by the Borrower on or
prior to the Ellie Mae Acquisition Date to the extent that the net proceeds of
such Indebtedness are held as cash or Cash Equivalents by the Borrower (or any
subsidiary thereof) (whether held in deposit or securities accounts or
otherwise) to finance the Ellie Mae Acquisition until the consummation of the
Ellie Mae Acquisition (or the date that is 30 days following the date of
termination of the Ellie Mae Acquisition Agreement) and such proceeds are
required to be applied to repay, prepay, redeem, repurchase, discharge or
defease such Indebtedness in the event the Ellie Mae Acquisition is not
consummated (or the Ellie Mae Acquisition Agreement is terminated).

 

“Total Voting Power” means, with respect to any Person, the total number of
votes which may be cast in the election of directors of such Person at any
meeting of stockholders of such Person if all securities entitled to vote in the
election of directors of such Person (on a fully diluted basis, assuming the
exercise, conversion or exchange of all rights, warrants, options and securities
exercisable for, exchangeable for or convertible into, such voting securities)
were present and voted at such meeting (other than votes that may be cast only
upon the happening of a contingency).

 

“Type” has the meaning given to such term in Section 2.2(a).

 

“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended from time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

 



24 

 

 

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

 

“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning given to such term in
Section 2.16(f)(ii)(B)(3).

 

“Wells Fargo” means Wells Fargo Bank, National Association, and its successors
and assigns.

 

“Wholly-Owned” means, with respect to any Subsidiary of any Person, that 100% of
the outstanding Capital Stock of such Subsidiary (excluding any directors’
qualifying shares and shares required to be held by foreign nationals, in the
case of a Foreign Subsidiary) is owned, directly or indirectly, by such Person.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

“Withholding Agent” means each of the Borrower and the Administrative Agent.

 

“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

 

1.2           Accounting Terms. Unless otherwise specified herein, all
accounting terms used herein shall be interpreted, all accounting determinations
hereunder shall be made, and all financial data (including financial ratios and
other financial calculations) required to be delivered hereunder shall be
prepared in accordance with, GAAP applied on a basis consistent with the most
recent audited consolidated financial statements of the Borrower and its
Subsidiaries delivered to the Lenders prior to the Effective Date; provided that
if the Borrower notifies the Administrative Agent that it wishes to amend the
financial covenant in Article VI to eliminate the effect of any change in GAAP
on the operation of such covenant (or if the Administrative Agent notifies the
Borrower that the Required Lenders wish to amend Article VI for such purpose),
then compliance with such covenant shall be determined on the basis of GAAP as
in effect immediately before the relevant change in GAAP became effective, until
either such notice is withdrawn or such covenant is amended in a manner
satisfactory to the Borrower and the Required Lenders. Without limiting the
foregoing, leases shall continue to be classified and accounted for on a basis
consistent with that reflected in the financial statements described in
Section 4.9 for all purposes of this Agreement, notwithstanding any change in
GAAP relating thereto, unless the parties hereto shall enter into a mutually
acceptable amendment addressing such changes, as provided for above.
Notwithstanding the foregoing, for purposes of determining compliance with any
covenant (including the computation of any financial covenant) contained herein,
any election or requirement to measure any financial liability using fair value
shall be disregarded.

 



25 

 

 

1.3           Other Terms; Construction.

 

(a)           The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation.” The word “will” shall be
construed to have the same meaning and effect as the word “shall.” Unless the
context requires otherwise, (i) any definition of or reference to any agreement,
instrument, letter or other document shall be construed as referring to such
agreement, instrument, letter or other document as from time to time amended,
supplemented, restated or otherwise modified (subject to any restrictions on
such amendments, supplements, restatements or modifications set forth herein or
in any other Credit Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns permitted hereunder,
(iii) the words “herein,” “hereof” and “hereunder,” and words of similar import
when used in any Credit Document, shall be construed to refer to such Credit
Document in its entirety and not to any particular provision thereof, (iv) all
references in a Credit Document to Articles, Sections, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Exhibits and
Schedules to, the Credit Document in which such references appear, (v) any
reference to any law or regulation herein shall, unless otherwise specified,
refer to such law or regulation as amended, modified or supplemented from time
to time, and (vi) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.

 

(b)           Notwithstanding the foregoing, calculations to determine
compliance by the Borrower with the covenant contained in Article VI (and
definitions related thereto) shall (or, with respect to any Acquisition or asset
sale for which the consideration given does not exceed $1,000,000,000, may, at
the Borrower’s option) be determined in each case on a pro forma basis (a “Pro
Forma Basis”) after giving effect to any Acquisition, asset sale or incurrence
or repayment of Indebtedness (each, a “transaction”) occurring since the
beginning of the applicable Reference Period and on or prior to the last day of
such period as if such transaction had occurred as of the first day of such
period, in accordance with the following:

 



26 

 

 

(i)              any Indebtedness incurred or assumed by the Borrower or any
Subsidiary thereof in connection with any transaction (including any
Indebtedness of a Person acquired in an Acquisition that is not retired or
repaid in connection therewith) shall be deemed to have been incurred or assumed
as of (and with the corresponding interest expense included from) the first day
of the applicable period (and if such Indebtedness has a floating or formula
rate, such Indebtedness shall, for purposes of such determination, have an
implied rate of interest during the applicable period determined by utilizing
the rate of interest that is or would be in effect with respect to such
Indebtedness as of the date of determination);

 

(ii)              any Indebtedness retired or repaid in connection with any
transaction (including any Indebtedness of a Person acquired in an Acquisition)
shall be deemed to have been retired or repaid as of (and with the corresponding
interest expense excluded from) the first day of the applicable period;

 

(iii)            with respect to any asset disposition, income statement items
(whether positive or negative) attributable to the assets sold or otherwise
disposed of shall be excluded beginning as of the first day of the applicable
period; and

 

(iv)            with respect to any Acquisition, (A) income statement items
(whether positive or negative) and balance sheet items attributable to the
Person or assets acquired shall (to the extent not otherwise included in the
consolidated financial statements of the Borrower and its Subsidiaries in
accordance with GAAP or in accordance with other provisions of this Agreement)
be included in such calculations to the extent relating to the applicable period
(provided that such income statement and balance sheet items are reflected in
financial statements or other financial data reasonably acceptable to the
Administrative Agent) and (B) operating expense reductions, cost savings and
other pro forma adjustments attributable to such Acquisition may be included to
the extent that such adjustments (y) would be permitted pursuant to Article XI
of Regulation S-X under the Securities Act (irrespective of whether the Borrower
is subject thereto) or (z) have been approved in writing by the Administrative
Agent; provided that each Compliance Certificate shall contain or be accompanied
by a brief explanation, by footnote, schedule or otherwise, of pro forma
adjustments made pursuant to this Section 1.3(b)(iv).

 

1.4           Interest Rates. The Administrative Agent does not warrant, or
accept responsibility for, and shall have no liability with respect to, the
administration, submission or any other matter related to the rates in the
definition of “LIBOR Rate” or with respect to any comparable or successor rate
thereto.

 

1.5           Divisions. For all purposes under the Credit Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized on the first date of its existence by the holders of its equity
interests at such time.

 



27 

 

 

ARTICLE II 

 

AMOUNT AND TERMS OF THE LOANS

 

2.1           Commitments. Subject to the terms and conditions of this Agreement
and the other Credit Documents, and in reliance upon the representations and
warranties specified in Section 3.2(d), each Lender severally agrees to make, in
Dollars, in a single draw on the Closing Date, which may be any Business Day
during the period from and including the Effective Date to and including the
Termination Date, one or more term loans (collectively, the “Loans” and each, a
“Loan”) to the Borrower in an aggregate principal amount equal to the amount of
such Lender’s Commitment. Once prepaid or repaid, Loans incurred hereunder may
not be reborrowed. On the Closing Date (after giving effect to the incurrence of
Loans on such date), the Commitments of each Lender shall terminate and
automatically be reduced to zero, irrespective of whether the aggregate amount
of Loans made on the Closing Date is equal to or less than the aggregate amount
of the Commitments immediately prior to the making of such Loans.

 

2.2           Borrowings.

 

(a)           Types of Loans. The Loans shall be denominated in Dollars and
shall, at the option of the Borrower and subject to the terms and conditions of
this Agreement, be either Base Rate Loans or LIBOR Loans (each, a “Type” of
Loan). All Loans comprising the same Borrowing shall, unless otherwise
specifically provided herein, be of the same Type.

 

(b)           Notice for Borrowing. The Borrower shall give the Administrative
Agent a notice in the form of Exhibit B-1 (a “Notice of Borrowing”) (i) in the
case of Loans requested to be made as Base Rate Loans, prior to 12:00 noon,
Local Time, on the Closing Date, and (ii) in the case of Loans requested to be
made as LIBOR Loans, prior to 12:00 noon, Local Time, three (3) Business Days
prior to the Closing Date, in each case specifying the amount and Type of the
Loans to be borrowed. Upon its receipt of a Notice of Borrowing, the
Administrative Agent will promptly notify each applicable Lender of the proposed
Borrowing. Each Notice of Borrowing shall be irrevocable and shall specify
(1) the aggregate principal amount and initial Type of the Loans to be made
pursuant to such Borrowing, (2) in the case of a Borrowing of LIBOR Loans, the
initial Interest Period to be applicable thereto, (3) the requested Closing Date
and (4) the Person or Persons to whom the proceeds of the Loans are to be made
available. Notwithstanding anything to the contrary contained herein:

 

(i)               the aggregate principal amount of each Borrowing comprised of
Base Rate Loans shall not be less than $3,000,000 or, if greater, an integral
multiple of $1,000,000 in excess thereof (or, if less, in the amount of the
aggregate Commitments), and the aggregate principal amount of each Borrowing
comprised of LIBOR Loans shall not be less than $5,000,000 or, if greater, an
integral multiple of $1,000,000 in excess thereof (or, if less, in the amount of
the aggregate Commitments);

 

(ii)              if the Borrower shall have failed to designate the Type of
Loans comprising a Borrowing, the Borrower shall be deemed to have requested a
Borrowing comprised of Base Rate Loans; and

 



28 

 

 

(iii)             if the Borrower shall have failed to select the duration of
the Interest Period to be applicable to any LIBOR Loans, then the Borrower shall
be deemed to have selected an Interest Period with a duration of one month.

 

(c)           Funding of Loans. Not later than 1:00 p.m., Local Time, on the
Closing Date, each Lender will make available to the Administrative Agent at its
Payment Office an amount, in immediately available funds, equal to the amount of
the Loan or Loans to be made by such Lender. To the extent such Lenders have
made such amounts available to the Administrative Agent as provided hereinabove,
the Administrative Agent will make the aggregate of such amounts available to
the Borrower (or to the Person or Persons designated by the Borrower in the
Notice of Borrowing) in accordance with Section 2.3(a) and in like funds as
received by the Administrative Agent.

 

2.3           Disbursements; Funding Reliance; Domicile of Loans.

 

(a)           Disbursements. The Borrower hereby authorizes the Administrative
Agent to disburse the proceeds of each Borrowing on the Closing Date in
accordance with the terms of any written instructions from any Authorized
Officer of the Borrower.

 

(b)           Funding Reliance. Unless the Administrative Agent shall have
received notice from a Lender prior to the Closing Date that such Lender will
not make available to the Administrative Agent such Lender’s share of any
Borrowing on the Closing Date, the Administrative Agent may assume that such
Lender has made such share available on the Closing Date in accordance with
Section 2.2 and may, in reliance upon such assumption, make available to the
Borrower (or to the Person or Persons designated by the Borrower in the Notice
of Borrowing) a corresponding amount on the Closing Date. In such event, if a
Lender has not in fact made its share of the applicable Borrowing available to
the Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrower (or to the Person or Persons designated
by the Borrower in the Notice of Borrowing) to but excluding the date of payment
to the Administrative Agent, at (i) in the case of a payment to be made by such
Lender, the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation and (ii) in the case of a payment to be made by the Borrower, the
Adjusted Base Rate. If the Borrower and such Lender shall pay such interest to
the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender pays its share of
the applicable Borrowing to the Administrative Agent, then the amount so paid
shall constitute such Lender’s Loan included in such Borrowing. Any payment by
the Borrower shall be without prejudice to any claim the Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.

 

(c)           Several Obligations. The obligations of the Lenders hereunder to
make Loans and to make payments pursuant to Section 10.1(c) are several and not
joint. The failure of any Lender to make any Loan or to make any such payment on
any date shall not relieve any other Lender of its corresponding obligation, if
any, hereunder to do so on such date, but no Lender shall be responsible for the
failure of any other Lender to so make its Loan or to make any such payment
required hereunder.

 



29 

 

 

(d)           Domicile of Loans. Each Lender may, at its option, make and
maintain any Loan at, to or for the account of any of its Lending Offices;
provided that any exercise of such option shall not affect the obligation of the
Borrower to repay such Loan to or for the account of such Lender in accordance
with the terms of this Agreement.

 

2.4           Evidence of Debt; Notes.

 

(a)           Accounts. Each Lender shall maintain in accordance with its usual
practice an account or accounts evidencing the indebtedness of the Borrower to
the applicable Lending Office of such Lender resulting from each Loan made by
such Lending Office of such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lending Office of such Lender
from time to time under this Agreement.

 

(b)           Register. The Administrative Agent shall maintain the Register
pursuant to Section 10.6(c), and a subaccount for each Lender, in which Register
and subaccounts (taken together) shall be recorded (i) the amount of each Loan
made by such Lender, the Type of each such Loan and the Interest Period, if any,
applicable thereto, (ii) the amount of any principal or interest due and payable
or to become due and payable from the Borrower to each Lender hereunder in
respect of each such Loan and (iii) the amount of any sum received by the
Administrative Agent hereunder from the Borrower in respect of each such Loan
and each Lender’s share thereof.

 

(c)           Reliance on Register. The entries made in the Register and
subaccounts maintained pursuant to Section 2.4(b) (and, if consistent with the
entries of the Administrative Agent, the accounts maintained pursuant to
Section 2.4(a)) shall, to the extent permitted by applicable law, be conclusive
absent manifest error of the existence and amounts of the obligations of the
Borrower therein recorded; provided, however, that the failure of any Lender or
the Administrative Agent to maintain such account, such Register or such
subaccount, as applicable, or any error therein, shall not in any manner affect
the obligation of the Borrower to repay (with applicable interest) the Loans
made to the Borrower by such Lender in accordance with the terms of this
Agreement.

 

(d)           Notes. The Loans made by each Lender shall, if requested by the
applicable Lender (which request shall be made to the Administrative Agent), be
evidenced by a Note appropriately completed in substantially the form of
Exhibit A, executed and delivered by the Borrower and payable to the order of
such Lender. Each Note shall be entitled to all of the benefits of this
Agreement and the other Credit Documents and shall be subject to the provisions
hereof and thereof.

 

2.5           Termination and Reduction of Commitments.

 

(a)           Mandatory Termination. Unless sooner terminated pursuant to any
other provision of this Section 2.5 or Section 8.2, the Commitment of each
Lender shall be automatically and permanently terminated on the earlier of the
Termination Date and the Closing Date (after giving effect to the incurrence of
Loans on such date).

 



30 

 

 

(b)           Optional Termination or Reduction. At any time and from time to
time after the Effective Date, upon not less than three Business Days’ prior
written notice to the Administrative Agent, the Borrower may terminate in whole
or reduce in part the aggregate Commitments; provided that any such partial
reduction shall be in an aggregate amount of not less than $5,000,000 or, if
greater, an integral multiple of $1,000,000 in excess thereof. The amount of any
termination or reduction made under this Section 2.5(b) may not thereafter be
reinstated; provided that a notice of termination or reduction delivered by the
Borrower under this Section 2.5(b) may state that such notice is conditioned
upon the effectiveness or occurrence of any other event specified therein, in
which case such notice may be revoked or extended by the Borrower by written
notice to the Administrative Agent on or before one Business Day before the
specified effective date if such condition is not satisfied.

 

(c)           Ratable Application. Except as set forth in Section 2.5(d), each
reduction of the Commitments pursuant to this Section 2.5 shall be applied
ratably among the Lenders according to their respective Commitments.

 

(d)           Termination of Defaulting Lenders. The Borrower may terminate the
unused amount of the Commitment of any Lender that is a Defaulting Lender upon
not less than three Business Days’ prior notice to the Administrative Agent
(which shall promptly notify the Lenders thereof), and in such event the
provisions of Section 2.19(a)(ii) will apply to all amounts thereafter paid by
the Borrower for the account of such Defaulting Lender under this Agreement
(whether on account of principal, interest, fees, indemnity or other amounts);
provided that (i) no Event of Default shall have occurred and be continuing and
(ii) such termination shall not be deemed to be a waiver or release of any claim
the Borrower, the Administrative Agent or any Lender may have against such
Defaulting Lender.

 

2.6           Repayment of Loans.

 

(a)           Except to the extent due or paid sooner pursuant to the provisions
of this Agreement, the aggregate outstanding principal of each Loan shall be due
and payable in full on the Maturity Date.

 

(b)           In the event that, as of 1:00 p.m., Local Time, on the date that
is five Business Days after the Closing Date (or such longer period (x) as may
be agreed between the Borrower and the Administrative Agent not to exceed five
additional Business Days or (y) as may otherwise be agreed between the Borrower,
the Administrative Agent and the Required Lenders) (the “Return Date”), the
Ellie Mae Acquisition shall not have been consummated substantially in
accordance with the terms and conditions of the Ellie Mae Acquisition Agreement
without giving effect to any waiver, modification or consent thereunder that is
materially adverse to the Lenders or the Initial Arranger (as reasonably
determined by the Initial Arranger) unless approved by the Initial Arranger
(which approval shall not be unreasonably withheld, conditioned or delayed) (it
being understood and agreed that, without limiting the generality of the
foregoing, (1) any decrease in the Ellie Mae Acquisition consideration shall not
be materially adverse to the Lenders or the Initial Arranger, (2) any increase
in the purchase price shall not be materially adverse to the Lenders or the
Initial Arranger so long as such increase is funded solely by an increase in the
amount of the Capital Stock of the Borrower issued to the equityholder of Ellie
Mae as consideration for the Ellie Mae Acquisition and (3) any change to the
definition of “Company Material Adverse Effect” or the “Xerox” provisions shall
be deemed to be a modification which is materially adverse to the Lenders and
the Initial Arranger), then the Borrower shall repay the Loans in full on the
Return Date, together with all accrued but unpaid interest and fees thereon.

 



31 

 

 

2.7           Voluntary Prepayments.

 

(a)           Procedure. At any time and from time to time, the Borrower shall
have the right in its sole discretion to prepay the Loans, in whole or in part,
without premium or penalty (except as provided in clause (iii) below if and to
the extent applicable), upon written notice given to the Administrative Agent
not later than 12:00 noon, Local Time, three Business Days prior to each
intended prepayment of LIBOR Loans and one Business Day prior to each intended
prepayment of Base Rate Loans; provided that (i) each partial prepayment of
LIBOR Loans shall be in an aggregate principal amount of not less than
$5,000,000 or, if greater, an integral multiple of $1,000,000 in excess thereof,
and each partial prepayment of Base Rate Loans shall be in an aggregate
principal amount of not less than $3,000,000 or, if greater, an integral
multiple of $1,000,000 in excess thereof, (ii) no partial prepayment of LIBOR
Loans made pursuant to any single Borrowing shall reduce the aggregate
outstanding principal amount of the remaining LIBOR Loans under such Borrowing
to less than $5,000,000 or to any greater amount not an integral multiple of
$1,000,000 in excess thereof and (iii) unless made together with all amounts
required under Section 2.17 to be paid as a consequence of such prepayment, a
prepayment of a LIBOR Loan may be made only on the last day of the Interest
Period applicable thereto. Each such notice shall specify the proposed date of
such prepayment and the aggregate principal amount and Type of the Loans to be
prepaid (and, in the case of LIBOR Loans, the Interest Period of the Borrowing
pursuant to which made), and shall be irrevocable and shall bind the Borrower to
make such prepayment on the terms specified therein; provided, however, that a
notice of prepayment delivered by the Borrower under this Section 2.7(a) may
state that such notice is conditioned upon the effectiveness of other credit
facilities or other debt financing or the consummation of a specified
transaction set forth in such notice, in which case such notice may be revoked
or extended by the Borrower by written notice to the Administrative Agent on or
before the specified effective date if such condition is not satisfied (and the
Borrower shall pay all amounts, if any, required under Section 2.17 to be paid
as a consequence of any such revocation or extension). Loans prepaid pursuant to
this Section 2.7(a) may not be reborrowed. In the event the Administrative Agent
receives a notice of prepayment under this Section 2.7(a), the Administrative
Agent will give prompt notice thereof to the Lenders; provided that if such
notice has also been furnished to the Lenders, the Administrative Agent shall
have no obligation to notify the Lenders with respect thereto.

 

(b)           Ratable Application. Each prepayment of the Loans made pursuant to
Section 2.7(a) shall be applied ratably among the Lenders holding the Loans
being prepaid, in proportion to the principal amount held by each.

 

2.8           Interest.

 

(a)           General. Subject to Section 2.8(b), the Borrower will pay interest
in respect of the unpaid principal amount of each Loan made to it, from the
Closing Date until such principal amount shall be paid in full, (i) at the
Adjusted Base Rate, as in effect from time to time during such periods as such
Loan is a Base Rate Loan, and (ii) at the Adjusted LIBOR Rate, as in effect from
time to time during such periods as such Loan is a LIBOR Loan.

 



32 

 

 

(b)           Default Interest. Upon the occurrence and during the continuance
of any Event of Default under Section 8.1(a), 8.1(f) or 8.1(g) and (at the
election of the Required Lenders) upon the occurrence and during the continuance
of any other Event of Default, any principal of or interest on any Loan, or any
fee or other amount payable by the Borrower hereunder is not paid when due,
whether at stated maturity, upon acceleration or otherwise, such overdue amount
shall bear interest at a rate per annum equal to the interest rate applicable
from time to time thereafter (including the Applicable Percentage) to such Loans
or other amounts plus 2% (or, in the case of interest, fees and other amounts
for which no rate is provided hereunder, at the Adjusted Base Rate plus 2%),
and, in each case, such default interest shall be payable on demand. To the
greatest extent permitted by law, interest shall continue to accrue after the
filing by or against the Borrower of any petition seeking any relief under any
Debtor Relief Law.

 

(c)           Application. Accrued (and theretofore unpaid) interest shall be
payable as follows:

 

(i)              in respect of each Base Rate Loan (including any Base Rate Loan
or portion thereof repaid or prepaid pursuant to the provisions of Section 2.6
or 2.7(a)), in arrears on the last Business Day of each calendar quarter,
beginning with the first such day to occur after the Closing Date; provided
that, in the event the Loans are repaid or prepaid in full and the Commitments
have been terminated, then accrued interest in respect of all Base Rate Loans
shall be payable together with such repayment or prepayment on the date thereof;

 

(ii)              in respect of each LIBOR Loan (including any LIBOR Loan or
portion thereof repaid or prepaid pursuant to the provisions of Section 2.6 or
2.7(a)), in arrears (y) on the last Business Day of the Interest Period
applicable thereto (subject to the provisions of Section 2.10(iv)) and (z) in
addition, in the case of a LIBOR Loan with an Interest Period having a duration
of six months or longer, on each date on which interest would have been payable
under clause (y) above had successive Interest Periods of three months’ duration
been applicable to such LIBOR Loan; provided that, in the event all LIBOR Loans
made pursuant to a single Borrowing are repaid or prepaid in full, then accrued
interest in respect of such LIBOR Loans shall be payable together with such
repayment or prepayment on the date thereof and any amounts due under
Section 2.17, to the extent applicable; and

 

(iii)            in respect of any Loan, at maturity (whether pursuant to
acceleration or otherwise) and, after maturity, on demand.

 

(d)           Maximum. Nothing contained in this Agreement or in any other
Credit Document shall be deemed to establish or require the payment of interest
to any Lender at a rate in excess of the maximum rate permitted by applicable
law. If the amount of interest payable for the account of any Lender on any
interest payment date would exceed the maximum amount permitted by applicable
law to be charged by such Lender, the amount of interest payable for its account
on such interest payment date shall be automatically reduced to such maximum
permissible amount. In the event of any such reduction affecting any Lender, if
from time to time thereafter the amount of interest payable for the account of
such Lender on any interest payment date would be less than the maximum amount
permitted by applicable law to be charged by such Lender, then the amount of
interest payable for its account on such subsequent interest payment date shall
be automatically increased to such maximum permissible amount; provided that at
no time shall the aggregate amount by which interest paid for the account of any
Lender has been increased pursuant to this sentence exceed the aggregate amount
by which interest paid for its account has theretofore been reduced pursuant to
the previous sentence.

 



33 

 

 

(e)           Determination. The Administrative Agent shall promptly notify the
Borrower and the Lenders upon determining the interest rate for each Borrowing
of LIBOR Loans after its receipt of the relevant Notice of Borrowing or Notice
of Conversion/Continuation, and upon each change in the Base Rate; provided,
however, that the failure of the Administrative Agent to provide the Borrower or
the Lenders with any such notice shall neither affect any obligations of the
Borrower or the Lenders hereunder nor result in any liability on the part of the
Administrative Agent to the Borrower or any Lender. Each such determination
(including each determination of the Reserve Requirement) shall, absent manifest
error, be conclusive and binding on all parties hereto.

 

2.9           Fees.

 

(a)           The Borrower agrees to pay:

 

(i)              To the Administrative Agent, for its own account, the
administrative fee required under the Fee Letter to be paid to the
Administrative Agent, in the amounts due and at the times due as required by the
terms thereof; and

 

(ii)             To the Administrative Agent, for the account of each Lender, a
commitment fee for each calendar quarter (or portion thereof) for the period
from and including the Effective Date to but excluding the earlier of the
Termination Date and the Closing Date (or such earlier date on which the
Commitments are terminated pursuant to Section 2.5(b)), at a per annum rate
equal to (x) during the period from and including the Effective Date to but
excluding February 6, 2021, 0.250%, or (y) from and thereafter, 0.350%, in each
case on such Lender’s ratable share (based on the proportion that its Commitment
bears to the aggregate Commitments) of the unutilized Commitments, payable in
arrears (i) on the last Business Day of each calendar quarter, beginning with
the first such day to occur after the Effective Date, and (ii) on the earlier of
the Termination Date and the Closing Date.

 

2.10         Interest Periods. Concurrently with the giving of a Notice of
Borrowing of LIBOR Loans or Notice of Conversion/Continuation in respect of any
Borrowing comprised of Base Rate Loans to be converted into, or LIBOR Loans to
be continued as, LIBOR Loans, the Borrower shall have the right to elect,
pursuant to such notice, the interest period (each, an “Interest Period”) to be
applicable to such LIBOR Loans, which Interest Period shall, at the option of
the Borrower, be a one-, two-, three- or six-month period; provided, however,
that:

 



34 

 

 

(i)               all LIBOR Loans comprising a single Borrowing shall at all
times have the same Interest Period;

 

(ii)              the initial Interest Period for any LIBOR Loan shall commence
on the date of the Borrowing of such LIBOR Loan (including the date of any
continuation of, or conversion into, such LIBOR Loan), and each successive
Interest Period applicable to such LIBOR Loan shall commence on the day on which
the next preceding Interest Period applicable thereto expires;

 

(iii)             LIBOR Loans may not be outstanding under more than 10 separate
Interest Periods at any one time (for which purpose Interest Periods shall be
deemed to be separate even if they are coterminous);

 

(iv)             if any Interest Period otherwise would expire on a day that is
not a Business Day, such Interest Period shall expire on the next succeeding
Business Day unless such next succeeding Business Day falls in another calendar
month, in which case such Interest Period shall expire on the next preceding
Business Day;

 

(v)             the Borrower may not select any Interest Period that expires
after the Maturity Date;

 

(vi)             if any Interest Period begins on a day for which there is no
numerically corresponding day in the calendar month during which such Interest
Period would otherwise expire, such Interest Period shall expire on the last
Business Day of such calendar month; and

 

(vii)           the Borrower may not select any Interest Period (and
consequently, no LIBOR Loans shall be made) if an Event of Default shall have
occurred and be continuing at the time of such Notice of Borrowing or Notice of
Conversion/Continuation with respect to any Borrowing.

 

2.11         Conversions and Continuations.

 

(a)            General. The Borrower shall have the right, on any Business Day
occurring on or after the Closing Date, to elect (i) to convert all or a portion
of the outstanding principal amount of any Base Rate Loans into LIBOR Loans, or
to convert any LIBOR Loans the Interest Periods for which end on the same day
into Base Rate Loans, or (ii) upon the expiration of any Interest Period, to
continue all or a portion of the outstanding principal amount of any LIBOR Loans
the Interest Periods for which end on the same day for an additional Interest
Period; provided that (x) any such conversion of LIBOR Loans into Base Rate
Loans shall involve an aggregate principal amount of not less than $3,000,000
or, if greater, an integral multiple of $1,000,000 in excess thereof; any such
conversion of Base Rate Loans into, or continuation of, LIBOR Loans shall
involve an aggregate principal amount of not less than $5,000,000 or, if
greater, an integral multiple of $1,000,000 in excess thereof; and no partial
conversion of LIBOR Loans made pursuant to a single Borrowing shall reduce the
outstanding principal amount of such LIBOR Loans to less than $5,000,000 or to
any greater amount not an integral multiple of $1,000,000 in excess thereof,
(y) except as otherwise provided in Section 2.15(f), LIBOR Loans may be
converted into Base Rate Loans only on the last day of the Interest Period
applicable thereto (and, in any event, if a LIBOR Loan is converted into a Base
Rate Loan on any day other than the last day of the Interest Period applicable
thereto, the Borrower will pay, upon such conversion, all amounts required under
Section 2.17 to be paid as a consequence thereof), and (z) no conversion of Base
Rate Loans into LIBOR Loans or continuation of LIBOR Loans shall be permitted
during the continuance of an Event of Default.

 



35 

 

 

(b)           Procedure. The Borrower shall make each such election by giving
the Administrative Agent written notice (i) not later than 12:00 noon, Local
Time, three Business Days prior to the intended effective date of any conversion
of Base Rate Loans into LIBOR Loans, or any continuation of LIBOR Loans and
(ii)  not later than 12:00 noon, Local Time, one Business Day prior to the
intended effective date of any conversion of LIBOR Loans into Base Rate Loans.
Each such notice (each, a “Notice of Conversion/Continuation”) shall be
irrevocable, shall be given in the form of Exhibit B-2 and shall specify (x) the
date of such conversion or continuation (which shall be a Business Day), (y) in
the case of a conversion into, or a continuation of, LIBOR Loans, the Interest
Period to be applicable thereto, and (z) the aggregate amount and Type of the
Loans being converted or continued. Upon the receipt of a Notice of
Conversion/Continuation, the Administrative Agent will promptly notify each
applicable Lender of the proposed conversion or continuation. In the event that
the Borrower shall fail to deliver a Notice of Conversion/Continuation as
provided herein with respect to any of its outstanding LIBOR Loans, such LIBOR
Loans shall automatically be continued as LIBOR Loans with an Interest Period of
one month upon the expiration of the then-current Interest Period applicable
thereto (unless repaid pursuant to the terms hereof). In the event the Borrower
shall have failed to select in a Notice of Conversion/Continuation the duration
of the Interest Period to be applicable to any conversion into, or continuation
of, its LIBOR Loans, then the Borrower shall be deemed to have selected an
Interest Period with a duration of one month.

 

2.12         Method of Payments; Computations; Apportionment of Payments.

 

(a)           Payments by Borrower. All payments by the Borrower hereunder shall
be made without setoff, counterclaim or other defense, in Dollars and in
immediately available funds to the Administrative Agent, for the account of the
Lenders entitled to such payment or the Administrative Agent, as the case may be
(except as otherwise expressly provided herein as to payments required to be
made directly to the Lenders) at its Payment Office prior to 1:00 p.m., Local
Time, on the date payment is due. Any payment made as required hereinabove, but
after 1:00 p.m., Local Time, shall be deemed to have been made on the next
succeeding Business Day. If any payment falls due on a day that is not a
Business Day, then such due date shall be extended to the next succeeding
Business Day (except that in the case of LIBOR Loans to which the provisions of
Section 2.10(iv) are applicable, such due date shall be the next preceding
Business Day), and such extension of time shall then be included in the
computation of payment of interest, fees or other applicable amounts.

 

(b)           Distributions by Administrative Agent. The Administrative Agent
will distribute to the Lenders like amounts relating to payments made to the
Administrative Agent for the account of the Lenders as follows: (i) if the
payment is received by 1:00 p.m., Local Time, in immediately available funds,
the Administrative Agent will make available to each relevant Lender on the same
date, by wire transfer of immediately available funds, such Lender’s ratable
share of such payment (based on the percentage that the amount of the relevant
payment owing to such Lender bears to the total amount of such payment owing to
all of the relevant Lenders), and (ii) if such payment is received after 1:00
p.m., Local Time, or in other than immediately available funds, the
Administrative Agent will make available to each such Lender its ratable share
of such payment by wire transfer of immediately available funds on the next
succeeding Business Day (or in the case of uncollected funds, as soon as
practicable after collected). If the Administrative Agent shall not have made a
required distribution to the appropriate Lenders as required hereinabove after
receiving a payment for the account of such Lenders, the Administrative Agent
will pay to each such Lender, on demand, its ratable share of such payment with
interest thereon at the Federal Funds Rate for each day from the date such
amount was required to be disbursed by the Administrative Agent until the date
repaid to such Lender.

 



36 

 

 

(c)           Payment Reliance. Unless the Administrative Agent shall have
received notice from the Borrower prior to the date on which any payment is due
to the Administrative Agent for the account of the Lenders hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders, as the case may be,
the amount due. In such event, if the Borrower has not in fact made such
payment, then each Lender, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender, with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.

 

(d)           Computations. All computations of interest and fees hereunder
(including computations of the Reserve Requirement) shall be made on the basis
of a year consisting of (i) in the case of interest on Base Rate Loans based on
the prime commercial lending rate of the Person serving as the Administrative
Agent, 365/366 days, as the case may be, or (ii) in all other instances, 360
days; and in each case under (i) and (ii) above, with regard to the actual
number of days (including the first day, but excluding the last day) elapsed.

 

(e)           Application after Acceleration. Notwithstanding any other
provision of this Agreement or any other Credit Document to the contrary, all
amounts collected or received by the Administrative Agent or any Lender after
acceleration of the Loans pursuant to Section 8.2 shall be applied as follows:

 

(i)              first, to the payment of all reasonable and documented
out-of-pocket costs and expenses (including reasonable and documented
out-of-pocket attorneys’ and consultants’ fees irrespective of whether such fees
are allowed as a claim after the occurrence of a Bankruptcy Event) of the
Administrative Agent in connection with enforcing the rights of the Lenders
under the Credit Documents;

 

(ii)             second, to the payment of any fees owed to the Administrative
Agent hereunder or under any other Credit Document;

 



37 

 

 

(iii)             third, to the payment of all reasonable and documented
out-of-pocket costs and expenses (including reasonable attorneys’ and
consultants’ fees irrespective of whether such fees are allowed as a claim after
the occurrence of a Bankruptcy Event) of each of the Lenders in connection with
enforcing its rights under the Credit Documents or otherwise with respect to the
Obligations owing to such Lender;

 

(iv)             fourth, to the payment of all of the Obligations consisting of
accrued fees and interest (including fees incurred and interest accruing at the
then-applicable rate after the occurrence of a Bankruptcy Event irrespective of
whether a claim for such fees incurred and interest accruing is allowed in such
proceeding);

 

(v)              fifth, to the payment of the outstanding principal amount of
the Obligations;

 

(vi)            sixth, to the payment of all other Obligations and other
obligations that shall have become due and payable under the Credit Documents
and not repaid; and

 

(vii)           seventh, to the payment of the surplus (if any) to whomever may
be lawfully entitled to receive such surplus.

 

In carrying out the foregoing, (x) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category, and (y) all amounts shall be apportioned ratably among the
Lenders in proportion to the amounts of such principal, interest, fees or other
Obligations owed to them respectively pursuant to clauses (iii) through (vii)
above.

 

2.13         Recovery of Payments.

 

(a)           From Borrower. The Borrower agrees that to the extent the Borrower
makes a payment or payments to or for the account of the Administrative Agent or
any Lender, which payment or payments or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside or required to
be repaid to a trustee, receiver or any other party under any Debtor Relief Law
(whether as a result of any demand, settlement, litigation or otherwise), then,
to the extent of such payment or repayment, the Obligation intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been received.

 

(b)           From Lenders. If any amounts distributed by the Administrative
Agent to any Lender are subsequently returned or repaid by the Administrative
Agent to the Borrower, its representative or successor in interest, or any other
Person, whether by court order, by settlement approved by the Lender in
question, or pursuant to applicable Requirements of Law, such Lender will,
promptly upon receipt of notice thereof from the Administrative Agent, pay the
Administrative Agent such amount. If any such amounts are recovered by the
Administrative Agent from the Borrower, its representative or successor in
interest or such other Person, the Administrative Agent will redistribute such
amounts to the Lenders on the same basis as such amounts were originally
distributed.

 



38 

 

 

2.14          Pro Rata Treatment.

 

(a)           General. All fundings, continuations and conversions of Loans
shall be made by the Lenders pro rata on the basis of their respective
Commitments (in the case of the funding of Loans pursuant to Section 2.2) or on
the basis of their respective outstanding Loans (in the case of continuations
and conversions of Loans pursuant to Section 2.11, or in the event the
Commitments for Loans have expired or have been terminated), as the case may be
from time to time. All payments on account of principal of, or interest on, any
Loans, fees or any other Obligations owing to or for the account of any one or
more Lenders shall be apportioned ratably among such Lenders in proportion to
the amounts of such principal, interest, fees or other Obligations owed to them
respectively.

 

(b)           Sharing of Payments. If any Lender shall, by exercising any right
of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans or other Obligations hereunder
resulting in such Lender’s receiving payment of a proportion of the aggregate
amount of its Loans and accrued interest thereon or other such Obligations
greater than its pro rata share thereof as provided herein, then the Lender
receiving such greater proportion shall (i) notify the Administrative Agent of
such fact and (ii) purchase (for cash at face value) participations in the Loans
and such other Obligations of the other Lenders, or make such other adjustments
as shall be equitable, so that the benefit of all such payments shall be shared
by the Lenders ratably in accordance with the aggregate amount of principal of
and accrued interest on their respective Loans and other amounts owing them;
provided that (x) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (y) the provisions of this Section 2.14 shall
not be construed to apply to (A) any payment made by the Borrower pursuant to
and in accordance with the express terms of this Agreement (including the
application of funds arising from the existence of a Defaulting Lender) or
(B) any payment obtained by a Lender as consideration for the assignment of or
sale of a participation in any of its Loans to any assignee or participant,
other than to the Borrower or any Subsidiary thereof (as to which the provisions
of this Section 2.14(b) shall apply). The Borrower consents to the foregoing and
agrees, to the extent it may effectively do so under applicable law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Borrower rights of setoff and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of the
Borrower in the amount of such participation. If under any applicable
bankruptcy, insolvency or similar law, any Lender receives a secured claim in
lieu of a setoff to which this Section 2.14(b) applies, such Lender shall, to
the extent practicable, exercise its rights in respect of such secured claim in
a manner consistent with the rights of the Lenders entitled under this
Section 2.14(b) to share in the benefits of any recovery on such secured claim.

 

2.15          Increased Costs; Change in Circumstances; Illegality.

 

(a)           Increased Costs Generally. If any Change in Law shall:

 

(i)               impose, modify or deem applicable any reserve, special
deposit, compulsory loan, insurance charge or similar requirement against assets
of, deposits with or for the account of, or credit extended or participated in
by, any Lender (except the Reserve Requirement reflected in the LIBOR Rate);

 



39 

 

 

(ii)              subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in the definition of Excluded Taxes and
(C) Connection Income Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto; or

 

(iii)            impose on any Lender or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or LIBOR
Loans made by such Lender, excluding costs or expenses to the extent reflected
in the Reserve Requirement;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of continuing, converting, making or maintaining
any LIBOR Loan (or of maintaining its obligation to continue, convert or make
any such Loan) by an amount deemed by such Lender or such other Recipient to be
material, or to reduce the amount of any sum received or receivable by such
Lender or such other Recipient hereunder (whether of principal, interest or any
other amount) by an amount deemed by such Lender or such other Recipient to be
material, then, upon request of such Lender or such other Recipient, the
Borrower will pay to such Lender or such other Recipient, as the case may be,
such additional amount or amounts as will compensate such Lender or such other
Recipient, as the case may be, for such additional costs incurred or reduction
suffered.

 

(b)           Capital Requirements. If any Lender determines that any Change in
Law affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by such Lender,
to a level below that which such Lender or such Lender’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy and liquidity) by an amount deemed by such Lender to be
material, then from time to time the Borrower will pay to such Lender such
additional amount or amounts as will compensate such Lender or such Lender’s
holding company for any such reduction suffered.

 

(c)           Certificates for Reimbursement. A certificate of a Lender (which
shall set forth the basis for such amount and the calculation thereof in
reasonable detail) setting forth the amount or amounts necessary to compensate
such Lender or its holding company, as specified in Section 2.15(a) or 2.15(b),
and delivered to the Borrower shall be conclusive absent manifest error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 15 Business Days after receipt thereof.

 

(d)           Delay in Requests. Failure or delay on the part of any Lender to
demand compensation pursuant to the foregoing provisions of this Section 2.15
shall not constitute a waiver of such Lender’s right to demand such
compensation; provided that the Borrower shall not be required to compensate a
Lender pursuant to the foregoing provisions of this Section 2.15 for any
increased costs incurred or reductions suffered more than 180 days prior to the
date that such Lender notifies the Borrower of the Change in Law giving rise to
such increased costs or reductions and of such Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the 180-day period referred
to above shall be extended to include the period of retroactive effect thereof).

 



40 

 

 

 

(e)           Inadequacy or Indeterminacy. Unless and until a Benchmark
Replacement is implemented in accordance with clause (h) below, if, on or prior
to the first day of any Interest Period, (y) the Administrative Agent shall have
determined in good faith that adequate and reasonable means do not exist for
ascertaining the applicable LIBOR Rate for such Interest Period or (z) the
Administrative Agent shall have received written notice from the Required
Lenders of their determination in good faith that the rate of interest referred
to in the definition of “LIBOR Rate” upon the basis of which the Adjusted LIBOR
Rate for LIBOR Loans for such Interest Period is to be determined will not
adequately and fairly reflect the cost to such Lenders of making or maintaining
LIBOR Loans during such Interest Period, the Administrative Agent will forthwith
so notify the Borrower and the Lenders. Upon such notice, (i) all then
outstanding LIBOR Loans shall automatically, on the expiration date of the
respective Interest Periods applicable thereto (unless then repaid in full), be
converted into Base Rate Loans, (ii) the obligation of the Lenders to make, to
convert Base Rate Loans into, or to continue, LIBOR Loans shall be suspended
(including pursuant to the Borrowing to which such Interest Period applies), and
(iii) any Notice of Borrowing or Notice of Conversion/Continuation given at any
time thereafter with respect to LIBOR Loans shall be deemed to be a request for
Base Rate Loans, in each case until the Administrative Agent or the Required
Lenders, as the case may be, shall have determined that the circumstances giving
rise to such suspension no longer exist (and the Required Lenders, if making
such determination, shall have so notified the Administrative Agent), and the
Administrative Agent shall have so notified the Borrower and the Lenders.

 

(f)           Illegality. Notwithstanding any other provision in this Agreement,
if, at any time after the date hereof and from time to time, any Lender shall
have determined in good faith that the introduction of, or any change in, any
applicable law, rule or regulation or in the interpretation or administration
thereof by any Governmental Authority charged with the interpretation or
administration thereof, or compliance with any guideline or request from any
such Governmental Authority (whether or not having the force of law), has or
would have the effect of making it unlawful for such Lender to make or to
continue to make or maintain LIBOR Loans, such Lender will forthwith so notify
the Administrative Agent and the Borrower. Upon such notice, (i) each of such
Lender’s then outstanding LIBOR Loans shall automatically, on the expiration
date of the respective Interest Period applicable thereto (or, to the extent any
such LIBOR Loan may not lawfully be maintained as a LIBOR Loan until such
expiration date, upon such notice) and to the extent not sooner prepaid, be
converted into a Base Rate Loan, (ii) the obligation of such Lender to make, to
convert Base Rate Loans into, or to continue, LIBOR Loans shall be suspended
(including pursuant to any Borrowing for which the Administrative Agent has
received a Notice of Borrowing but for which the Closing Date has not arrived),
and (iii) any Notice of Borrowing or Notice of Conversion/Continuation given at
any time thereafter with respect to LIBOR Loans shall, as to such Lender, be
deemed to be a request for a Base Rate Loan, in each case until such Lender
shall have determined that the circumstances giving rise to such suspension no
longer exist and shall have so notified the Administrative Agent, and the
Administrative Agent shall have so notified the Borrower.

 



41

 

 

(g)          Similar Treatment. Notwithstanding the foregoing Sections 2.15(a),
2.15(b), and 2.15(f), no Lender or Recipient shall impose any costs specified
therein or make any request for compensation pursuant thereto (or be entitled to
any such additional costs) unless such Lender or Recipient is then generally
imposing such cost upon or requesting such compensation from borrowers that are
financial institutions in connection with similar credit facilities containing
similar provisions and at the time of such request certifies to the Borrower to
the effect of the foregoing.

 

(h)          Alternative Rate of Interest.

 

(i)           Benchmark Replacement. Notwithstanding anything to the contrary
herein or in any other Credit Document, upon the occurrence of a Benchmark
Transition Event or an Early Opt-in Election, as applicable, the Administrative
Agent and the Borrower may amend this Agreement to replace the LIBOR Rate with a
Benchmark Replacement. Any such amendment with respect to a Benchmark Transition
Event will become effective at 5:00 p.m. on the fifth (5th) Business Day after
the Administrative Agent has posted such proposed amendment to all Lenders and
the Borrower so long as the Administrative Agent has not received, by such time,
written notice of objection to such amendment from Lenders comprising the
Required Lenders. Any such amendment with respect to an Early Opt-in Election
will become effective on the date that Lenders comprising the Required Lenders
have delivered to the Administrative Agent written notice that such Required
Lenders accept such amendment. No replacement of the LIBOR Rate with a Benchmark
Replacement pursuant to this Section 2.15(h) will occur prior to the applicable
Benchmark Transition Start Date.

 

(ii)          Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, the Administrative Agent, in
consultation with the Borrower, will have the right to make Benchmark
Replacement Conforming Changes from time to time and, notwithstanding anything
to the contrary herein or in any other Credit Document, any amendments
implementing such Benchmark Replacement Conforming Changes will become effective
without any further action or consent of any other party to this Agreement.

 

(iii)         Notices; Standards for Decisions and Determinations. The
Administrative Agent will promptly notify the Borrower and the Lenders of (i)
any occurrence of a Benchmark Transition Event or an Early Opt-in Election, as
applicable, and its related Benchmark Replacement Date and Benchmark Transition
Start Date, (ii) the implementation of any Benchmark Replacement, (iii) the
effectiveness of any Benchmark Replacement Conforming Changes and (iv) the
commencement or conclusion of any Benchmark Unavailability Period. Any
determination, decision or election that may be made by the Administrative Agent
or the Lenders pursuant to this Section 2.15(h), including any determination
with respect to a tenor, rate or adjustment or of the occurrence or
non-occurrence of an event, circumstance or date and any decision to take or
refrain from taking any action, will be conclusive and binding absent manifest
error and may be made in its or their sole discretion and without consent from
any other party hereto, except, in each case, as expressly required pursuant to
this Section 2.15(h).

 



42

 

 

(iv)        Benchmark Unavailability Period. Upon the Borrower’s receipt of
notice of the commencement of a Benchmark Unavailability Period, the Borrower
may revoke any request for a Borrowing of, conversion to or continuation of
LIBOR Loans to be made, converted or continued during any Benchmark
Unavailability Period and, failing that, the Borrower will be deemed to have
converted any such request into a request for a Borrowing of or conversion to
Base Rate Loans. During any Benchmark Unavailability Period, the component of
the Base Rate based upon the LIBOR Rate will not be used in any determination of
the Base Rate.

 

2.16        Taxes.

 

(a)           Payments Free of Taxes. Any and all payments by or on account of
any obligation of the Borrower under any Credit Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the Borrower shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section 2.16) the applicable Recipient
receives an amount equal to the sum it would have received had no such deduction
or withholding been made.

 

(b)          Payment of Other Taxes by the Borrower. The Borrower (without
duplication of Section 2.16(a)) shall timely pay to the relevant Governmental
Authority in accordance with applicable law, or at the option of the
Administrative Agent or such other Recipient timely reimburse it for the payment
of, any Other Taxes.

 

(c)           Indemnification by the Borrower. The Borrower shall indemnify each
Recipient, within 10 Business Days after written demand therefor, for the full
amount of any Indemnified Taxes (including Indemnified Taxes imposed or asserted
on or attributable to amounts payable under this Section 2.16) payable or paid
by such Recipient (whether directly or pursuant to Section 2.16(d)) or required
to be withheld or deducted from a payment to such Recipient and any reasonable
out-of-pocket expenses arising therefrom or with respect thereto. A certificate
as to the amount of such payment or liability (which shall be in reasonable
detail) delivered to the Borrower by a Lender (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender, shall be conclusive absent manifest error. The Administrative Agent and
each Lender agrees to cooperate with any reasonable request made by the Borrower
in respect of a claim of a refund in respect of Indemnified Taxes as to which it
has been indemnified by the Borrower or with respect to which the Borrower has
paid additional amounts pursuant to this Section 2.16(c) if (i) the Borrower has
agreed in writing to pay all of the Administrative Agent’s or such Lender’s
reasonable out-of-pocket costs and expenses relating to such claim, (ii) the
Administrative Agent or such Lender determines, in its good faith judgment, that
it would not be disadvantaged, unduly burdened or prejudiced as a result of such
claim and (iii) the Borrower furnishes, upon request of the Administrative Agent
or such Lender, an opinion of tax counsel (such opinion and such counsel to be
reasonably acceptable to the Administrative Agent or such Lender) to the effect
that such Indemnified Taxes were wrongly or illegally imposed. This
Section 2.16(c) shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it reasonably deems confidential) to the Borrower or any other Person.

 



43

 

 

(d)         Indemnification by the Lenders. Each Lender shall severally
indemnify the Administrative Agent, within 10 Business Days after demand
therefor, for (i) any Indemnified Taxes attributable to such Lender (but only to
the extent that the Borrower has not already indemnified the Administrative
Agent for such Indemnified Taxes and without limiting the obligation of the
Borrower to do so), (ii) any Taxes attributable to such Lender’s failure to
comply with the provisions of Section 10.6(f) relating to the maintenance of a
Participant Register and (iii) any Excluded Taxes attributable to such Lender,
in each case, that are payable or paid by the Administrative Agent in connection
with any Credit Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Credit Document or otherwise payable by the
Administrative Agent to such Lender from any other source against any amount due
to the Administrative Agent under this Section 2.16(d).

 

(e)          Evidence of Payments. As soon as practicable after any payment of
Taxes by the Borrower to a Governmental Authority pursuant to this Section 2.16,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

 

(f)          Status of Lenders.

 

(i)           Any Lender that is entitled to an exemption from, or reduction in
the rate of, the imposition, deduction or withholding of any Indemnified Taxes
with respect to payments made under any Credit Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without imposition,
deduction or withholding of such Indemnified Taxes or at a reduced rate. In
addition, any Lender, if reasonably requested by the Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 2.16(f)(ii)(A), 2.16(f)(ii)(B) or 2.16(f)(ii)(D)) shall not be required
if such Lender is not legally able to complete, execute and submit such
documentation.

 



44

 

 

(ii)         Without limiting the generality of the foregoing, in the event that
the Borrower is a U.S. Person,

 

(A)         any Lender that is a U.S. Person shall deliver to the Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

 

(B)          any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

 

(1)         in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Credit Document, executed copies of IRS Form W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Credit Document, IRS Form W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

 

(2)         executed copies of IRS Form W-8ECI;

 

(3)         in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit E-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed copies of IRS Form W-8BEN-E; or

 

(4)         to the extent a Foreign Lender is not the beneficial owner of a
payment received under any of the Credit Documents, executed copies of IRS Form
W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E, a U.S. Tax Compliance
Certificate substantially in the form of Exhibit E-2 or Exhibit E-3, IRS Form
W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Lender is a partnership and one or more
direct or indirect partners of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide a U.S. Tax Compliance
Certificate substantially in the form of Exhibit E-4 on behalf of each such
direct and indirect partner;

 



45

 

 

(C)          any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

(D)          if a payment made to a Lender under any Credit Document would be
subject to Tax imposed by FATCA if such Lender were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in Section
1471(b) or 1472(b) of the Code, as applicable), such Lender shall deliver to the
Borrower and the Administrative Agent at the time or times prescribed by law and
at such time or times reasonably requested by the Borrower or the Administrative
Agent such documentation prescribed by applicable law (including as prescribed
by Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this Section 2.16(f)(ii)(D),
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

(g)           Treatment of Certain Refunds. If any party determines, in its
reasonable discretion exercised in good faith, that it has received a refund of
any Taxes as to which it has been indemnified pursuant to this Section 2.16
(including by the payment of additional amounts pursuant to this Section 2.16)
or that it has obtained, utilized and retained a Tax credit or relief which is
attributable to such indemnity payment or additional amount, it shall pay to the
indemnifying party an amount equal to such refund or the amount of such credit
or relief (but only to the extent of indemnity payments made under this
Section 2.16 with respect to the Taxes giving rise to such refund, credit or
relief), net of all reasonable out-of-pocket expenses of such indemnified party
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund, credit or relief). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this Section 2.16(g) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay an
amount in respect of such refund, credit or relief to such Governmental
Authority. Notwithstanding anything to the contrary in this Section 2.16(g), in
no event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this Section 2.16(g) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the indemnification payments or
additional amounts giving rise to such refund, credit or relief had never been
paid. This Section 2.16(g) shall not be construed to require any indemnified
party to make available its Tax returns (or any other information relating to
its Taxes that it reasonably deems confidential) to the indemnifying party or
any other Person.

 



46

 

 

(h)           Survival. Each party’s obligations under this Section 2.16 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under any Credit Document.

 

2.17         Compensation. The Borrower will compensate each Lender upon demand
for all losses, expenses and liabilities (including any loss, expense or
liability incurred by reason of the liquidation or reemployment of deposits or
other funds required by such Lender to fund or maintain LIBOR Loans) that such
Lender may incur or sustain (i) if for any reason (other than a default by such
Lender) a Borrowing or continuation of, or conversion into, a LIBOR Loan to the
Borrower does not occur on a date specified therefor in a Notice of Borrowing or
Notice of Conversion/Continuation given by the Borrower, (ii) if any repayment,
prepayment or conversion of any LIBOR Loan to the Borrower occurs on a date
other than the last day of an Interest Period applicable thereto (including as a
consequence of any assignment made pursuant to Section 2.18(a) or any
acceleration of the maturity of the Loans pursuant to Section 8.2), (iii) if any
prepayment of any LIBOR Loan to the Borrower is not made on any date specified
in a notice of prepayment given by the Borrower (including any notice that is
thereafter revoked in accordance with Section 2.7(a)) or (iv) as a consequence
of any other failure by the Borrower to make any payments with respect to any
LIBOR Loan to the Borrower when due hereunder. Calculation of all amounts
payable to a Lender under this Section 2.17 shall be made as though such Lender
had actually funded its relevant LIBOR Loan through the purchase of a Eurodollar
deposit bearing interest at the LIBOR Rate in an amount equal to the amount of
such LIBOR Loan, having a maturity comparable to the relevant Interest Period;
provided, however, that each Lender may fund its LIBOR Loans in any manner it
sees fit and the foregoing assumption shall be utilized only for the calculation
of amounts payable under this Section 2.17. A certificate (which shall be in
reasonable detail) showing the bases for the determinations set forth in this
Section 2.17 by any Lender as to any additional amounts payable pursuant to this
Section 2.17 shall be submitted by such Lender to the Borrower either directly
or through the Administrative Agent. Determinations set forth in any such
certificate made in good faith for purposes of this Section 2.17 of any such
losses, expenses or liabilities shall be conclusive absent manifest error.

 

2.18         Replacement of Lenders; Mitigation of Costs.

 

(a)           Replacement of Lenders. The Borrower may, at any time at its sole
expense and effort, require any Lender (i)  that has requested compensation from
the Borrower under Sections 2.15(a) or 2.15(b) or payments from the Borrower
under Section 2.16, or (ii) the obligation of which to make or maintain LIBOR
Loans has been suspended under Section 2.15(f) or (iii) that is a Defaulting
Lender or a Non-Consenting Lender, in any case upon notice to such Lender and
the Administrative Agent, to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 10.6), all of its interests, rights (other than its
existing rights to payments pursuant to Section 2.15 or 2.16) and obligations
under this Agreement and the related Credit Documents to an assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that:

 



47

 

 

(i)          the Administrative Agent shall have received the assignment fee
specified in Section 10.6(b)(iv), which fee shall be payable by the Borrower or
such assignee;

 

(ii)         such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Credit Documents
(including any amounts under Section 2.17) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);

 

(iii)        in the case of any such assignment resulting from a request for
compensation under Section 2.15(a) or 2.15(b) or payments required to be made
pursuant to Section 2.16, such assignment will result in a reduction in such
compensation or payments thereafter;

 

(iv)        in the case of an assignment of the interests, rights and
obligations under this Agreement and the related Credit Documents of a
Non-Consenting Lender, such assignee shall have approved (or shall approve) such
consent, waiver or amendment that resulted in the Non-Consenting Lender becoming
a Non-Consenting Lender; and

 

(v)         such assignment does not conflict with applicable Requirements of
Law.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

(b)          Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.15(a) or 2.15(b), or the Borrower is required to
pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.16, or if any Lender gives a notice
pursuant to Section 2.15(f), then such Lender shall use reasonable efforts to
designate a different Lending Office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the reasonable judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.15(a), 2.15(b) or 2.16, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 2.15(f), as applicable,
and (ii) in each case, would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable and documented out-of-pocket costs and
expenses incurred by any Lender in connection with any such designation or
assignment.

 



48

 

 

2.19        Defaulting Lenders.

 

(a)          Defaulting Lender Adjustments. Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as such Lender is no longer a Defaulting Lender, to the
extent permitted by applicable law:

 

(i)           Waivers and Amendments. Such Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in the definition of Required Lenders and in
Section 10.5.

 

(ii)          Defaulting Lender Waterfall. Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 8.3 shall be applied at such time or times
as may be determined by the Administrative Agent as follows:

 

(A)          first, to the payment of any amounts owing by such Defaulting
Lender to the Administrative Agent hereunder;

 

(B)          second, as the Borrower may request (so long as no Default or Event
of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent;

 

(C)          third, if so determined by the Administrative Agent and the
Borrower, to be held in a deposit account and released pro rata in order to
satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement;

 

(D)          fourth, to the payment of any amounts owing to the Lenders as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement;

 

(E)           fifth, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and

 

(F)           sixth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction;

 



49

 

 

provided that if (x) such payment is a payment of the principal amount of any
Loans which such Defaulting Lender has not fully funded its appropriate share
and (y) such Loans were made at a time when the conditions set forth in
Section 3.2 were satisfied or waived, such payment shall be applied solely to
pay the Loans of all Non-Defaulting Lenders on a pro rata basis prior to being
applied to the payment of any Loans of such Defaulting Lender until such time as
all Loans are held by the Lenders pro rata in accordance with the Commitments.
Any payments, prepayments or other amounts paid or payable to a Defaulting
Lender that are applied (or held) to pay amounts owed by a Defaulting Lender
shall be deemed paid to and redirected by such Defaulting Lender, and each
Lender irrevocably consents hereto.

 

 (iii)         Certain Fees. No Defaulting Lender shall be entitled to receive
any commitment fee payable pursuant to Section 2.9(a)(ii) for any period during
which such Lender is a Defaulting Lender (and the Borrower shall not be required
to pay any such fee that otherwise would have been required to have been paid to
that Defaulting Lender).

 

(b)           Defaulting Lender Cure. If the Borrower and the Administrative
Agent agree in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein, that Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loans to be
held pro rata by the Lenders in accordance with the Commitments, whereupon such
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrower while that Lender was a Defaulting Lender; provided
further that (x) except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender
having been a Defaulting Lender, and (y) such Lender shall be obligated to
reimburse the other Lenders for any breakage expenses of the type described in
Section 2.17 arising as a result of the foregoing.

 

ARTICLE III 

 

CONDITIONS PRECEDENT

 

3.1           Conditions to the Effective Date.This Agreement shall become
effective, and the Effective Date shall occur, on the date on which the
following conditions precedent shall have been satisfied or waived by the
Administrative Agent:

 

(a)           The Administrative Agent or the Initial Arranger, as applicable,
shall have received the following, each of which shall be originals or
telecopies or in an electronic format acceptable to the Administrative Agent
unless otherwise specified, each properly executed by an Authorized Officer of
the Borrower, each dated as of the Effective Date and in such number of copies
as the Administrative Agent shall have reasonably requested (or, in the case of
certificates of governmental officials, a recent date prior to the Effective
Date) and each in a form and substance reasonably satisfactory to the
Administrative Agent and each of the Lenders:

 



50

 

 

(i)          executed counterparts of this Agreement;

 

(ii)         to the extent requested by any Lender in accordance with
Section 2.4(d), a Note for such Lender, in each case duly completed in
accordance with the provisions of Section 2.4(d) and executed by the Borrower;

 

(iii)        a certificate of the secretary or an assistant secretary of the
Borrower certifying, as of the Effective Date, (i) that attached thereto is a
true and complete copy of the certificate of incorporation and all amendments
thereto of the Borrower, certified as of a recent date by the Secretary of State
(or comparable Governmental Authority) of its jurisdiction of organization, and
that the same has not been amended since the date of such certification,
(ii) that attached thereto is a true and complete copy of the bylaws of the
Borrower, as then in effect and as in effect at all times from the date on which
the resolutions referred to in clause (iii) below were adopted to and including
the date of such certificate, and (iii) that attached thereto is a true and
complete copy of resolutions adopted by the board of directors of the Borrower,
authorizing the execution, delivery and performance of the Credit Documents to
which it is a party, and (iv) as to the incumbency and genuineness of the
signature of each officer of such Person executing such other Credit Documents;
and attaching copies of all the documents referred to in clauses (i), (ii) and
(iii) above;

 

(iv)        a certificate as of a recent date of the good standing of the
Borrower as of the Effective Date, under the laws of its jurisdiction of
organization, from the Secretary of State (or comparable Governmental Authority)
of such jurisdiction;

 

(v)         the favorable opinions of (A) Shearman & Sterling, LLP, special
counsel to the Borrower, (B) Sullivan & Cromwell LLP, special counsel to the
Borrower, and (C) in-house counsel to the Borrower, in each case addressing such
matters as the Administrative Agent may reasonably request and in form and
substance reasonably satisfactory to the Administrative Agent; and

 

(vi)        a certificate, signed by a Responsible Officer of the Borrower,
certifying that on and as of the Effective Date, (A) the representations and
warranties contained in this Agreement and the other Credit Documents qualified
as to materiality are true and correct and those not so qualified are true and
correct in all material respects, both immediately before and immediately after
giving effect to this Agreement (except to the extent any such representation or
warranty is expressly stated to have been made as of a specific date, in which
case such representation or warranty is true and correct (if qualified as to
materiality) or true and correct in all material respects (if not so qualified),
in each case only on and as of such specific date), (B) this Agreement has been
duly authorized, executed and delivered by the Borrower and constitutes the
legal, valid and binding obligation of the Borrower enforceable against it in
accordance with its terms except as enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting
creditors’ rights generally, by general equitable principles or by principles of
good faith and fair dealing (regardless of whether enforcement is sought in
equity or at law) and (C) no Default or Event of Default shall have occurred and
be continuing on the Effective Date, both immediately before and immediately
after giving effect to this Agreement and the transactions contemplated hereby.

 



51

 

 

(b)           The Borrower shall have received all required governmental,
shareholder, board of directors (or similar governing body or duly appointed
committee) and third party consents and approvals necessary in connection with
the effectiveness of this Agreement, the transactions contemplated hereby, and
the performance of the Borrower’s obligations hereunder, which consents and
approvals shall be in full force and effect.

 

(c)           The Borrower shall have paid (i) to the Initial Arranger, the fees
required under the Fee Letter to be paid thereto on the Effective Date, in the
amounts due and payable on the Effective Date as required by the terms thereof,
(ii) to the Administrative Agent, the initial payment of the annual
administrative fee described in the Fee Letter to be paid thereto on the
Effective Date, in the amounts due and payable on the Effective Date as required
by the terms thereof, and (iii) to the extent invoiced to the Borrower at least
two Business Days prior to the Effective Date, all other reasonable and
documented out-of-pocket expenses of the Initial Arranger, the Administrative
Agent and the Lenders required (to the extent otherwise agreed to by the
Borrower in writing) to be paid on or prior to the Effective Date (including
reasonable and documented out-of-pocket fees and expenses of counsel) in
connection with this Agreement and the other Credit Documents.

 

(d)           The Administrative Agent and the Lenders shall have received the
Ineligible Assignees Letter Agreement, duly executed by the Borrower.

 

(e)           The Administrative Agent and the Lenders shall have received from
the Borrower all documentation and other information requested by the
Administrative Agent or any Lender at least 10 Business Days prior to the
Effective Date that is required to satisfy applicable “know your customer” and
anti-money laundering rules and regulations, including without limitation the
PATRIOT Act.

 

Without limiting the generality of the provisions of the last paragraph of
Section 10.5, for purposes of determining compliance with the conditions
specified in this Section 3.1, each Lender shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required under this Section 3.1 to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent and the Borrower
shall have received written notice from such Lender prior to the proposed
Effective Date specifying its objection thereto.

 

3.2           Conditions to the Closing Date. The obligation of each Lender to
make the Loans on the Closing Date is subject to the satisfaction (or waiver by
the Administrative Agent) of the following conditions precedent, and only the
following conditions precedent, on the Closing Date:

 

(a)           The Borrowing of such Loans shall occur on or before the Ellie Mae
Acquisition Date, which shall be on or before the earlier to occur of (i) the
termination or expiration of the Ellie Mae Acquisition Agreement in accordance
with its terms, and (ii) the “Outside Date” (as defined in the Ellie Mae
Acquisition Agreement as in effect on August 6, 2020) as such date may be
extended in accordance with the Ellie Mae Acquisition Agreement as in effect on
August 6, 2020 (but in any event not later than August 6, 2021);

 



52

 

 

(b)           The Administrative Agent shall have received a certificate of the
chief financial officer of the Borrower as to the solvency of the Borrower and
its Subsidiaries, on a consolidated basis, in the form of Exhibit F;

 

(c)           The conditions set forth in Article VII of the Ellie Mae
Acquisition Agreement (other than those conditions that by their nature are to
be satisfied at the “Closing” (as defined in the Ellie Mae Acquisition
Agreement)) shall be satisfied substantially in accordance with the terms and
conditions of the Ellie Mae Acquisition Agreement without giving effect to any
waiver, modification or consent thereunder that is materially adverse to the
Lenders or the Initial Arranger (as reasonably determined by the Initial
Arranger) unless approved by the Initial Arranger (which approval shall not be
unreasonably withheld, conditioned or delayed);

 

(d)           The representations and warranties of the Borrower set forth in
Sections 4.1(i), 4.1(ii) (but only with respect to the Borrower’s power and
authority to execute, deliver and perform the Credit Documents), 4.2, 4.3 (but
only with respect to clause (i) therein), 4.7, 4.11, 4.12 (but only with respect
to the Borrower’s use of proceeds) and 4.13 shall be true and correct in all
material respects (except that any representation and warranty qualified as to
materiality or Material Adverse Effect shall be true and correct in all
respects);

 

(e)           No Event of Default under Section 8.1(a), 8.1(f) or 8.1(g), nor
any “event of default” or similar condition under the Bridge Facility, the
Revolving Credit Agreement (unless terminated on or prior to the Closing Date),
or any other Indebtedness in excess of the Threshold Amount in the aggregate
(but only insofar as such “event of default” or similar condition relates to
bankruptcy or insolvency, or the nonpayment of principal, interest or fees),
shall have occurred and be continuing on such date, both immediately before and
immediately after giving effect to the Loans to be made on such date;

 

(f)            The Administrative Agent shall have received a Notice of
Borrowing in accordance with Section 2.2(b) and, if any LIBOR Loans are to be
borrowed on the Closing Date and such date is prior to the third Business Day
after the Effective Date, the Administrative Agent shall have received, three
Business Days prior to such date, a customary pre-funding LIBOR indemnity letter
from the Borrower;

 

(g)           The aggregate principal of such Loans shall not exceed the
aggregate Commitments at such time (determined without giving effect to such
Loans);

 

(h)           All fees and (to the extent invoiced at least two Business Days
prior to the Closing Date) expenses due to the Initial Arranger, the
Administrative Agent and the Lenders required to be paid on the Closing Date
(including the fees and expenses of counsel for the Initial Arranger and the
Administrative Agent) will have been paid; and

 

(i)            The Effective Date shall have occurred.

 



53

 

 

ARTICLE IV 

 

REPRESENTATIONS AND WARRANTIES

 

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to induce the Lenders to extend the credit contemplated hereby, the Borrower
represents and warrants to the Administrative Agent and the Lenders as follows:

 

4.1           Corporate Organization and Power. The Borrower (i) is a
corporation duly organized or formed, validly existing and is in good standing
under the laws of the jurisdiction of its incorporation, (ii) has the full
corporate power and authority to execute, deliver and perform the Credit
Documents to which it is or will be a party, to own and hold its property and to
engage in its business as presently conducted and (iii) is duly qualified to do
business as a foreign corporation and is in good standing in each jurisdiction
where the nature of its business or the ownership of its properties requires it
to be so qualified, except where the failure to be so qualified, individually or
in the aggregate, would not reasonably be expected to have a Material Adverse
Effect.

 

4.2           Authorization; Enforceability. The Borrower has taken all
necessary corporate action to execute, deliver and perform each of the Credit
Documents, and has (or on any later date of execution and delivery will have)
validly executed and delivered each of the Credit Documents. This Agreement
constitutes, and each of the other Credit Documents upon execution and delivery
will constitute, the legal, valid and binding obligation of the Borrower,
enforceable against it in accordance with its terms, except as enforceability
may be limited by bankruptcy, insolvency, reorganization, moratorium or other
similar laws affecting creditors’ rights generally, by general equitable
principles or by principles of good faith and fair dealing (regardless of
whether enforcement is sought in equity or at law).

 

4.3           No Violation. The execution, delivery and performance by the
Borrower of each of the Credit Documents, and compliance by it with the terms
hereof and thereof, do not and will not (i) violate any provision of its
certificate of incorporation or its bylaws, (ii) contravene any other
Requirement of Law applicable to it, (iii) conflict with, result in a breach of
or constitute (with notice, lapse of time or both) a default under any
indenture, mortgage, lease, agreement, contract or other instrument to which it
is a party, by which it or any of its properties is bound or to which it is
subject or (iv) result in or require the creation or imposition of any Lien,
other than a Permitted Lien, upon any of its properties, revenues or assets;
except, in the case of clauses (ii), (iii) and (iv) above, where such
violations, conflicts, breaches, defaults or liens, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect.

 

4.4           Governmental and Third-Party Authorization; Permits. No consent,
approval, authorization or other action by, notice to, or registration or filing
with, any Governmental Authority, Self-Regulatory Organization, or other Person
is required as a condition to or otherwise in connection with the due execution,
delivery and performance by the Borrower of this Agreement or any of the other
Credit Documents or the legality, validity or enforceability hereof or thereof,
other than (i) consents, authorizations and filings that have been made or
obtained and that are in full force and effect and (ii) consents and filings the
failure to obtain or make which, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect. The Borrower is in
good standing with respect to, or has maintained in effect, all governmental
approvals, licenses, permits and authorizations necessary to conduct its
business as presently conducted and to own or lease and operate its properties,
except for those the failure to obtain which, individually or in the aggregate,
would not reasonably be expected to have a Material Adverse Effect.

 



54

 

 

4.5           Litigation. As of the Effective Date, there are no actions,
investigations, suits or proceedings pending or, to the knowledge of the
Borrower, threatened, at law, in equity or in arbitration, before any court,
other Governmental Authority, Self-Regulatory Organization, arbitrator or other
Person, (i) against or affecting the Borrower or any Subsidiary thereof or any
of their respective properties that would reasonably be expected to have a
Material Adverse Effect, except as set forth in the Form 10-Q filed by the
Borrower with the SEC on July 30, 2020 (and there have been no material adverse
developments since such date in any such actions, investigations, suits or
proceedings disclosed in such Form 10-Q), or (ii) with respect to this
Agreement, any of the other Credit Documents or any of the other transactions
contemplated hereby or thereby.

 

4.6           Full Disclosure. All factual information (other than information
of a general economic or industry specific nature) heretofore, contemporaneously
or hereafter furnished in writing to the Administrative Agent, any Arranger or
any Lender by or on behalf of the Borrower or any Subsidiary thereof pursuant to
this Agreement or the other Credit Documents, when taken as a whole, is or will
be true and accurate in all material respects on the date as of which such
information is dated or certified (or, if such information has been updated,
amended or supplemented, on the date as of which any such update, amendment or
supplement is dated or certified) and does not or will not omit any material
fact necessary to make the statements contained herein and therein, in light of
the circumstances under which such information was provided, taken as a whole,
not misleading; provided that, with respect to projections, budgets and other
estimates, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed by it to be reasonable at the time.

 

4.7           Margin Regulations. The Borrower is not engaged principally, or as
one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying Margin Stock. No proceeds of the Loans will be
used, directly or indirectly, to purchase or carry any Margin Stock, to extend
credit for such purpose or for any other purpose, in each case that would
violate or be inconsistent with Regulations T, U or X or any provision of the
Exchange Act.

 

4.8           No Material Adverse Effect. As of the Effective Date, there has
been no Material Adverse Effect since December 31, 2019, and there exists no
event, condition or state of facts that would reasonably be expected to result
in a Material Adverse Effect.

 

4.9           Financial Matters. The Borrower has heretofore furnished to the
Administrative Agent copies of (i) the audited consolidated balance sheets of
the Borrower and its Subsidiaries for the 2019 fiscal year with the related
statements of income, stockholders’ equity, comprehensive income and cash flows
for the 2019 fiscal year, together with the opinions of Ernst & Young LLP
thereon and (ii) the unaudited consolidated balance sheets of the Borrower and
its Subsidiaries as of June 30, 2020 with the related statements of income,
stockholders’ equity, comprehensive income and cash flows for the fiscal quarter
ended on that date. Such financial statements have been prepared in accordance
with GAAP and present fairly in all material respects the financial condition of
the Borrower and its Subsidiaries on a consolidated basis as of the respective
dates thereof and the results of operations of the Borrower and its Subsidiaries
on a consolidated basis for the period then ended subject, in the case of clause
(ii), to the absence of footnotes and to normal year-end audit adjustments.

 



55

 

 

4.10        Compliance with Laws. Each of the Borrower and its Subsidiaries has
timely filed all material reports, documents and other materials required to be
filed by it under all applicable Requirements of Law with any Governmental
Authority, has retained all material records and documents required to be
retained by it under all applicable Requirements of Law, and is otherwise in
compliance with all applicable Requirements of Law in respect of the conduct of
its business and the ownership and operation of its properties, including the
applicable rules of any Self-Regulatory Organization, except in each case to the
extent that the failure to comply therewith, individually or in the aggregate,
would not reasonably be expected to have a Material Adverse Effect.

 

4.11        Investment Company Act. The Borrower is not, and is not required to
be, registered as an “investment company” under the Investment Company Act of
1940.

 

4.12        OFAC; Anti-Terrorism Laws.

 

(a)          The Borrower and its Subsidiaries, and, to the best knowledge of
the Borrower, its Affiliates and their respective directors, officers and
employees have conducted their business in compliance with the Anti-Corruption
Laws and have instituted and maintained policies and procedures designed to
promote and achieve compliance with such laws in all material respects.

 

(b)          Neither the Borrower nor any Subsidiary, nor, to the best knowledge
of the Borrower, its Affiliates and their respective directors, officers and
employees, acting or benefiting in any capacity in connection with the
extensions of credit made available under this Agreement:

 

(i)           is a Designated Person;

 

(ii)          is a Person that is owned or controlled by a Designated Person;

 

(iii)        is located, organized or resident in a Sanctioned Country; or

 

(iv)        is now engaged in, any material dealings or transactions (1) with
any Designated Person or (2) in any Sanctioned Country.

 

(c)          Neither the making of the Loans hereunder nor the use of the
proceeds thereof will violate the PATRIOT Act, any Anti-Corruption Laws, the
Trading with the Enemy Act, or any of the foreign assets control regulations of
the United States Treasury Department (31 C.F.R., Subtitle B, Chapter V) or any
enabling legislation or executive order relating thereto. The Borrower and each
Subsidiary thereof is in compliance in all material respects with the PATRIOT
Act and all Anti-Corruption Laws.

 



56

 

 

4.13         Solvency. On the Closing Date, immediately after giving effect to
the consummation of the Ellie Mae Transactions occurring on the Closing Date (if
any), the Borrower and its Subsidiaries on a consolidated basis will be solvent.
For purposes of the preceding sentence, “solvent” means that (i) the fair value
of the assets of the Borrower and its Subsidiaries on a consolidated basis, at a
fair valuation, will exceed the debts and liabilities, direct, subordinated,
contingent or otherwise, of the Borrower and its Subsidiaries on a consolidated
basis; (ii) the present fair saleable value of the property of the Borrower and
its Subsidiaries on a consolidated basis will be greater than the amount that
will be required to pay the probable liability of the Borrower and its
Subsidiaries on a consolidated basis on their debts and other liabilities,
direct, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured; (iii) the Borrower and its Subsidiaries
on a consolidated basis will be able to pay their debts and liabilities, direct,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured; and (iv) the Borrower and its Subsidiaries on a
consolidated basis will not have unreasonably small capital with which to
conduct the businesses in which they are engaged as such businesses are now
conducted and are proposed to be conducted following the Closing Date. As of the
Closing Date, immediately after giving effect to the consummation of the Ellie
Mae Transactions occurring on the Closing Date (if any), the Borrower does not
intend to, and the Borrower does not believe that it or any of its Subsidiaries
will, incur debts beyond its ability to pay such debts as they mature, taking
into account the timing and amounts of cash to be received by it or any such
Subsidiary and the timing and amounts of cash to be payable on or in respect of
its debts or the debts of any such Subsidiary.

 

ARTICLE V 

 

AFFIRMATIVE COVENANTS

 

The Borrower covenants and agrees that, until the termination of the Commitments
and the payment in full in cash of all principal and interest with respect to
the Loans together with all fees, expenses and other amounts then due and owing
hereunder (other than contingent obligations with respect to which no claims
have been made):

 

5.1           Financial Statements. The Borrower will deliver to the
Administrative Agent on behalf of the Lenders:

 

(a)           As soon as available and in any event within 45 days (or, if
earlier and if applicable to the Borrower, the quarterly report deadline under
the Exchange Act rules and regulations) after the end of each of the first three
fiscal quarters of each fiscal year, beginning with the third fiscal quarter of
fiscal year 2020, unaudited consolidated balance sheets of the Borrower and its
Subsidiaries as of the end of such fiscal quarter and unaudited consolidated
statements of income, cash flows and stockholders’ equity for the Borrower and
its Subsidiaries for the fiscal quarter then ended and for that portion of the
fiscal year then ended, in each case setting forth comparative consolidated
figures as of the end of and for the corresponding period in the preceding
fiscal year, all in reasonable detail and prepared in accordance with GAAP
(subject to the absence of notes required by GAAP and subject to normal year-end
adjustments) applied on a basis consistent with that of the preceding quarter or
containing disclosure of the effect on the financial condition or results of
operations of any change in the application of accounting principles and
practices during such quarter; and

 



57

 

 

(b)           As soon as available and in any event within 90 days (or, if
earlier and if applicable to the Borrower, the annual report deadline under the
Exchange Act rules and regulations) after the end of each fiscal year, beginning
with fiscal year 2020, an audited consolidated balance sheet of the Borrower and
its Subsidiaries as of the end of such fiscal year and the related audited
consolidated statements of income, cash flows and stockholders’ equity for the
Borrower and its Subsidiaries for the fiscal year then ended, including the
notes thereto, in each case setting forth comparative consolidated figures as of
the end of and for the preceding fiscal year, all in reasonable detail and (with
respect to the audited statements) certified by the independent certified public
accounting firm regularly retained by the Borrower or another independent
certified public accounting firm of recognized national standing reasonably
acceptable to the Administrative Agent, together with a report thereon by such
accountants that is not qualified as to going concern or scope of audit and to
the effect that such financial statements present fairly in all material
respects the consolidated financial condition and results of operations of the
Borrower and its Subsidiaries as of the dates and for the periods indicated in
accordance with GAAP applied on a basis consistent with that of the preceding
year or containing disclosure of the effect on the financial condition or
results of operations of any change in the application of accounting principles
and practices during such year.

 

Documents required to be delivered pursuant to Sections 5.1, 5.2(a) or 5.2(b)
may be delivered electronically and, if so delivered, shall be deemed to have
been delivered on the date (i) on which the Borrower provides notice to the
Lenders that such information has been posted on the Borrower’s website on the
Internet at http://ir.theice.com/sec.cfm, at
www.sec.gov/edgar/searchedgar/webusers.htm or at another website identified in
such notice and accessible by the Lenders without charge; or (ii) on which such
documents are posted on the Borrower’s behalf on SyndTrak or another relevant
website, if any, to which each of the Administrative Agent and each Lender has
access; provided that (x) upon the request of the Administrative Agent or any
Lender lacking access to the internet or SyndTrak, the Borrower shall deliver
paper copies of such documents to the Administrative Agent or such Lender (until
a written request to cease delivering paper copies is given by the
Administrative Agent or such Lender) and (y) the Borrower shall notify (which
may be by a facsimile or electronic mail) the Administrative Agent and each
Lender of the posting of any documents. The Administrative Agent shall have no
obligation to request the delivery of, or to maintain copies of, the documents
referred to in the proviso to the immediately preceding sentence or to monitor
compliance by the Borrower with any such request for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.

 

5.2           Other Business and Financial Information. The Borrower will
deliver to the Administrative Agent and each Lender:

 

(a)           Concurrently with each delivery of the financial statements
described in Sections 5.1(a) and 5.1(b), a Compliance Certificate with respect
to the period covered by the financial statements being delivered thereunder,
executed by a Financial Officer of the Borrower, together with a Covenant
Compliance Worksheet reflecting the computation of the financial covenant set
forth in Article VI as of the last day of the period covered by such financial
statements and containing explanatory footnotes of all pro forma adjustments and
all adjustments to Consolidated EBITDA;

 



58

 

 

(b)          Promptly upon the sending, filing or receipt thereof, copies of
(i) all financial statements, reports, notices and proxy statements that the
Borrower shall send or make available generally to its stockholders, (ii) all
material regular, periodic and special reports, registration statements and
prospectuses (other than on Form S-8) that the Borrower shall render to or file
with the SEC and (iii) all press releases (excluding member notes and circulars)
made available generally by the Borrower or any Subsidiary thereof to the public
concerning material developments in the business of the Borrower and its
Subsidiaries; provided that notwithstanding anything to the contrary included in
Section 5.1, the Borrower shall be deemed to have given notice to the
Administrative Agent and each Lender of the posting on the Borrower’s Internet
website of the business and financial information set forth in clauses (i), (ii)
or (iii) of this Section 5.2(b) at the time such information is posted thereon
and no further notice shall be required to be provided by the Borrower to the
Administrative Agent and the Lenders with respect thereto;

 

(c)          Promptly upon (and in any event within five Business Days after)
any Responsible Officer of the Borrower obtaining knowledge thereof, written
notice of any of the following:

 

(i)          the occurrence of any Default or Event of Default, together with a
written statement of a Responsible Officer of the Borrower specifying the nature
of such Default or Event of Default;

 

(ii)         the institution or threatened institution of any action, suit,
investigation or proceeding against or affecting the Borrower or any of its
Subsidiaries, including any such investigation or proceeding by any Governmental
Authority or Self-Regulatory Organization (other than routine periodic regular
or day-to-day inquiries, communications, investigations or reviews), that would
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect, and any material adverse development in any litigation or other
proceeding previously reported pursuant to Section 4.5 or this
Section 5.2(c)(ii);

 

(iii)        any change in the Debt Ratings;

 

(iv)        any change in the information provided in any Beneficial Ownership
Certification previously delivered by the Borrower that would result in a change
to the list of beneficial owners identified in parts (c) or (d) of such
certification, if applicable (it being understood that disclosure of any such
change in the Borrower’s SEC filings shall be deemed to satisfy the requirements
of this Section 5.2(c)(iv)); and

 

(v)         any other matter or event that has, or would reasonably be expected
to have, a Material Adverse Effect.

 

(d)          As promptly as reasonably possible, such other information about
the business, financial condition, operations or properties of the Borrower or
any of its Subsidiaries as the Administrative Agent or any Lender through the
Administrative Agent may from time to time reasonably request (except with
respect to information relating to communications with any Governmental
Authority or Self-Regulatory Organization with jurisdiction over any Regulated
Subsidiary).

 



59

 

 

5.3           Existence; Franchises; Maintenance of Properties. The Borrower
will, and will cause each of its Subsidiaries to, (i) maintain and preserve in
full force and effect its legal existence, except as expressly permitted
otherwise by Section 7.1 or 7.4, (ii) obtain, maintain and preserve in full
force and effect all other rights, franchises, licenses, permits,
certifications, approvals and authorizations required by Governmental
Authorities and Self-Regulatory Organizations necessary to the ownership,
occupation or use of its properties or the conduct of its business, except to
the extent the failure to do so would not reasonably be expected to have a
Material Adverse Effect, and (iii) keep all material properties in good working
order and condition (normal wear and tear and damage by casualty excepted);
provided that this Section 5.3 shall not prevent the Borrower or any Subsidiary
thereof from discontinuing the operation and the maintenance of any of its
properties if such discontinuance, in the judgment of the Borrower, is desirable
in or not disadvantageous to the conduct of the business of it and its
Subsidiaries.

 

5.4           Use of Proceeds. The Commitments of the Lenders hereunder shall
reduce the commitments under a portion of the Ellie Mae Bridge Facility on a
dollar-for dollar-basis and the proceeds of the Loans shall be used (i) to
(A) finance a portion of the Ellie Mae Acquisition, (B) refinance a portion of
the loans made under the Ellie Mae Bridge Facility, (C) refinance all or a
portion of the existing Indebtedness of Ellie Mae and its Subsidiaries, and/or
(D) pay fees, costs, commissions and expenses in connection with the Ellie Mae
Transactions, and (ii) to provide for working capital and other general
corporate purposes of the Borrower.

 

5.5           Compliance with Laws. The Borrower will, and will cause each of
its Subsidiaries to, comply in all respects with all Requirements of Law
applicable in respect of the conduct of its business and the ownership and
operation of its properties, except to the extent the failure so to comply would
not reasonably be expected to have a Material Adverse Effect.

 

5.6           Payment of Taxes. The Borrower will, and will cause each of its
Subsidiaries to, pay and discharge all taxes, assessments and governmental
charges or levies imposed upon it, upon its income or profits or upon any of its
properties, prior to the date on which penalties would attach thereto, and all
lawful claims that, if unpaid, would become a Lien (other than a Permitted Lien)
upon any of the properties of any such Person except to the extent failure to do
so would not reasonably be expected to have a Material Adverse Effect; provided,
however, that no such Person shall be required to pay any such tax, assessment,
charge, levy or claim that is being contested in good faith and by proper
proceedings and as to which such Person is maintaining adequate reserves with
respect thereto in accordance with GAAP (or, in the case of the Foreign
Subsidiaries, generally accepted accounting principles in the jurisdiction of
its organization).

 

5.7           Insurance. The Borrower will, and will cause each of its
Subsidiaries to, maintain with financially sound and reputable insurance
companies insurance with respect to its assets, properties and business, against
such hazards and liabilities, of such types and in such amounts, as is
customarily maintained by companies in the same or similar businesses similarly
situated.

 



60

 

 

 

 

5.8          Maintenance of Books and Records; Inspection. The Borrower will,
and will cause each of its Subsidiaries to, (i) maintain adequate books,
accounts and records, in which full, true and correct entries shall be made of
all financial transactions in relation to its business and properties, and
prepare all financial statements required under this Agreement, in each case in
accordance with GAAP (or, in the case of the Foreign Subsidiaries, generally
accepted accounting principles in the jurisdiction of its organization) and in
compliance with the requirements of any Governmental Authority or
Self-Regulatory Organization having jurisdiction over it, and (ii) permit
employees or agents of the Administrative Agent or any Lender to visit and
inspect its properties and examine or audit its books, records, working papers
and accounts (except with respect to information relating to communications with
any Governmental Authority or Self-Regulatory Organization with jurisdiction
over any Regulated Subsidiary or which are confidential with respect to members
or users of such Regulated Subsidiaries), and make copies and memoranda of them,
and to discuss its affairs, finances and accounts with its officers and
employees and, upon reasonable notice to the Borrower, the independent public
accountants of the Borrower and its Subsidiaries (and by this provision the
Borrower authorizes such accountants to discuss the finances and affairs of the
Borrower and its Subsidiaries), all at such times and from time to time, upon
reasonable notice and during business hours, as may be reasonably requested;
provided that (i) all such visits shall be coordinated through the
Administrative Agent, (ii) unless a Default or Event of Default exists, no more
than one such visit during any fiscal year shall be at the expense of the
Borrower, and (iii) when a Default or Event of Default exists, the
Administrative Agent may do any of the foregoing at the expense of the Borrower
at any time during normal business hours and without advance notice.

 

5.9          Anti-Corruption Laws, OFAC, PATRIOT Act Compliance.

 

(a)          The Borrower shall not, and shall ensure that none of its
Subsidiaries will, knowingly use the proceeds of any Loan:

 

(i)               for any purpose which would violate the Anti-Corruption Laws;

 

(ii)              to fund, finance or facilitate any activity, business or
transaction of or with any Designated Person or in any Sanctioned Country, or
otherwise in violation of Sanctions; or

 

(iii)             in any other manner that would result in a material violation
of any applicable Sanctions by the Administrative Agent or any Lender.

 

(b)          The Borrower shall not, and shall ensure that none of its
Subsidiaries will, use funds or assets obtained from transactions with or
otherwise relating to (i) Designated Persons or (ii) any Sanctioned Country, to
pay or repay any Obligation.

 

(c)          The Borrower shall, and shall ensure that each of its Subsidiaries
will:

 

(i)               conduct its business in compliance with the Anti-Corruption
Laws;

 

(ii)              maintain policies and procedures designed to promote and
achieve compliance with the Anti-Corruption Laws; and

 

(iii)             have appropriate controls and safeguards in place designed to
prevent any proceeds of any extension of credit made hereunder from being used
contrary to the representations and undertakings set forth herein.

 



 61 

 

 

(d)          The Borrower shall, and shall ensure that each of its Subsidiaries
will, comply in all material respects with all foreign and domestic laws, rules
and regulations (including the PATRIOT Act, foreign exchange control
regulations, foreign asset control regulations and other trade-related
regulations).

 

5.10        Ellie Mae Acquisition Date Certification. The Borrower shall deliver
to the Administrative Agent on the Ellie Mae Acquisition Date a certificate,
signed by a Responsible Officer of the Borrower, in form and substance
reasonably acceptable to the Administrative Agent, stating that the Ellie Mae
Acquisition has been consummated substantially in accordance with the terms and
conditions of the Ellie Mae Acquisition Agreement without giving effect to any
waiver, modification or consent thereunder that is materially adverse to the
Lenders or the Initial Arranger (as reasonably determined by the Initial
Arranger) unless approved by the Initial Arranger (which approval shall not be
unreasonably withheld, conditioned or delayed) (it being understood and agreed
that, without limiting the generality of the foregoing, (i) any decrease in the
Ellie Mae Acquisition consideration shall not be materially adverse to the
Lenders or the Initial Arranger, (ii) any increase in the purchase price shall
not be materially adverse to the Lenders or the Initial Arranger so long as such
increase is funded solely by an increase in the amount of the Capital Stock of
the Borrower issued to the equityholder of Ellie Mae as consideration for the
Ellie Mae Acquisition and (iii) any change to the definition of “Company
Material Adverse Effect” or the “Xerox” provisions shall be deemed to be a
modification which is materially adverse to the Lenders and the Initial
Arranger).

 

ARTICLE VI 

 

FINANCIAL COVENANT

 

The Borrower covenants and agrees that, until the termination of the Commitments
and the payment in full in cash of all principal and interest with respect to
the Loans together with all fees, expenses and other amounts then due and owing
hereunder (other than contingent obligations with respect to which no claims
have been made):

 

6.1          Maximum Total Leverage Ratio. The Total Leverage Ratio as of the
last day of any fiscal quarter shall not be greater than 3.50 to 1.00; provided,
that in the event that the Ellie Mae Acquisition Date shall have occurred,
(x) the Total Leverage Ratio as of the last day of each of the four fiscal
quarters immediately following the Ellie Mae Acquisition Date shall not be
greater than 4.50 to 1.00, and (y) the Total Leverage Ratio as of the last day
of each of the fiscal quarters thereafter shall not be greater than 4.00 to
1.00.

 



 62 

 

 

ARTICLE VII 

 

NEGATIVE COVENANTS

 

The Borrower covenants and agrees that, until the termination of the Commitments
and the payment in full in cash of all principal and interest with respect to
the Loans together with all fees, expenses and other amounts then due and owing
hereunder (other than contingent obligations with respect to which no claims
have been made):

 

7.1          Merger; Consolidation. The Borrower will not, and will not permit
or cause any of its Subsidiaries to, liquidate, wind up or dissolve, or enter
into any consolidation, amalgamation, merger or other combination, except:

 

(i)               any Subsidiary of the Borrower may merge, consolidate or
amalgamate with, or be liquidated into, (x) the Borrower (so long as the
Borrower is the surviving or continuing entity), (y) any other Subsidiary of the
Borrower or (z) so long as no Event of Default has occurred and is continuing or
would result therefrom, any other Person, to the extent such merger,
consolidation or amalgamation is not prohibited by Section 7.4 and, if either
Person is a Wholly Owned Subsidiary, then the surviving Person is a Wholly Owned
Subsidiary;

 

(ii)              so long as no Event of Default has occurred and is continuing
or would result therefrom, the Borrower may merge, consolidate or amalgamate
with another Person, so long as the Borrower is the surviving entity; and

 

(iii)             to the extent not otherwise permitted under the foregoing
clauses, any Subsidiary that has sold, transferred or otherwise disposed of all
or substantially all of its assets in connection with a transaction permitted
under this Agreement and/or no longer conducts any active trade or business may
be liquidated, wound up or dissolved or may otherwise cease to exist pursuant to
a transaction not prohibited by this Agreement.

 

7.2          Subsidiary Indebtedness. The Borrower will not permit or cause any
of its Subsidiaries to create, incur, assume or suffer to exist any Indebtedness
other than (without duplication):

 

(i)               accrued expenses (including salaries, accrued vacation and
other compensation), current trade or other accounts payable and other current
liabilities arising in the ordinary course of business and not incurred through
the borrowing of money, in each case to the extent constituting Indebtedness;

 

(ii)              Indebtedness of any Subsidiary of the Borrower owed to the
Borrower or any Subsidiary thereof; provided that all secured Indebtedness
permitted pursuant to this Section 7.2(ii) that is owed to any Person other than
the Borrower shall be secured by Liens permitted under Section 7.3(xiii);

 

(iii)             Indebtedness of, and secured by a Lien on cash, Cash
Equivalents, marketable securities, gold bullion or other precious metals
(including silver and, in relation to those other precious metals, as are
reasonably satisfactory to the Administrative Agent and capable of being marked
to market on a daily basis) granted by, any Clearing House Subsidiary from the
Federal Reserve Discount Window or other central bank money market operations or
other central securities depositories or external custodians or other credit
providers in support of, or related to, such Subsidiary’s clearing, depository
and settlement business, or matters reasonably related or incidental thereto, to
the extent not prohibited by applicable Governmental Authorities; provided that
any such Indebtedness is not outstanding for longer than 30 days;

 



 63 

 

 

(iv)             Indebtedness of, and secured by a Lien on cash, Cash
Equivalents, marketable securities, gold bullion or other precious metals
(including silver and, in relation to those other precious metals, as are
reasonably satisfactory to the Administrative Agent and capable of being marked
to market on a daily basis) granted by, any Clearing House Subsidiary in respect
of repurchase agreements, reverse repurchase agreements, sell buy back and buy
sell back agreements, securities lending and borrowing agreements and any other
similar agreement or transaction (including Hedge Agreements) entered into by
such Clearing House Subsidiary in the ordinary course of its clearing,
depository and settlement operations, or matters reasonably related or
incidental thereto, or in the management of its liabilities; provided that the
amount of such Indebtedness outstanding at any time does not exceed the market
value of the securities or other assets sold, loaned or borrowed or otherwise
subject to such applicable agreement or transaction at such time, as the case
may be;

 

(v)              short-term Indebtedness of, and secured by a Lien on cash, Cash
Equivalents, marketable securities, gold bullion or other precious metals
(including silver and, in relation to those other precious metals, as are
reasonably satisfactory to the Administrative Agent and capable of being marked
to market on a daily basis) granted by, any Clearing House Subsidiary in respect
of any credit facility relating to the clearing, depository and settlement
business of such Clearing House Subsidiary, and the purpose of which is to
provide funding (A) to satisfy any outstanding obligations of any suspended or
defaulted clearing member or participant (or any clearing member or participant
that could be declared suspended or defaulted) to any Clearing House Subsidiary
as provided in the applicable rules or standardized terms and conditions of the
business operated by such Clearing House Subsidiary, (B) with respect to the
transfer of positions and related margin from a suspended or defaulted clearing
member or participant to another clearing member or participant, (C) to make a
transfer in cash in respect of margin related to such suspended or defaulted
clearing member’s or participant’s positions, (D) in the event of a liquidity
constraint or default by a depositary of such Clearing House Subsidiary, (E) to
facilitate the settlement of margin transactions associated with such Clearing
House Subsidiary’s business activities or (F) for other matters reasonably
related or incidental thereto;

 

(vi)             (A) Indebtedness that may be deemed to exist pursuant to any
performance bond, surety, statutory appeal or similar obligation entered into or
incurred by any Subsidiary (x) that is a clearing house operator acting in its
capacity as a central counterparty or (y) in the ordinary course of business,
(B) contingent liabilities in respect of any indemnification, adjustment of
purchase price, noncompete, consulting, deferred compensation and similar
obligations to the extent any such obligations constitute Indebtedness,
(C) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument of a Subsidiary drawn
against insufficient funds in the ordinary course of business and
(D) Indebtedness which finances workers’ compensation, health, disability or
life insurance or which finances other employee benefits or property, casualty
or liability insurance, or self-insurance, in each case in the ordinary course
of business;

 



 64 

 

 

(vii)            Indebtedness secured by Liens permitted pursuant to
Sections 7.3(i) through 7.3(vii), 7.3(ix) or 7.3(xii); and

 

(viii)           other Indebtedness (secured or unsecured) of any Subsidiary of
the Borrower; provided that (x) at the time any such Indebtedness is incurred,
the sum of (1) the aggregate amount of all Indebtedness permitted pursuant to
this Section 7.2(viii) and (2) all Indebtedness incurred by the Borrower secured
by Liens permitted pursuant to Section 7.3(xiii) shall not exceed 15% of the
Consolidated Net Worth of the Borrower and its Subsidiaries (to be determined on
a Pro Forma Basis as of the end of the most recently ended fiscal quarter of the
Borrower for which financial statements have been delivered prior to the
Effective Date or pursuant to Section 5.1(a) or 5.1(b)) and (y) all secured
Indebtedness permitted pursuant to this Section 7.2(viii) shall be secured by
Liens permitted under Section 7.3(xiii).

 

7.3          Liens. The Borrower will not, and will not permit or cause any of
its Subsidiaries to, directly or indirectly, grant, create, incur, assume or
suffer to exist, any Lien upon or with respect to any part of its property or
assets, whether now owned or hereafter acquired or agree to do any of the
foregoing, other than the following (collectively, “Permitted Liens”):

 

(i)               Liens in existence on the Effective Date and set forth on
Schedule 7.3 and any extensions, renewals or replacements thereof; provided that
any such extension, renewal or replacement Lien shall be limited to all or a
part of the property that secured the Lien so extended, renewed or replaced
(plus any improvements on such property) and shall secure only those obligations
that it secures on the date hereof (and any renewals, replacements, refinancings
or extensions of such obligations that do not increase the outstanding principal
amount thereof plus any accrued interest, premium, fee and reasonable
out-of-pocket expenses payable in connection with any such extension, renewal or
replacement);

 

(ii)              Liens imposed by law, such as Liens of carriers, warehousemen,
mechanics, materialmen and landlords, incurred in the ordinary course of
business securing sums (A) not constituting borrowed money that are not overdue
by more than 90 days or (B) the validity or amount of which is being contested
in good faith by appropriate proceedings;

 

(iii)             Liens (other than any Lien imposed by ERISA, the creation or
incurrence of which would result in an Event of Default under Section 8.1(j))
incurred in the ordinary course of business in connection with worker’s
compensation, unemployment insurance or other forms of governmental insurance or
benefits, or to secure the performance of letters of credit, bids, tenders,
statutory obligations, surety and appeal bonds, leases, public or statutory
obligations, government contracts and other similar obligations (other than
obligations for borrowed money) entered into in the ordinary course of business;

 



 65 

 

 

(iv)             Liens for taxes, assessments or other governmental charges or
statutory obligations that are not delinquent for a period of more than 30 days
or remain payable without any penalty or that are being contested in good faith
by appropriate proceedings and for which adequate reserves have been established
in accordance with GAAP (or, in the case of the Foreign Subsidiaries, generally
accepted accounting principles in the jurisdiction of its organization), if so
required;

 

(v)              any attachment or judgment Lien not constituting an Event of
Default under Section 8.1(h);

 

(vi)             any leases, subleases, licenses or sublicenses granted by the
Borrower or any of its Subsidiaries to third parties in the ordinary course of
business and not interfering in any material respect with the business of the
Borrower and its Subsidiaries, and any interest or title of a lessor, sublessor,
licensor or sublicensor under any lease or license permitted under this
Agreement;

 

(vii)            Liens created or existing over all or any part of any Guaranty
Fund or any Regulatory Capital Assets;

 

(viii)           Liens securing Indebtedness permitted pursuant to
Section 7.2(iii), 7.2(iv) or 7.2(v);

 

(ix)             Liens securing purchase money Indebtedness of the Borrower and
its Subsidiaries incurred solely to finance the acquisition, construction or
improvement of any equipment, real property or other fixed assets in the
ordinary course of business (or assumed or acquired by the Borrower and its
Subsidiaries in connection with a transaction permitted under this Agreement),
including Capital Lease Obligations, and any renewals, replacements,
refinancings or extensions thereof; provided that (x) any such Lien shall attach
to the property being acquired, constructed or improved with such Indebtedness
concurrently with or within 180 days after the acquisition (or completion of
construction or improvement) or the refinancing thereof by the Borrower or such
Subsidiary, (y) the amount of the Indebtedness secured by such Lien shall not
exceed 100% of the cost to the Borrower or such Subsidiary of acquiring,
constructing or improving the property and any other assets then being financed
solely by the same financing source and (z) any such Lien shall not encumber any
other property of the Borrower or any of its Subsidiaries except assets then
being financed solely by the same financing source;

 

(x)              statutory and common law rights of set-off and other similar
rights and remedies as to deposits of cash, securities, commodities and other
funds in favor of banks, other depositary institutions, securities or
commodities intermediaries or brokerage incurred in the ordinary course of
business;

 

(xi)             Liens (A) consisting of minor defects in title that do not
interfere with the Borrower’s or any applicable Subsidiary’s ability to conduct
its business as currently conducted and (B) arising in the ordinary course of
its business which (1) do not secure Indebtedness and (2) do not in the
aggregate materially impair the operation of the business of the Borrower and
its Subsidiaries, taken as a whole;

 



 66 

 

 

(xii)            Liens (A) existing on any asset prior to the acquisition
thereof by the Borrower or any Subsidiary and not created in contemplation of
such acquisition and (B) existing on any asset of any Person at the time such
Person is merged into or consolidated with the Borrower or any Subsidiary or
otherwise becomes a Subsidiary and not created in contemplation of such event;

 

(xiii)           Liens on assets of the Borrower and its Subsidiaries not
otherwise permitted by this Section 7.3; provided that, at the time any such
Lien is incurred, the total amount of the Indebtedness and other obligations
secured by Liens permitted under this Section 7.3(xiii) does not exceed 7.5% of
the Consolidated Net Worth of the Borrower and its Subsidiaries (to be
determined on a Pro Forma Basis as of the end of the most recently ended fiscal
quarter of the Borrower for which financial statements have been delivered
pursuant to Section 5.1(a) or 5.1(b));

 

(xiv)           Liens of a collecting bank arising in the ordinary course of
business under Section 4-208 of the Uniform Commercial Code in effect in the
relevant jurisdiction and covering only the items being collected upon;

 

(xv)            Liens of sellers of goods to the Borrower or its Subsidiaries
arising under Article 2 of the Uniform Commercial Code in effect in the relevant
jurisdiction or similar provisions of applicable law in the ordinary course of
business;

 

(xvi)           Liens consisting of an agreement to sell, transfer or dispose of
any asset (to the extent such sale, transfer or disposition is not prohibited by
this Agreement);

 

(xvii)          Liens with respect to Capital Stock which constitute minority
investments held by the Borrower or any of its Subsidiaries other than Liens
with respect to any such Capital Stock incurred in connection with (A) any
Indebtedness specified in clauses (i), (ii) or (v) of the definition thereof or
(B) any Guaranty Obligation of any of such Indebtedness; and

 

(xviii)         Liens securing any Hedge Agreement entered into by any Clearing
House Subsidiary in the ordinary course of its clearing, deposit and settlement
operations, or matters reasonably related or incidental thereto, or in the
management of its assets and liabilities.

 

7.4          Asset Dispositions. The Borrower will not convey, sell, lease,
transfer or otherwise dispose of, in one transaction or a series of
transactions, all or substantially all of the assets of the Borrower and its
Subsidiaries, taken as a whole, whether now owned or hereafter acquired.

 



 67 

 

 

7.5          Dividend Payments. At any time that any loans made under the Ellie
Mae Bridge Facility remain outstanding, the Borrower will not, directly or
indirectly, declare or make any dividend payment, or make any other distribution
of cash, property or assets, in respect of any of its Capital Stock or any
warrants, rights or options to acquire its Capital Stock, or purchase, redeem,
retire or otherwise acquire for value any shares of its Capital Stock or any
warrants, rights or options to acquire its Capital Stock, or set aside funds for
any of the foregoing, except that the Borrower may:

 

(a)          Declare and make dividend payments or other distributions payable
solely in its Capital Stock;

 

(b)          Declare and make dividend payments in the ordinary course of
business consistent with past practices and in such amounts as shall have been
approved by the Borrower’s board of directors;

 

(c)          Make usual and customary purchases, redemptions or other
acquisitions of its Capital Stock from present or former officers, directors or
employees; and

 

(d)          Make purchases, redemptions or other acquisitions of its Capital
Stock (including, for the avoidance of doubt, share repurchases pursuant to
10b5-1 trading plans) in an aggregate cash amount not exceeding $100,000,000 for
all such purchases, redemptions and acquisitions from and after the Ellie Mae
Acquisition Date.

 

ARTICLE VIII 

 

EVENTS OF DEFAULT

 

8.1          Events of Default. The occurrence of any one or more of the
following events shall constitute an “Event of Default”:

 

(a)          the Borrower shall fail to pay when due (i) any principal of any
Loan, or (ii) any interest on any Loan or other Obligation, any fee payable
under this Agreement or any other Credit Document, or (except as provided in
clause (i) above) any other Obligation (other than any Obligation under a Hedge
Agreement), and (in the case of this clause (ii) only) such failure shall
continue for a period of three Business Days;

 

(b)          the Borrower shall (i) fail to observe, perform or comply with any
condition, covenant or agreement contained in any of Section 5.2(c)(i) or 5.4,
clause (i) of Section 5.3 (with respect to the Borrower) or Article VI or VII;

 

(c)          the Borrower shall fail to observe, perform or comply with any
condition, covenant or agreement contained in this Agreement or any of the other
Credit Documents other than those enumerated in Sections 8.1(a) and 8.1(b), and
such failure (i) by the express terms of such Credit Document, constitutes an
Event of Default, or (ii) shall continue unremedied for any grace period
specifically applicable thereto or, if no grace period is specifically
applicable, for a period of 30 days after the earlier of (y) the date on which a
Responsible Officer of the Borrower acquires knowledge thereof and (z) the date
on which written notice thereof is delivered by the Administrative Agent or any
Lender to the Borrower;

 

(d)          any representation or warranty made or deemed made by or on behalf
of the Borrower in this Agreement, in any Compliance Certificate or in any of
the other Credit Documents or any other writing furnished pursuant to any of the
foregoing shall prove to have been incorrect, false or misleading in any
material respect as of the time made, deemed made or furnished;

 



 68 

 

 

(e)          the Borrower or any Subsidiary thereof shall (A) fail to pay when
due (whether at scheduled maturity, required prepayment, acceleration, demand or
otherwise and after giving effect to any applicable notice provisions) any
principal of or interest due under any Indebtedness (other than the Indebtedness
incurred pursuant to this Agreement) having an aggregate principal amount of at
least the Threshold Amount and such amount due under such Indebtedness shall
remain outstanding beyond any applicable grace periods provided therefor in the
applicable documentation; or (B) fail to observe, perform or comply with any
condition, covenant or agreement contained in any agreement or instrument
evidencing or relating to any such Indebtedness, or any other event shall occur
or condition exist in respect thereof, and (in the case of this clause (B) only)
the effect of such failure, event or condition is to cause (or the holder or
holders of such Indebtedness (or a trustee or agent on its or their behalf)
shall have exercised a right arising as a result thereof to cause), without
regard to any subordination terms with respect thereto, such Indebtedness to
become due prior to its stated maturity or any regularly scheduled date of
payment; provided, however, that this Section 8.1(e) shall not apply to (1) any
secured Indebtedness of any Clearing House Subsidiary that is recourse only to
such Clearing House Subsidiary and its property and assets and has not been
outstanding for more than 45 days since the borrowing thereof and (2) any
unsecured Indebtedness of any Clearing House Subsidiary that is recourse only to
such Clearing House Subsidiary and has not been outstanding for more than five
Business Days since the borrowing thereof;

 

(f)           the Borrower or any Material Subsidiary shall (i) file a voluntary
petition or commence a voluntary case seeking liquidation, winding-up,
reorganization, dissolution, arrangement, readjustment of debts or any other
relief under the Bankruptcy Code or under any other applicable Debtor Relief
Law, now or hereafter in effect, (ii) consent to the institution of, or fail to
controvert in a timely and appropriate manner, any petition or case of the type
described in Section 8.1(g), (iii) apply for or consent to the appointment of or
taking possession by a custodian, trustee, receiver or similar official for or
of itself or all or a substantial part of its properties or assets, (iv) fail
generally, or admit in writing its inability, to pay its debts generally as they
become due, (v) make a general assignment for the benefit of creditors or
(vi) take any corporate action to authorize or approve any of the foregoing;

 

(g)          any involuntary petition or case shall be filed or commenced
against the Borrower or any Material Subsidiary seeking liquidation, winding-up,
reorganization, dissolution, arrangement, readjustment of debts, the appointment
of a custodian, trustee, receiver or similar official for it or all or a
substantial part of its properties or any other relief under the Bankruptcy Code
or under any other Debtor Relief Law, now or hereafter in effect, and such
petition or case shall continue undismissed and unstayed for a period of 60
days; or an order, judgment or decree approving or ordering any of the foregoing
shall be entered in any such proceeding;

 

(h)          any one or more money judgments, writs or warrants of attachment,
executions or similar processes involving an aggregate amount (to the extent not
paid or fully bonded or covered by insurance as to which the surety or insurer,
as the case may be, has not denied or failed to acknowledge coverage) in excess
of the Threshold Amount shall be entered or filed against the Borrower or any of
its Subsidiaries or any of their respective properties and the same shall not be
paid, dismissed, bonded, vacated, stayed or discharged within a period of 30
days or in any event later than five days prior to the date of any proposed sale
of such property thereunder;

 



 69 

 

 

(i)           a Change of Control shall have occurred;

 

(j)           any ERISA Event shall occur or exist with respect to any Plan or
Multiemployer Plan and, as a result thereof, together with all other ERISA
Events, the Borrower and its ERISA Affiliates have incurred, or would reasonably
be expected to incur, liability to any one or more Plans or Multiemployer Plans
or to the PBGC (or to any combination thereof) that would reasonably be expected
to result in a Material Adverse Effect; or

 

(k)          the Borrower or any Subsidiary thereof shall have been notified
that any of them has, in relation to a Non-U.S. Pension Plan, incurred a debt or
other liability under section 75 or 75A of the United Kingdom Pensions Act 1995,
or has been issued with a contribution notice or financial support direction (as
those terms are defined in the United Kingdom Pensions Act 2004), or otherwise
is liable to pay any other amount in respect of Non-U.S. Pension Plans, in each
case that would reasonably be expected to result in a Material Adverse Effect.

 

8.2          Remedies: Termination of Commitments, Acceleration, etc. Upon and
at any time (i) after the occurrence and during the continuance of any Event of
Default that is a Bankruptcy Event or (ii) (x) after the occurrence and during
the continuance of any Event of Default other than an Event of Default that is a
Bankruptcy Event and (y) after (1) the conditions set forth in Section 3.2 have
been satisfied and the Closing Date has occurred (after the funding of the Loans
has been made and the Borrower has applied the proceeds thereof as contemplated
by this Agreement) or (2) the Termination Date has occurred or the Commitments
have otherwise terminated, the Administrative Agent shall at the direction, or
may with the consent, of the Required Lenders, take any or all of the following
actions at the same or different times:

 

(a)          declare the Commitments to be terminated, whereupon the same shall
terminate; provided that, upon the occurrence of a Bankruptcy Event, the
Commitments shall automatically be terminated;

 

(b)          declare all or any part of the outstanding principal amount of the
Loans to be immediately due and payable, whereupon the principal amount so
declared to be immediately due and payable, together with all interest accrued
thereon and all other amounts payable under this Agreement and the other Credit
Documents, shall become immediately due and payable without presentment, demand,
protest, notice of intent to accelerate or other notice or legal process of any
kind, all of which are hereby knowingly and expressly waived by the Borrower;
provided that, upon the occurrence of a Bankruptcy Event, all of the outstanding
principal amount of the Loans and all other amounts described in this
Section 8.2(b) shall automatically become immediately due and payable without
presentment, demand, protest, notice of intent to accelerate or other notice or
legal process of any kind, all of which are hereby knowingly and expressly
waived by the Borrower;

 



 70 

 

 

(c)          appoint or direct the appointment of a receiver for the properties
and assets of the Borrower, both to operate and to sell such properties and
assets, and the Borrower, for itself and on behalf of its Subsidiaries, hereby
consents to such right and such appointment and hereby waives any objection the
Borrower or any Subsidiary may have thereto or the right to have a bond or other
security posted by the Administrative Agent on behalf of the Lenders, in
connection therewith; and

 

(d)          exercise all rights and remedies available to it under this
Agreement, the other Credit Documents and applicable law.

 

For the avoidance of doubt, the Lenders acknowledge and agree that, so long as
the conditions set forth in Section 3.2 are satisfied or waived, they shall be
required to fund the Loans on the Closing Date so long as no Event of Default
that is a Bankruptcy Event shall have occurred and be continuing.

 

8.3          Remedies: Setoff. Upon and at any time after the occurrence and
during the continuance of any Event of Default, each Lender and each of their
respective Affiliates is hereby authorized at any time and from time to time, to
the fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender or any such Affiliate to or for the credit or the
account of the Borrower (other than customer deposits, security deposits and
other monies, instruments and accounts held by the Borrower in trust for or for
the benefit of others) against any and all of the obligations of the Borrower
now or hereafter existing under this Agreement or any other Credit Document to
such Lender or such Affiliate, irrespective of whether or not such Lender or
such Affiliate shall have made any demand under this Agreement or any other
Credit Document and although such obligations of the Borrower may be contingent
or unmatured or are owed to a branch, office or Affiliate of such Lender
different from the branch, office or Affiliate holding such deposit or obligated
on such indebtedness; provided that in the event that any Defaulting Lender
shall exercise any such right of setoff, (x) all amounts so set off shall be
paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.19 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff; provided further, however, that
no Lender may, at any time prior to the earliest to occur of (i) a Bankruptcy
Event, (ii) the Closing Date (after the funding of the Loans has been made and
the Borrower has applied the proceeds thereof as contemplated by this Agreement)
and (iii) the Termination Date, exercise any rights under this Section 8.3. The
rights of each Lender and its Affiliates under this Section 8.3 are in addition
to other rights and remedies (including other rights of setoff) that such Lender
or its Affiliates may have. Each Lender agrees to notify the Borrower and the
Administrative Agent promptly after any such setoff and application; provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

 



 71 

 

 

ARTICLE IX 

 

THE ADMINISTRATIVE AGENT

 

9.1          Appointment and Authority. Each of the Lenders hereby irrevocably
appoints Wells Fargo to act on its behalf as the Administrative Agent hereunder
and under the other Credit Documents, and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof or thereof, together with such
actions and powers as are reasonably incidental thereto. The provisions of this
Article IX are solely for the benefit of the Administrative Agent and the
Lenders, and the Borrower shall not (other than with respect to Section 9.6)
have rights as a third party beneficiary of any of such provisions. It is
understood and agreed that the use of the term “agent” herein or in any other
Credit Documents (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

 

9.2          Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

 

9.3          Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Credit Documents, and each of its duties hereunder shall be administrative in
nature. Without limiting the generality of the foregoing, the Administrative
Agent:

 

(a)          shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default or Event of Default has occurred and is
continuing;

 

(b)          shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Credit Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Credit Documents); provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Credit Document or applicable law,
including for the avoidance of doubt any action that may be in violation of the
automatic stay under any Debtor Relief Law or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any Debtor Relief Law; and

 



 72 

 

 

(c)          shall not, except as expressly set forth herein and in the other
Credit Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as an Agent
or any of its Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.5 and 8.2) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgement. The Administrative
Agent shall be deemed not to have knowledge of any Default or Event of Default
unless and until notice describing such Default or Event of Default is given to
the Administrative Agent by the Borrower or a Lender.

 

The Administrative Agent shall not be responsible for, or have any duty to,
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Credit Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Credit Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Article III or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

 

The Administrative Agent shall not be responsible or have any liability for, or
have any duty to ascertain, inquire into, monitor or enforce, compliance with
the provisions hereof relating to Ineligible Assignees. Without limiting the
generality of the foregoing, the Administrative Agent shall not (x) be obligated
to ascertain, monitor or inquire as to whether any Lender or Participant or
prospective Lender or Participant is an Ineligible Assignee or (y) have any
liability with respect to or arising out of any assignment or participation of
Loans, or disclosure of confidential information in reliance upon
Sections 10.12(iv) or (vi) by the Administrative Agent, to any Ineligible
Assignee.

 

9.4          Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition in Section 3.1
to the effectiveness of this Agreement or any condition in Section 3.2 to the
making of a Loan that by its terms must be fulfilled to the satisfaction (or
waiver) of a Lender (in the case of any condition in Section 3.1) or the Initial
Arranger (in the case of any condition in Section 3.2), the Administrative Agent
may presume that such condition is satisfactory to such Lender or the Initial
Arranger, as applicable, unless the Administrative Agent shall have received
notice to the contrary from such Lender or the Initial Arranger, as applicable,
prior to the effectiveness of this Agreement or the making of such Loan, as
applicable. The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

 



 73 

 

 

9.5          Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Credit Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facility provided
for herein as well as activities as the Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

 

9.6          Resignation of Administrative Agent. The Administrative Agent may
at any time give notice of its resignation to the Lenders and the Borrower. Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, in consultation with the Borrower, to appoint a successor, which shall be
a bank with an office in the United States, or an Affiliate of any such bank
with an office in the United States; provided that if such bank is not a Lender
or an Affiliate of a Lender, the Borrower shall have the right to consent to
such appointment (such consent to not be unreasonably withheld). If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may (but
shall not be obligated to), on behalf of the Lenders, appoint a successor
Administrative Agent meeting the qualifications set forth above; provided that
if the Administrative Agent shall notify the Borrower and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Credit Documents and (2) except for any indemnity
payments or other amounts then owed to the retiring Administrative Agent, all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender
directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section 9.6. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent (other
than as provided in Section 2.16(h) and other than any rights to indemnity
payments or other amounts owed to the retiring Administrative Agent as of the
effective date of its resignation), and the retiring Administrative Agent shall
be discharged from all of its duties and obligations hereunder or under the
other Credit Documents (if not already discharged therefrom as provided above in
this Section 9.6). The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
retiring Administrative Agent’s resignation hereunder and under the other Credit
Documents, the provisions of this Article and Section 10.1 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them (i) while the retiring Administrative Agent was acting
as Administrative Agent and (ii) after such resignation for as long as any of
them continues to act in any capacity hereunder or under the other Credit
Documents, including in respect of any actions taken in connection with
transferring the agency to any successor Administrative Agent.

 



 74 

 

 

9.7          Non-Reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Credit Document or any related
agreement or any document furnished hereunder or thereunder.

 

9.8          No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Joint Bookrunners, Arrangers, Co-Syndication
Agents, Co-Documentation Agents or other agents listed on the cover page hereof
shall have any powers, duties or responsibilities under this Agreement or any of
the other Credit Documents, except in its capacity, as applicable, as the
Administrative Agent or a Lender hereunder.

 

9.9          Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to the Borrower, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered (but not obligated) by intervention in such proceeding or
otherwise:

 

(a)          to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.9 and 10.1) allowed in such judicial
proceeding; and

 

(b)          to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.9 and 10.1.

 



 75 

 

 

Notwithstanding anything in this Section 9.9 to the contrary, nothing contained
herein shall be deemed to authorize the Administrative Agent to authorize or
consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or to authorize the Administrative Agent to vote in
respect of the claim of any Lender in any such proceeding.

 

9.10        Ineligible Assignees Letter Agreement. The Lenders irrevocably
authorize the Administrative Agent, at its option and in its discretion, to
consent to any amendment or modification to the Ineligible Assignees Letter
Agreement on the date five Business Days after notice of such amendment or
modification unless at least three Lenders (including, if applicable, Wells
Fargo in its capacity as a Lender) that are not Affiliates of each other holding
in the aggregate more than 25% of the Commitments (or, after the termination of
the Commitments, Loans) have notified the Administrative Agent of their
objection to such amendment or modification prior to the expiration of such five
Business Day period.

 

9.11        Replacement of Impaired Agent. If, at any time, the Administrative
Agent becomes a Defaulting Lender, each Lender hereby agrees that, upon written
notice from the Borrower to the Lenders, the Borrower shall have the right, upon
written notice to the Lenders, to appoint as a successor Administrative Agent
any Lender that has an office in the United States and that agrees, in its sole
discretion at such time, to become the Administrative Agent, and such successor
Administrative Agent shall be entitled to all of the rights, powers, privileges
and duties of the Administrative Agent and the removed Administrative Agent
shall be discharged from all of its duties as Administrative Agent hereunder and
under the other Credit Documents. The Administrative Agent hereby agrees to
provide to the Borrower from time to time at the Borrower’s request a list
(which may be in electronic form) setting out the names of the Lenders as of the
date of such request, their respective Commitments, and the information on
record with the Administrative Agent for delivering notices to the Lenders in
accordance with Section 10.4. Nothing in this Section 9.11 shall constitute a
waiver or release by the Borrower of any claims it may have hereunder or under
the other Credit Documents arising from any Administrative Agent becoming a
Defaulting Lender.

 

ARTICLE X 

 

MISCELLANEOUS

 

10.1        Expenses; Indemnity; Damage Waiver.

 

(a)          The Borrower shall pay (i) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent, the Arrangers and
their respective Affiliates (including the reasonable and documented
out-of-pocket fees, charges and disbursements of one firm of outside counsel for
the Administrative Agent and the Arrangers, taken as a whole, in each relevant
jurisdiction and, if reasonably necessary, of a single local and regulatory
counsel for the Administrative Agent and the Arrangers, taken as a whole, in
each relevant jurisdiction (which may include a single special counsel acting in
multiple jurisdictions) (and, in the case of an actual or perceived conflict of
interest where the party affected by such conflict notifies the other of the
existence of such conflict and thereafter retains its own counsel, those of one
additional firm of counsel for each such affected party and all other parties
similarly situated)), in connection with the syndication of the credit facility
provided for herein, the preparation, negotiation, execution, delivery and
administration of this Agreement and the other Credit Documents or any
amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable and documented out-of-pocket expenses incurred
by the Administrative Agent or any Lender (including the reasonable and
documented out-of-pocket fees, charges and disbursements of any counsel for the
Administrative Agent or any Lender), in connection with the enforcement or
protection of its rights (A) in connection with this Agreement and the other
Credit Documents, including its rights under this Section 10.1, or (B) in
connection with the Loans made hereunder, including all such reasonable and
documented out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans, and (iii) any civil penalty or fine
assessed by OFAC against, and all reasonable and documented out-of-pocket costs
and expenses (including reasonable and documented out-of-pocket counsel fees and
disbursements) incurred in connection with defense thereof by, the
Administrative Agent or any Lender as a result of conduct of the Borrower that
violates a sanction enforced by OFAC.

 



 76 

 

 

(b)          The Borrower shall indemnify the Administrative Agent (and any
sub-agent thereof), the Arrangers, each Lender, and each Related Party of any of
the foregoing persons (each such person being called an “Indemnitee”) against,
and hold each Indemnitee harmless from, any and all losses, claims, damages
(including special, direct consequential or punitive damages), liabilities and
related expenses (including the fees, charges and disbursements of one firm of
outside counsel representing all Indemnitees, taken as a whole, in each relevant
jurisdiction and, if reasonably necessary, of a single local and regulatory
counsel for such Indemnitees, taken as a whole, in each relevant jurisdiction
(which may include a single special counsel acting in multiple jurisdictions)
(and, in the case of an actual or perceived conflict of interest where the
Indemnitee affected by such conflict notifies the other Indemnitees of the
existence of such conflict and thereafter retains its own counsel, those of one
additional firm of counsel for each such affected Indemnitee and all other
Indemnitees similarly situated)), incurred by any Indemnitee or asserted against
any Indemnitee by any third party or by the Borrower or any Subsidiary thereof
arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Credit Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, (ii) any Loan or the use or
proposed use of the proceeds therefrom, (iii) any actual or alleged presence or
release of Hazardous Substances on or from any property owned or operated by the
Borrower or any Subsidiary thereof, or any Environmental Claim related in any
way to the Borrower or any Subsidiary thereof, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any Subsidiary thereof, and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent (x) that such losses, claims,
damages, liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee, (y) resulting from a claim
brought the Borrower or any Subsidiary thereof against such Indemnitee for a
breach in bad faith of such Indemnitee’s obligations under this Agreement or any
other Credit Document, if the Borrower or such Subsidiary has obtained a final
nonappealable judgment of a court of competent jurisdiction finding a breach in
bad faith by such Indemnitee, or (z) arising from any dispute solely among
Indemnitees, other than (A) any claims against the Administrative Agent, any
Arranger or any other titled agent in fulfilling its role as an agent hereunder
and (B) any claims arising out of any act or omission on the part of the
Borrower or any of its Affiliates or Subsidiaries. This Section 10.1(b) shall
not apply with respect to Taxes other than any Taxes that represent losses,
claims, damages, etc. arising from any non-Tax claim.

 



 77 

 

 

(c)          To the extent that the Borrower for any reason fails to
indefeasibly pay any amount required under Section 10.1(a) or 10.1(b) to be paid
by it to the Administrative Agent (or any sub-agent thereof), each Lender
severally agrees to pay to the Administrative Agent (or any such sub-agent) such
Lender’s proportion (based on the percentages as used in determining the
Required Lenders as of the time that the applicable unreimbursed expense or
indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent) in its capacity as such, or against
any Related Party of any of the foregoing acting for the Administrative Agent
(or any such sub-agent) in connection with such capacity. The obligations of the
Lenders under this Section 10.1(c) are subject to the provisions of
Section 2.3(c).

 

(d)          To the fullest extent permitted by applicable law, the Borrower
shall not assert, and hereby waives, any claim against the Administrative Agent
(or any sub-agent thereof), the Arrangers, each Lender, or any Related Party of
any of the foregoing persons (each such person being called an “Released
Person”), on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Credit Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or the use of the proceeds thereof. No Released
Person shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems
(including IntraLinks, SyndTrak or similar systems) in connection with this
Agreement or the other Credit Documents or the transactions contemplated hereby
or thereby, except as a result of such Released Person’s gross negligence,
willful misconduct or breach in bad faith of its obligations hereunder, in each
case, as determined by a court of competent jurisdiction by final and
nonappealable judgment.

 

(e)          To the fullest extent permitted by applicable law, the
Administrative Agent, the Arrangers, each Lender, and each Related Party of any
of the foregoing persons shall not assert, and hereby waives, any claim against
the Borrower, on any theory of liability, for special, indirect, consequential
or punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Credit Document or
any agreement or instrument contemplated hereby or the transactions contemplated
hereby or thereby; provided that the foregoing shall not in any way limit the
Borrower’s or the Lenders’ respective indemnification obligations hereunder,
including under Section 10.1(b) and 10.1(c), respectively.

 



 78 

 

 

(f)           All amounts due under this Section 10.1 shall be payable by the
Borrower upon demand therefor.

 

10.2        Governing Law; Submission to Jurisdiction; Waiver of Venue; Service
of Process.

 

(a)          This Agreement and the other Credit Documents shall (except as may
be expressly otherwise provided in any Credit Document) be governed by, and
construed in accordance with, the law of the State of New York (including
Sections 5-1401 and 5-1402 of the New York General Obligations Law, but
excluding all other choice of law and conflicts of law rules).

 

(b)          The Borrower irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of the state and federal courts
sitting in the Borough of Manhattan in the State of New York, and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to this Agreement or any other Credit Document, or for recognition or
enforcement of any judgment, and each of the parties hereto irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such state court or, to the fullest
extent permitted by applicable law, in such federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement or in any Credit
Document shall affect any right that the Administrative Agent, any Lender may
otherwise have to bring any action or proceeding relating to this Agreement or
any other Credit Document against the Borrower or any of its properties in the
courts of any jurisdiction.

 

(c)          The Borrower irrevocably and unconditionally waives, to the fullest
extent permitted by applicable law, any objection that it may now or hereafter
have to the laying of venue of any action or proceeding arising out of or
relating to this Agreement or any other Credit Document in any court referred to
in Section 10.2(b). Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by applicable law, the defense of an inconvenient forum
to the maintenance of such action or proceeding in any such court.

 

(d)          Each party hereto irrevocably consents to service of process in the
manner provided for notices in Section 10.4. Nothing in this Agreement will
affect the right of any party hereto to serve process in any other manner
permitted by applicable law.

 

10.3        Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.3.

 



 79 

 

 

10.4        Notices; Effectiveness; Electronic Communication.

 

(a)          Except in the cases of notices and other communications expressly
permitted to be given by telephone (and except as provided in Section 10.4(b)),
all notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile as follows:

 

(i)               if to the Borrower or to the Administrative Agent, to it at
the address (or facsimile number) specified for such Person on Schedule 1.1(a);
and

 

(ii)              if to any Lender, to it at its address (or facsimile number)
set forth in its Administrative Questionnaire.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in Section 10.4(b) shall be effective as provided in Section 10.4(b).

 

(b)          Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communication (including e-mail and
internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. Each of the Administrative Agent and the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communication pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications. Unless the Administrative Agent otherwise prescribes,
(i) notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement) (provided that, if such notice
or other communication is not sent during the normal business hours of the
recipient, then such notice or communication shall be deemed to have been sent
at the opening of business on the next business day for the recipient) and
(ii) notices or other communications posted to an internet or intranet website
shall be deemed received upon the deemed receipt by the intended recipient at
its e-mail address as described in the foregoing clause (i) of notification that
such notice or communication is available and identifying the website address
therefor.

 

(c)          Any party hereto may change its address or facsimile number for
notices and other communications hereunder by notice to the other parties hereto
(except that each Lender need not give notice of any such change to the other
Lenders in their capacities as such).

 



 80 

 

 

 

10.5          Amendments, Waivers, etc. No amendment, modification, waiver or
discharge or termination of, or consent to any departure by the Borrower from,
any provision of this Agreement or any other Credit Document shall be effective
unless in a writing signed by the Required Lenders (or by the Administrative
Agent at the direction or with the consent of the Required Lenders), and then
the same shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment,
modification, waiver, discharge, termination or consent shall:

 

(a)            unless agreed to by each Lender directly affected thereby,
(i) reduce or forgive the principal amount of any Loan, reduce the rate of or
forgive any interest thereon (provided that only the consent of the Required
Lenders shall be required to waive the applicability of any post-default
increase in interest rates), or reduce or forgive any fees hereunder (other than
fees payable to the Administrative Agent or the Arrangers for their own
accounts), (ii) waive, extend or postpone the final scheduled maturity date or
any other scheduled date for the payment of any principal of or interest on any
Loan (including any scheduled date for the mandatory termination of any
Commitments), or waive, extend or postpone the time of payment of any fees
hereunder (other than fees payable to the Administrative Agent or the Arrangers
for their own accounts), or (iii) increase any Commitment of any such Lender
over the amount thereof in effect or extend the maturity thereof (it being
understood that a waiver of any condition precedent set forth in Section 3.2 or
of any Default or Event of Default or mandatory termination of the Commitments,
if agreed to by the Required Lenders or all Lenders (as may be required
hereunder with respect to such waiver), shall not constitute such an increase);
and

 

(b)           unless agreed to by all of the Lenders, (i) reduce the percentage
of the aggregate Commitments or of the aggregate unpaid principal amount of the
Loans, or the number or percentage of Lenders, that shall be required for the
Lenders or any of them to take or approve, or direct the Administrative Agent to
take, any action hereunder or under any other Credit Document (including as set
forth in the definition of “Required Lenders”), (ii) change any other provision
of this Agreement or any of the other Credit Documents requiring, by its terms,
the consent or approval of all the Lenders for such amendment, modification,
waiver, discharge, termination or consent, or (iii) change or waive any
provision of Section 2.12(e) or 2.14, any other provision of this Agreement or
any other Credit Document requiring pro rata treatment of any Lenders, or this
Section 10.5;

 

provided further that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Credit Document, (ii) the Fee Letter may be amended,
or rights or privileges thereunder waived, in a writing executed only by the
parties thereto, (iii) the Administrative Agent and the Borrower shall be
permitted to amend any provision of the Credit Documents (and such amendment
shall become effective without any further action or consent of any other party
to any Credit Document if the same is not objected to in writing by the Required
Lenders within five Business Days after notice thereof) if the Administrative
Agent and the Borrower shall have jointly identified an obvious error or any
error or omission of a technical or immaterial nature in any such provision and
(iv) the Ineligible Assignees Letter Agreement may be amended in accordance with
Section 9.10. Notwithstanding anything to the contrary herein, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder, except that the Commitment of such Lender may not be
increased or extended without the consent of such Lender.

 



81

 

 

Notwithstanding the fact that the consent of all Lenders is required in certain
circumstances as set forth above, each Lender is entitled to vote as such Lender
sees fit on any bankruptcy reorganization plan that affects the Loans, and each
Lender acknowledges that the provisions of Section 1126(c) of the Bankruptcy
Code supersedes the unanimous consent provisions set forth herein.

 

Notwithstanding anything to the contrary in this Section 10.5, the
Administrative Agent (and, if applicable, the Borrower) may, without the consent
of any Lender, enter into amendments or modifications to this Agreement or any
of the other Credit Documents in order to implement any Benchmark Replacement or
any Benchmark Replacement Conforming Changes or otherwise effectuate the terms
of Section 2.15(h) in accordance with the terms of Section 2.15(h).

 

10.6          Successors and Assigns.

 

(a)            The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of Section 10.6(b), (ii) by way of participation
in accordance with the provisions of Section 10.6(d) or (iii) by way of pledge
or assignment of a security interest subject to the restrictions of
Section 10.6(g) (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in Section 10.6(d) and, to the extent expressly contemplated
hereby, the Related Parties of each of the Administrative Agent and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.

 

(b)           Any Lender may assign to one or more assignees all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Commitments and the Loans at the time owing to it); provided that any such
assignment shall be subject to the following conditions:

 

(i)            The prior written consent of the Administrative Agent and the
Borrower (such consent not to be unreasonably withheld or delayed) is obtained,
except that

 

(A)          the consent of the Borrower shall not be required if (x) an Event
of Default pursuant to Section 8.1(a), 8.1(f) or 8.1(g) has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within 10 Business Days
after having received written notice thereof; and

 



82

 

 

(B)           the consent of the Administrative Agent shall not be required for
assignments in respect of a Commitment if such assignment is to a Person that is
a Lender or an Affiliate of a Lender;

 

(ii)            (A)in the case of an assignment of the entire remaining amount
of the assigning Lender’s Commitment and the Loans at the time owing to it or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned, and (B) in any case not described in
clause (A) above, the aggregate amount of the Commitment (which for this purpose
includes Loans outstanding thereunder) or, if the applicable Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date) shall not be less than $5,000,000, in the case
of any assignment in respect of a Commitment (which for this purpose includes
Loans outstanding), in any case, treating assignments to two or more Approved
Funds under common management as one assignment for purposes of the minimum
amounts, unless each of the Administrative Agent and, so long as no Default or
Event of Default has occurred and is continuing, the Borrower otherwise consents
(each such consent not to be unreasonably withheld or delayed);

 

(iii)          each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Loans or Commitment assigned;

 

(iv)          the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 for each assignment and the assignee, if it is not
a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire;

 

(v)           no such assignment shall be made to the Borrower or any of the
Borrower’s Affiliates or Subsidiaries;

 

(vi)          no such assignment shall be made to a natural person (or a holding
company, investment vehicle or trust for, or owned and operated for the primary
benefit of, a natural person) or a Defaulting Lender; and

 

(vii)         no such assignment shall be made to any Ineligible Assignee.

 



83

 

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 10.6(c), from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.15(a), 2.15(b), 2.16, 2.17 and 10.1 with respect to
facts and circumstances occurring prior to the effective date of such
assignment. If requested by or on behalf of the assignee, the Borrower, at its
own expense, will execute and deliver to the Administrative Agent a new Note or
Notes to the order of the assignee (and, if the assigning Lender has retained
any portion of its rights and obligations hereunder, to the order of the
assigning Lender), prepared in accordance with the applicable provisions of
Section 2.4 as necessary to reflect, after giving effect to the assignment, the
Commitments and/or outstanding Loans, as the case may be, of the assignee and
(to the extent of any retained interests) the assigning Lender, in substantially
the form of Exhibit A. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 10.6(b)
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with Section 10.6(d).
If (A) a Lender assigns or transfers any of its rights or obligations hereunder
or changes its Lending Office and (B) as a result of circumstances existing at
the date such assignment, transfer or change occurs, the Borrower would be
obliged to make a payment to the new Lender or Lender acting through its new
Lending Office under Section 2.15 or 2.16, then (except where an assignment or
transfer occurs in the ordinary course of primary syndication of the credit
facility or at the request of the Borrower) the new Lender or Lender acting
through its new Lending Office is only entitled to receive payment under
Sections 2.15 and 2.16 to the same extent that the existing Lender or Lender
acting through its previous Lending Office would have been entitled if the
assignment, transfer or change had not occurred.

 

(c)            The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at its address for notices referred to in
Schedule 1.1(a) a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans owing
to, each Lender pursuant to the terms hereof from time to time (the “Register”).
The entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower and
each Lender, at any reasonable time and from time to time upon reasonable prior
notice. In addition, at any time that a request for a consent for a material or
substantive change to the Credit Documents is pending, any Lender wishing to
consult with other Lenders in connection therewith may request and receive from
the Administrative Agent a copy of the Register.

 

(d)           Any Lender may at any time, without the consent of, or notice to,
the Borrower or the Administrative Agent, sell participations to any Person
(other than a natural person (or a holding company, investment vehicle or trust
for, or owned and operated for the primary benefit of, a natural person), an
Ineligible Assignee, the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitments and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent and the
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.

 



84

 

 

(e)           Any agreement or instrument pursuant to which a Lender sells such
a participation shall provide that such Lender shall retain the sole right to
enforce this Agreement (subject to the terms and conditions of this Agreement)
and to approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
waiver or other modification described in Section 10.5(a) and clause (i) of
Section 10.5(b) that affects such Participant.

 

(f)            The Borrower agrees that each Participant shall be entitled to
the benefits of Sections 2.15(a), 2.15(b), 2.16 and 2.17 (subject to the
requirements and limitations therein, including the requirements under
Section 2.16 (it being understood that the documentation required under
Section 2.16(f) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to Section 10.6(b); provided that the Borrower shall not be required to
make, and such Participant shall not be entitled to receive, any greater payment
under Section 2.15 or 2.16, with respect to any participation, than the Borrower
would have been required to make to the relevant participating Lender, and such
participating Lender would have been entitled to receive from the Borrower,
except to the extent such requirement to make and/or entitlement to receive a
greater payment results from a Change in Law that occurs after the Participant
acquired the applicable participation; provided further that such Participant
agrees to be subject to the provisions of Section 2.18 as if it were an assignee
under Section 10.6(b). Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 2.18 with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section  8.3 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.14(b) as though it were
a Lender. Each Lender that sells a participation shall, acting solely for this
purpose as an non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Credit Documents (the “Participant Register”); provided
that no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loan or its
other obligations under any Credit Document) to any Person except to the extent
that such disclosure is necessary to establish that such commitment, loan or
other obligation is in registered form under Section 5f.103-1(c) of the United
States Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

 



85

 

 

(g)           Any Lender may at any time pledge or assign, or grant a security
interest in, all or any portion of its rights under this Agreement (including
under its Notes, if any) to secure obligations of such Lender, including any
pledge or assignment or grant to secure obligations to a Federal Reserve Bank;
provided that no such pledge or assignment or grant shall release such Lender
from any of its obligations hereunder or substitute any such pledgee or assignee
or grantee for such Lender as a party hereto.

 

(h)           The words “execution,” “signed,” “signature,” and words of like
import in any Assignment and Assumption shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act or any state laws
based on the Uniform Electronic Transactions Act.

 

(i)            Any Lender or participant may, in connection with any assignment,
participation, pledge or proposed assignment, participation or pledge pursuant
to this Section 10.6, disclose to the assignee, Participant or pledgee or
proposed assignee, Participant or pledgee any information relating to the
Borrower and its Subsidiaries furnished to it by or on behalf of any other party
hereto; provided that such assignee, Participant or pledgee or proposed
assignee, Participant or pledgee agrees in writing to keep such information
confidential to the same extent required of the Lenders under Section 10.12.

 

10.7         No Waiver. The rights and remedies of the Administrative Agent and
the Lenders expressly set forth in this Agreement and the other Credit Documents
are cumulative and in addition to, and not exclusive of, all other rights and
remedies available at law, in equity or otherwise. No failure or delay on the
part of the Administrative Agent or any Lender in exercising any right, power or
privilege shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right, power or privilege preclude other or further
exercise thereof or the exercise of any other right, power or privilege or be
construed to be a waiver of any Default or Event of Default. No course of
dealing between the Borrower, the Administrative Agent or the Lenders or their
agents or employees shall be effective to amend, modify or discharge any
provision of this Agreement or any other Credit Document or to constitute a
waiver of any Default or Event of Default. No notice to or demand upon the
Borrower in any case shall entitle the Borrower to any other or further notice
or demand in similar or other circumstances or constitute a waiver of the right
of the Administrative Agent or any Lender to exercise any right or remedy or
take any other or further action in any circumstances without notice or demand.

 

10.8         Survival. All representations, warranties and agreements made by or
on behalf of the Borrower in this Agreement and in the other Credit Documents
shall survive the execution and delivery hereof or thereof and the making and
repayment of the Loans until the indefeasible payment in full of the
Obligations. In addition, notwithstanding anything herein or under applicable
law to the contrary, the provisions of this Agreement and the other Credit
Documents relating to indemnification or payment of costs and expenses,
including the provisions of Sections 2.15(a), 2.15(b), 2.16, 2.17 and 10.1,
shall survive the payment in full of all Loans, the termination of the
Commitments and any termination of this Agreement or any of the other Credit
Documents. Except as set forth above, this Agreement and the Credit Documents
shall be deemed terminated upon the indefeasible payment in full of the
Obligations.

 



86

 

 

10.9         Severability. To the extent any provision of this Agreement is
prohibited by or invalid under the applicable law of any jurisdiction, such
provision shall be ineffective only to the extent of such prohibition or
invalidity and only in such jurisdiction, without prohibiting or invalidating
such provision in any other jurisdiction or the remaining provisions of this
Agreement in any jurisdiction.

 

10.10       Construction. The headings of the various articles, sections and
subsections of this Agreement and the table of contents have been inserted for
convenience only and shall not in any way affect the meaning or construction of
any of the provisions hereof. Except as otherwise expressly provided herein and
in the other Credit Documents, in the event of any inconsistency or conflict
between any provision of this Agreement and any provision of any of the other
Credit Documents, the provision of this Agreement shall control.

 

10.11       No Fiduciary Duty. The Administrative Agent, the Arrangers and the
Lenders and their respective Affiliates (collectively, the “Lender Parties”),
may have economic interests that conflict with those of the Borrower and its
Affiliates. The Borrower agrees that nothing in the Agreement or the other
Credit Documents or otherwise will be deemed to create an advisory, fiduciary or
agency relationship or fiduciary or other implied duty between any Lender Party,
on the one hand, and the Borrower or any of its Affiliates, on the other. The
Borrower acknowledges and agrees that (i) the transactions contemplated by this
Agreement and the other Credit Documents (including the exercise of rights and
remedies hereunder and thereunder) are arm’s-length commercial transactions
between the Lender Parties, on the one hand, and the Borrower, on the other, and
(ii) in connection therewith and with the process leading thereto, (x) no Lender
Party has assumed an advisory or fiduciary responsibility in favor of the
Borrower or its Affiliates with respect to the transactions contemplated hereby
(or the exercise of rights or remedies with respect thereto) or the process
leading thereto (irrespective of whether any Lender Party has advised, is
currently advising or will advise the Borrower or its Affiliates on other
matters) or any other obligation to the Borrower except the obligations
expressly set forth in the Credit Documents and (y) each Lender Party is acting
solely as principal and not as the agent or fiduciary of the Borrower, its
Affiliates or any other Person. The Borrower acknowledges and agrees that it has
consulted its own legal and financial advisors to the extent it deemed
appropriate and that it is responsible for making its own independent judgment
with respect to the transactions contemplated hereby and the process leading
thereto. The Borrower agrees that it will not claim that any Lender Party has
rendered advisory services of any nature or respect, or owes a fiduciary or
agency duty or similar duty to the Borrower, in connection with the transactions
contemplated hereby or the process leading thereto.

 



87

 

 

10.12        Confidentiality. Each of the Administrative Agent and the Lenders
agree to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (i) to its Affiliates and to its and
its Affiliates’ respective partners, directors, officers, employees, agents,
advisors and other representatives (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (ii) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (iii) to the extent required by
applicable Requirements of Law or by any subpoena or similar legal process,
(iv) to any other party hereto, (v) in connection with the exercise of any
remedies hereunder or under any other Credit Document or any action or
proceeding relating to this Agreement or any other Credit Document or the
enforcement of rights hereunder or thereunder, (vi) subject to an agreement
containing provisions substantially the same as those of this Section 10.12, to
(A) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement, (B) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Borrower and its obligations or (C) credit insurers
and reinsurers, (vii) if required by any rating agency; provided that prior to
any such disclosure, such rating agency shall have agreed in writing to maintain
the confidentiality of such Information and the Borrower shall have been given
prior notice as to what Information will be disclosed, (viii) with the consent
of the Borrower, (ix) to the extent such Information (A) becomes publicly
available other than as a result of a breach of this Section 10.12 or
(B) becomes available to the Administrative Agent, any Lender or any of their
respective Affiliates on a non-confidential basis from a source other than the
Borrower or any of its Subsidiaries or Affiliates, (x) on a confidential basis
to the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers with respect to the credit facility
described herein or (xi) deal terms and other information customarily reported
to bank market data collectors and similar service providers to the lending
industry and service providers to the Administrative Agent and the Lenders in
connection with the administration of the Credit Documents.

 

For purposes of this Section 10.12, “Information” means all information received
from the Borrower or any Subsidiary thereof relating to any such Person or any
of their respective businesses, other than any such information that is
available to the Administrative Agent or any Lender on a nonconfidential basis
prior to such disclosure or is identified by the Borrower as nonconfidential.
Any Person required to maintain the confidentiality of Information as provided
in this Section 10.12 shall be considered to have complied with its obligation
to do so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

10.13        Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Credit Documents constitute the entire contract among the parties relating to
the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof (except
for the Fee Letter). Except as provided in Section 3.1, this Agreement shall
become effective when it shall have been executed and delivered by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement by facsimile (or by PDF formatted page sent by electronic
mail) shall be effective as delivery of a manually executed counterpart of this
Agreement. The words “execution,” “signed,” “signature,” and words of like
import in this Agreement shall be deemed to include electronic signatures or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act. For the avoidance of doubt, the authorization under this
paragraph may include, without limitation, use or acceptance by the
Administrative Agent of a manually signed letter which has been converted into
electronic form (such as scanned into “.pdf” format), or an electronically
signed letter converted into another format, for transmission, delivery and/or
retention.

 



88

 

 

10.14       Disclosure of Information. The Borrower agrees and consents to the
Administrative Agent’s and the Arrangers’ disclosure of information relating to
this transaction to Gold Sheets and other similar bank trade publications. Such
information will consist of deal terms and other information customarily found
in such publications.

 

10.15       PATRIOT Act Notice. Each Lender that is subject to the PATRIOT Act
and the Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the PATRIOT Act, it
is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower in accordance with the PATRIOT Act.

 

10.16       Acknowledgement and Consent to Bail-In of Affected Financial
Institutions. Notwithstanding anything to the contrary in any Credit Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Affected Financial
Institution arising under any Credit Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of the
applicable Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

 

(a)            the application of any Write-Down and Conversion Powers by the
applicable Resolution Authority to any such liabilities arising hereunder which
may be payable to it by any party hereto that is an Affected Financial
Institution; and

 

(b)           the effects of any Bail-In Action on any such liability,
including, if applicable:

 

(i)            a reduction in full or in part or cancellation of any such
liability;

 

(ii)           a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such Affected Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Credit Document; or

 

(iii)          the variation of the terms of such liability in connection with
the exercise of the write-down and conversion powers of the applicable
Resolution Authority.

 



89

 

 

10.17       Acknowledgement Regarding Any Supported QFCs. To the extent that the
Credit Documents provide support, through a guarantee or otherwise, for Hedge
Agreements or any other agreement or instrument that is a QFC (such support,
“QFC Credit Support” and each such QFC a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Credit Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):

 

(a)           In the event a Covered Entity that is party to a Supported QFC
(each, a “Covered Party”) becomes subject to a proceeding under a U.S. Special
Resolution Regime, the transfer of such Supported QFC and the benefit of such
QFC Credit Support (and any interest and obligation in or under such Supported
QFC and such QFC Credit Support, and any rights in property securing such
Supported QFC or such QFC Credit Support) from such Covered Party will be
effective to the same extent as the transfer would be effective under the U.S.
Special Resolution Regime if the Supported QFC and such QFC Credit Support (and
any such interest, obligation and rights in property) were governed by the laws
of the United States or a state of the United States. In the event a Covered
Party or a BHC Act Affiliate of a Covered Party becomes subject to a proceeding
under a U.S. Special Resolution Regime, Default Rights under the Credit
Documents that might otherwise apply to such Supported QFC or any QFC Credit
Support that may be exercised against such Covered Party are permitted to be
exercised to no greater extent than such Default Rights could be exercised under
the U.S. Special Resolution Regime if the Supported QFC and the Credit Documents
were governed by the laws of the United States or a state of the United States.
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

 

(b)            As used in this Section 10.17, the following terms have the
following meanings:

 

(i)            “BHC Act Affiliate” of a party means an “affiliate” (as such term
is defined under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such
party.

 

(ii)           “Covered Entity” means any of the following:

 

(iii)          (i)             a “covered entity” as that term is defined in,
and interpreted in accordance with, 12 C.F.R. § 252.82(b);

 

(iv)          (ii)           a “covered bank” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 47.3(b); or

 

(v)           (iii)          a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).

 

(vi)          “Default Right” has the meaning assigned to that term in, and
shall be interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 



90

 

 

(vii)          “QFC” has the meaning assigned to the term “qualified financial
contract” in, and shall be interpreted in accordance with, 12 U.S.C.
5390(c)(8)(D).

 

10.18       Certain ERISA Matters.

 

(a)            Each Lender (x) represents and warrants, as of the date such
Person became a Lender party hereto, to, and (y) covenants, from the date such
Person became a Lender party hereto to the date such Person ceases being a
Lender party hereto, for the benefit of, the Administrative Agent and its
Affiliates and not, for the avoidance of doubt, to or for the benefit of the
Borrower, that at least one of the following is and will be true:

 

(i)            such Lender is not using “plan assets” (within the meaning of
Section 3(42) of ERISA or otherwise) of one or more Benefit Plans with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments or this Agreement,

 

(ii)           the transaction exemption set forth in one or more PTEs, such as
PTE 84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans and the Commitments and this Agreement,

 

(iii)          (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans
and the Commitments and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Loans and the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84- 14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans and the Commitments and this Agreement, or

 

(iv)          such other representation, warranty and covenant as may be agreed
in writing between the Administrative Agent, in its sole discretion, and such
Lender.

 

(b)           In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding clause (a), such Lender further (x)
represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and its Affiliates and not, for the
avoidance of doubt, to or for the benefit of the Borrower, that none of the
Administrative Agent and its Affiliates is a fiduciary with respect to the
assets of such Lender involved in such Lender’s entrance into, participation in,
administration of and performance of the Loans and the Commitments and this
Agreement (including in connection with the reservation or exercise of any
rights by the Administrative Agent under this Agreement, any Credit Document or
any documents related hereto or thereto).

 

[REMAINDER OF THIS PAGE IS LEFT BLANK INTENTIONALLY]

 



91

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers as of the date first above written.

 

 INTERCONTINENTAL EXCHANGE INC.        By:/s/ Martin Hunter  Name:Martin Hunter
Title:Senior Vice President, Tax & Treasurer

 

SIGNATURE PAGE TO
TO TERM LOAN CREDIT AGREEMENT

 





 

 

  WELLS FARGO BANK, NATIONAL ASSOCIATION, as the Administrative Agent and a
Lender       By: /s/ Jocelyn Boll   Name: Jocelyn Boll   Title: Managing
Director

 

SIGNATURE PAGE TO
TO TERM LOAN CREDIT AGREEMENT

 



 

 

 

  BANK OF AMERICA, N.A., as a Lender       By: /s/ Sherman Wong   Name: Sherman
Wong   Title: Director

 

SIGNATURE PAGE TO
TO TERM LOAN CREDIT AGREEMENT

 



 

 

 

  J.P. Morgan Chase, N.A., as a Lender       By: /s/ Courtney Furillo   Name:
Courtney Furillo   Title: Vice President

 

SIGNATURE PAGE TO
TO TERM LOAN CREDIT AGREEMENT

 



 

 

 

  BANCO BILBAO VIZCAYA ARGENTARIA,
S.A. NEW YORK BRANCH, as a Lender       By: /s/ Brian Crowley   Name: Brian
Crowley   Title: Managing Director           By: /s/ Miriam Trautmann   Name:
Miriam Trautmann   Title: Senior Vice President

 

SIGNATURE PAGE TO
TO TERM LOAN CREDIT AGREEMENT

 



 

 

 

 

  FIFTH THIRD BANK, NATIONAL ASSOCIATION, as a Lender               By: /s/
Jonathan James   Name: Jonathan James   Title: Senior Vice President

 

SIGNATURE PAGE TO
TO TERM LOAN CREDIT AGREEMENT

 



 



 

  MIZUHO BANK, LTD., as a Lender             By: /s/ Donna DeMagistris   Name:
Donna DeMagistris   Title: Authorized Signatory

 

SIGNATURE PAGE TO
TO TERM LOAN CREDIT AGREEMENT

 





 

 

  MUFG Bank, LTD., as a Lender             By: /s/ Jacob Ulevich   Name: Jacob
Ulevich   Title: Director

 

SIGNATURE PAGE TO
TO TERM LOAN CREDIT AGREEMENT

 





 

 

  PNC BANK, NATIONAL ASSOCIATION, as a Lender               By: /s/ Devin
Faddoul   Name: Devin Faddoul   Title: Assistant Vice President

 

SIGNATURE PAGE TO
TO TERM LOAN CREDIT AGREEMENT

 





 

 

  BANK OF MONTREAL, as a Lender               By: /s/ Adam Tarr   Name: Adam
Tarr   Title: Director

 

SIGNATURE PAGE TO
TO TERM LOAN CREDIT AGREEMENT

 





 



 

  SOCIETE GENERALE, as a Lender       By: /s/ Jonathan Logan   Name: Jonathan
Logan   Title: Director

 

SIGNATURE PAGE TO
TO TERM LOAN CREDIT AGREEMENT

 



 

 

 

Schedule 7.3

 

Liens

 

None.

 



 

 

 

EXHIBIT A

 

Borrower’s Taxpayer Identification No. _________________

 

NOTE

 

$___________ __________, 20__   Charlotte, North Carolina

 

FOR VALUE RECEIVED, INTERCONTINENTAL EXCHANGE, INC., a Delaware corporation (the
“Borrower”), hereby promises to pay to the order of [___________] (the
“Lender”), at the offices of Wells Fargo Bank, National Association, as
Administrative Agent under the Credit Agreement referred to below (in such
capacity, the “Administrative Agent”), located at 550 South Tryon Street,
Charlotte, North Carolina 28202 (or at such other place or places as the
Administrative Agent may designate in writing), at the times and in the manner
provided in the Term Loan Credit Agreement, dated as of August 21, 2020 (as
amended, modified, restated or supplemented from time to time, the “Credit
Agreement”), among the Borrower, the Lenders from time to time parties thereto,
and Wells Fargo Bank, National Association, as Administrative Agent, the
principal sum of [_________________________] DOLLARS ($[___________]), or such
lesser amount as may constitute the unpaid principal amount of the Loans made by
the Lender to the Borrower under the terms and conditions of the Credit
Agreement. Unless otherwise defined herein, capitalized terms used in this
promissory note (this “Note”) shall have the meanings given to such terms in the
Credit Agreement. The Borrower also promises to pay interest on the aggregate
unpaid principal amount of the Loans made by the Lender at the rates applicable
thereto from time to time as provided in the Credit Agreement.

 

This Note is one of a series of Notes referred to in the Credit Agreement and is
issued to evidence the Loans made by the Lender pursuant to the Credit
Agreement. All of the terms, conditions and covenants of the Credit Agreement
are expressly made a part of this Note by reference in the same manner and with
the same effect as if set forth herein at length, and any holder of this Note is
entitled to the benefits of, and remedies provided in, the Credit Agreement and
the other Credit Documents. Reference is made to the Credit Agreement for
provisions relating to the interest rate, maturity, payment, prepayment and
acceleration of this Note.

 

In the event of an acceleration of the maturity of the Loans made by the Lender
and evidenced by this Note in accordance with Section 8.2 of the Credit
Agreement, then such Loans shall become immediately due and payable in
accordance with the terms of the Credit Agreement, without presentment, demand,
protest or notice of any kind, all of which are hereby waived by the Borrower.

 



 

 

 

In the event that the Loans made by the Lender and evidenced by this Note are
not paid when due at any stated or accelerated maturity, the Borrower agrees to
pay, in addition to the principal and interest, all reasonable and documented
out-of-pocket costs of collection, including reasonable and documented
out-of-pocket attorneys’ fees, in accordance with the Credit Agreement.

 

This Note is non-negotiable and non-transferable and any interest in the Loans
evidenced by this Note may only be transferred or assigned in accordance with
the terms of the Credit Agreement.

 

This Note shall be governed by and construed in accordance with the internal
laws and judicial decisions of the State of New York (including Sections 5-1401
and 5-1402 of the New York General Obligations Law, but excluding all other
choice of law and conflicts of law rules). The Borrower hereby submits to the
exclusive jurisdiction of the state and federal courts sitting in the Borough of
Manhattan, and any appellate court from any thereof, although the Lender shall
not be limited to bringing an action in such courts.

 

(signature next page)

 



 

 

 

IN WITNESS WHEREOF, the Borrower has caused this Note to be executed by its duly
authorized corporate officer as of the day and year first above written.

 

  INTERCONTINENTAL EXCHANGE, INC.           By:
                                         Name:     Title:

 

 



 

 

  

 

EXHIBIT B-1

 

NOTICE OF BORROWING

 

[Date]

 

Wells Fargo Bank, National Association,

as Administrative Agent

1525 W.T. Harris Blvd.

Mail Code: D1109-019

Charlotte, North Carolina 28262

Attention: Syndication Agency Services

 

Ladies and Gentlemen:

 

The undersigned, INTERCONTINENTAL EXCHANGE, INC., a Delaware corporation (the
“Borrower”), refers to the Term Loan Credit Agreement, dated as of August 21,
2020 (as amended, modified, restated or supplemented from time to time, the
“Credit Agreement,” unless defined herein, capitalized terms being used herein
as therein defined), among the Borrower, certain Lenders from time to time
parties thereto, and you, as Administrative Agent, and, pursuant to
Section 2.2(b) of the Credit Agreement, hereby gives you, as Administrative
Agent, irrevocable notice that the Borrower requests a Borrowing of Loans under
the Credit Agreement, and to that end sets forth below the information relating
to such Borrowing (the “Proposed Borrowing”) as required by Section 2.2(b) of
the Credit Agreement:

 

(i)            The aggregate principal amount of the Proposed Borrowing is
$______________.1

 

(ii)           The Loans comprising the Proposed Borrowing shall be initially
made as [Base Rate Loans] [LIBOR Loans].2

 

(iii)          [The initial Interest Period for the LIBOR Loans comprising the
Proposed Borrowing shall be [one/two/three/six months].]3

 

(iv)          [The Proposed Borrowing is requested to be made on
__________________ (the “Closing Date”).]4

 



 



1 Amount of Proposed Borrowing must comply with Section 2.2(b) of the Credit
Agreement.

2 Select the applicable Type of Loans.

3 Include this clause in the case of a Proposed Borrowing comprised of LIBOR
Loans, and select the applicable Interest Period.

4 The Closing Date shall be a Business Day on or after the date hereof (in the
case of Base Rate Loans) or at least three Business Days after the date hereof
(in the case of LIBOR Loans).

 



 

 

 

(v)            Proceeds of the Loans are to be made available to the Persons
identified on Schedule I hereto.

 

The Borrower hereby certifies that, as of the Closing Date, each of the
conditions precedent to the obligations of each Lender to make the Loans on the
Closing Date set forth in Section 3.2 of the Credit Agreement will be satisfied.

 

[Remainder of Page Intentionally Left Blank]

 



2

 

 

  Very truly yours,       INTERCONTINENTAL EXCHANGE, INC.           By:
                          Name:     Title:  

 

[Signature Page to Notice of Borrowing]

 



 

 

 

EXHIBIT B-2

 

NOTICE OF CONVERSION/CONTINUATION

 

[Date]

 

Wells Fargo Bank, National Association,

as Administrative Agent

1525 W. W.T. Harris Blvd

Mail Code: D1109-019

Charlotte, North Carolina 28262

Attention: Syndication Agency Services

 

Ladies and Gentlemen:

 

The undersigned, INTERCONTINENTAL EXCHANGE, INC., a Delaware corporation (the
“Borrower”), refers to the Term Loan Credit Agreement, dated as of August 21,
2020 (as amended, modified, restated or supplemented from time to time, the
“Credit Agreement,” unless defined herein, capitalized terms being used herein
as therein defined), among the Borrower, certain Lenders from time to time
parties thereto and you, as Administrative Agent, and, pursuant to
Section 2.11(b) of the Credit Agreement, hereby gives you, as Administrative
Agent, irrevocable notice that the Borrower requests a [conversion]
[continuation]1 of Loans under the Credit Agreement, and to that end sets forth
below the information relating to such [conversion] [continuation] (the
“Proposed [Conversion] [Continuation]”) as required by Section 2.11(b) of the
Credit Agreement:

 

(i)            The Proposed [Conversion] [Continuation] is requested to be made
on _______________.2

 

(ii)            The Proposed [Conversion] [Continuation] involves $____________3
in aggregate principal amount of Loans made pursuant to a Borrowing on
________________,4 which Loans are presently maintained as [Base Rate] [LIBOR]
Loans and are proposed hereby to be [converted into Base Rate Loans] [converted
into LIBOR Loans] [continued as LIBOR Loans].5

 

 



 



1 Insert “conversion” or “continuation” throughout the notice, as applicable.

 

2 Shall be a Business Day not later than one Business Day prior to the proposed
[Conversion][Continuation] (in the case of any conversion of LIBOR Loans into
Base Rate Loans) or not later than three Business Days prior to the proposed
[Conversion][Continuation] (in the case of any conversion of Base Rate Loans
into, or continuation of, LIBOR Loans), and additionally, in the case of any
conversion of LIBOR Loans into Base Rate Loans, or continuation of LIBOR Loans,
shall be the last day of the Interest Period applicable to such LIBOR Loans.

 

3 Amount of Proposed Conversion or Continuation must comply with Section 2.11(a)
of the Credit Agreement.

 

4 Insert the applicable Borrowing Date for the Loans being converted or
continued.

 



 

 

(iii)            [The initial Interest Period for the Loans being [converted
into] [continued as] LIBOR Loans pursuant to the Proposed [Conversion]
[Continuation] shall be [one/two/three/six months].]6

 

The Borrower hereby certifies that the following statement is true both on and
as of the date hereof and on and as of the effective date of the Proposed
[Conversion] [Continuation]: no Event of Default has or will have occurred and
is continuing or would result from the Proposed [Conversion] [Continuation].

 



  Very truly yours,       INTERCONTINENTAL EXCHANGE, INC.           By:
                          Name:     Title:  

 

 



 



5 Complete with the applicable bracketed language.

6 Include this clause in the case of a Proposed Conversion or Continuation
involving a conversion of Base Rate Loans into, or continuation of, LIBOR Loans,
and select the applicable Interest Period.

 



2

 

 

EXHIBIT C

 

COMPLIANCE CERTIFICATE

 

THIS CERTIFICATE is delivered pursuant to the Term Loan Credit Agreement, dated
as of August 21, 2020 (as amended, modified, restated or supplemented from time
to time, the “Credit Agreement”), among Intercontinental Exchange, Inc., a
Delaware corporation (the “Borrower”), the Lenders from time to time parties
thereto, and Wells Fargo Bank, National Association, as Administrative Agent.
Capitalized terms used herein without definition shall have the meanings given
to such terms in the Credit Agreement.

 

The undersigned hereby certifies that:

 

1.He is a duly elected Financial Officer of the Borrower.

 

2.Enclosed with this Certificate are copies of the financial statements of the
Borrower and its Subsidiaries as of _____________, and for the [________-month
period] [year] then ended, required to be delivered under Section
[5.1(a)][5.1(b)] of the Credit Agreement. Such financial statements have been
prepared in accordance with GAAP [(subject to the absence of notes required by
GAAP and subject to normal year-end adjustments)]1 and present fairly in all
material respects the financial condition of the Borrower and its Subsidiaries
on a consolidated basis as of the date indicated and the results of operation of
the Borrower and its Subsidiaries on a consolidated basis for the period covered
thereby.

 

3.The undersigned has reviewed the terms of the Credit Agreement and has made,
or caused to be made under the supervision of the undersigned, a review in
reasonable detail of the transactions and condition of the Borrower and its
Subsidiaries during the accounting period covered by such financial statements.

 

4.The examination described in paragraph 3 above did not disclose, and the
undersigned has no knowledge of the existence of, any Default or Event of
Default during or at the end of the accounting period covered by such financial
statements or as of the date of this Certificate. [, except as set forth below.

 

Describe here or in a separate attachment any exceptions to paragraph 4 above by
listing, in reasonable detail, the nature of the Default or Event of Default].

 

5.Attached to this Certificate as Attachment A is a covenant compliance
worksheet2 reflecting the computation of the financial covenant set forth in
Article VI of the Credit Agreement as of the last day of and for the period
covered by the financial statements enclosed herewith.

 



 



1 Insert in the case of quarterly financial statements.

2 To be calculated on a pro forma basis for Acquisitions, asset sales and
Indebtedness in accordance with Section 1.3(b).

 



3

 

 

IN WITNESS WHEREOF, the undersigned has executed and delivered this Certificate
as of the _______ day of _____________, ____.

 

                              Name:     Title:  

 



4

 

 

 

ATTACHMENT A

 

COVENANT COMPLIANCE WORKSHEET1

 

A.                Total Leverage Ratio (Section 6.1 of the Credit Agreement)

 

(1)  Consolidated Total Funded Debt as of the date of determination2
$____________ (2)  Consolidated EBITDA for the Reference Period ending on the
date of determination (from Line C(5) below) $____________ (3) 

Total Leverage Ratio:

Divide Line A(1) by Line A(2)

____________ (4)  Maximum Total Leverage Ratio as of the date of determination
[3.50][4.00][4.50]3 to 1.00

 

 



 

 

1 To be calculated on a pro forma basis for Acquisitions, asset sales and
Indebtedness in accordance with Section 1.3(b).

 

2 Shall not include (x) Indebtedness permitted pursuant to Section 7.2(iii),
7.2(iv) or 7.2(v) of the Credit Agreement except to the extent such Indebtedness
has been outstanding, as of such determination date, for more than 45 days since
the borrowing thereof and (y) any Indebtedness incurred (1) to repay, prepay,
redeem, repurchase, discharge, defease or otherwise refinance other Indebtedness
(solely in the amount necessary for such repayment, prepayment, redemption,
repurchase, discharge, defeasance or other refinancing) to the extent the
proceeds of such Indebtedness are earmarked for such purpose and actually so
applied or (2) at any time prior to the date of consummation of an Acquisition
(or the date that is 30 days following the date of termination of the related
acquisition agreement), to the extent that the net proceeds of such Indebtedness
are held as cash or Cash Equivalents by the Borrower (or any Subsidiary thereof)
(whether held in deposit or securities accounts or otherwise) to finance such
Acquisition until the consummation of such Acquisition (or the date that is 30
days following the date of termination of the related acquisition agreement) and
such proceeds are required to be applied to repay, prepay, redeem, repurchase,
discharge or defease such Indebtedness in the event such Acquisition is not
consummated (or the related acquisition agreement is terminated).

 

3 To be 3.50 at any time prior to the Ellie Mae Acquisition Date (or the
termination of the Ellie Mae Acquisition Agreement), 4.50 for the four fiscal
quarters following the Ellie Mae Acquisition Date, and 4.00 at any time
following the first four fiscal quarters after the Ellie Mae Acquisition Date.

 



i

 

 

B.                 Consolidated EBITDA

 

(1)    Consolidated Net Income for the Reference Period ending on the date of
determination   $____________ (2)    Additions to Consolidated Net Income (to
the extent deducted in the calculation of Consolidated Net Income for such
period):         (a)        Interest expense $____________      
(b)        Federal, state, local and other income taxes $____________      
(c)        Depreciation and amortization expense $____________      
(d)        Fees and integration, restructuring and severance expenses and
charges incurred during such period in connection with any Acquisition or asset
disposition consummated no more than six months prior to the beginning of such
period not to exceed five percent of Consolidated EBITDA for such period
(calculated without giving effect to this Line B(2)(d)) $____________      
(e)         Noncash charges (including stock based compensation  and any
impairment charge or write-off or write-down of goodwill or other intangible
assets) $____________       (f)         Extraordinary losses $____________      
(g)        All losses during such period resulting from any asset disposition
outside the ordinary course of business $____________       (h)        Add Lines
B(2)(a) through B(2)(g) $____________   (3)   

Net Income plus Additions:

Add Lines B(1) and B(2)(h)

  $____________

 



ii

 

 

(4)    Reductions from Consolidated Net Income (to the extent included in the
calculation of Consolidated Net Income for such period):        
(a)         Extraordinary gains or income for such period $____________      
(b)        All gains during such period resulting from any asset disposition
outside the ordinary course of business $____________       (c)        Any cash
disbursements during such period that relate to noncash charges included in the
definition of Consolidated EBITDA pursuant to clause (ii)(E) thereof during such
period or the twelve months preceding such period $____________      
(d)        Any noncash gains for such period that represent the reversal of any
accrual, or the reversal of any cash reserves, that relates to charges included
in the definition of Consolidated EBITDA pursuant to clause (ii)(D) or (ii)(E)
thereof during such period  or the twelve months preceding such period
$____________       (e)         Add Lines B(4)(a) through B(4)(d)  
($____________) (5)   

Consolidated EBITDA:

Subtract Line B(4)(e) from Line B(3)

  $____________

 

 



iii

 

 

EXHIBIT D

 

ASSIGNMENT AND ASSUMPTION

 

THIS ASSIGNMENT AND ASSUMPTION (this “Assignment and Assumption”) is dated as of
the Assignment Effective Date set forth below and is entered into by and between
[Insert name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below, receipt of a
copy of which is hereby acknowledged by the Assignee. The Standard Terms and
Conditions set forth in Annex 1 attached hereto (the “Standard Terms and
Conditions”) are hereby agreed to and incorporated herein by reference and made
a part of this Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Assignment Effective Date
inserted by the Administrative Agent as contemplated below (i) all of the
Assignor’s rights and obligations in its capacity as a Lender under the Credit
Agreement and any other documents or instruments delivered pursuant thereto to
the extent related to the amount and percentage interest identified below of all
of such outstanding rights and obligations of the Assignor under the facility
identified below, and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.          Assignor:                         ______________________________

 

2.          Assignee:                         ______________________________

  [and is an Affiliate/Approved Fund of [identify Lender]1]

 

3.          Borrower:                         INTERCONTINENTAL EXCHANGE, INC., a
Delaware corporation

 

4.          Administrative Agent:     Wells Fargo Bank, National Association, as
the Administrative Agent under the Credit Agreement.

 



 



1 Select as applicable.

 



 

 

 

5.          Credit Agreement:          Term Loan Credit Agreement, dated as of
August 21, 2020 (as amended, modified, restated or supplemented from time to
time, the “Credit Agreement”), among the Borrower, the Lenders from time to time
parties thereto, and Wells Fargo Bank, National Association, as Administrative
Agent.

 

6.          Assigned Interest:

 

Aggregate Amount of
Commitment/Loans for all
Lenders2 Amount of
Commitment/Loans
Assigned3 Percentage Assigned of
Commitment/Loans4



CUSIP
Number

$ $ %   $ $ %   $ $ %  

 

[7.          Trade Date:                     ______________]5

 

8.          Assignment Effective Date:    ______________ [TO BE INSERTED BY THE
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE ASSIGNMENT EFFECTIVE DATE OF
RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.]

 



 



2 Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Assignment Effective Date.

 

3 Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Assignment Effective Date.

 

4 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

5 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 



 2 

 

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

  ASSIGNOR:       [NAME OF ASSIGNOR]           By:       Title:          
ASSIGNEE:       [NAME OF ASSIGNEE]           By:       Title:

 

[Consented to and]6 Accepted:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION   as Administrative Agent           By:  
      Title:         [Consented to:]7       [NAME OF RELEVANT PARTY]          
By:         Title:    



 



 



6 To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

 

7 To be added only if the consent of the Borrower and/or other parties is
required by the terms of the Credit Agreement.

 



 3 

 

 

ANNEX 1 to Assignment and Assumption

 

Term Loan Credit Agreement, dated as of August 21, 2020, among Intercontinental
Exchange, Inc., a Delaware corporation, as the Borrower, certain Lenders from
time to time parties thereto, and Wells Fargo Bank, National Association, as
Administrative Agent.

 

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

1.         Representations and Warranties.

 

1.1       Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Credit Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Documents, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any
Credit Document or (iv) the performance or observance by the Borrower, any of
its Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Credit Document.

 

1.2.      Assignee. The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all requirements of an assignee of the Assigned Interest under the Credit
Agreement (subject to receipt of such consents as may be required under the
Credit Agreement), (iii) from and after the Assignment Effective Date, it shall
be bound by the provisions of the Credit Agreement as a Lender thereunder and,
to the extent of the Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it has received a copy of the Credit Agreement, together with
copies of the most recent financial statements referred to in Section 4.9
thereof or delivered pursuant to Section 5.1 thereof, as applicable, and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent,
Assignor or any other Lender, and (v) if it is a Foreign Lender, attached to the
Assignment and Assumption is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, the Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Documents, and (ii) it will perform in accordance with their
terms all of the obligations that by the terms of the Credit Documents are
required to be performed by it as a Lender.

 



 1 

 

 

2.         Payments. From and after the Assignment Effective Date, the
Administrative Agent shall make all payments in respect of the Assigned Interest
(including payments of principal, interest, fees and other amounts) to the
Assignor for amounts that have accrued to but excluding the Assignment Effective
Date and to the Assignee for amounts that have accrued from and after the
Assignment Effective Date.

 

3.         General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the laws of the State of New York
(including Sections 5-1401 and 5-1402 of the New York General Obligations Law,
but excluding all other choice of law and conflicts of law rules).

 



 2 

 

 

 

EXHIBIT E-1

 

[FORM OF U.S. TAX COMPLIANCE CERTIFICATE]

 

U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Term Loan Credit Agreement dated as of August
21, 2020 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among INTERCONTINENTAL EXCHANGE, INC., a Delaware
corporation (the “Borrower”), the Lenders from time to time parties thereto, and
Wells Fargo Bank, National Association, as Administrative Agent.

 

Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a “10 percent shareholder”
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN-E (or any successor
form). By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

By:  ______________________________________

Name:  ____________________________________

Title:  _____________________________________

Date: ___________, 20[__]

 



 

 

 

EXHIBIT E-2

 

[FORM OF U.S. TAX COMPLIANCE CERTIFICATE]

 

U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Term Loan Credit Agreement dated as of August
21, 2020 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among INTERCONTINENTAL EXCHANGE, INC., a Delaware
corporation (the “Borrower”), the Lenders from time to time parties thereto, and
Wells Fargo Bank, National Association, as Administrative Agent.

 

Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a “10 percent shareholder” of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section881(c)(3)(C) of the
Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN-E (or any successor form). By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

By:  ______________________________________

Name:  ____________________________________

Title:  _____________________________________

Date: ___________, 20[__]

 



 

 

 

EXHIBIT E-3

 

[FORM OF U.S. TAX COMPLIANCE CERTIFICATE]

 

U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Term Loan Credit Agreement dated as of August
21, 2020 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among INTERCONTINENTAL EXCHANGE, INC., a Delaware
corporation (the “Borrower”), the Lenders from time to time parties thereto, and
Wells Fargo Bank, National Association, as Administrative Agent.

 

Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a “10 percent shareholder” of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN-E (or any
successor form) or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN-E
(or any successor form) from each of such partner’s/member’s beneficial owners
that is claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

By:  ______________________________________

Name:  ____________________________________

Title:  _____________________________________

Date:  ___________, 20[__]

 



 

 

 

EXHIBIT E-4

 

[FORM OF U.S. TAX COMPLIANCE CERTIFICATE]

 

U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Term Loan Credit Agreement dated as of August
21, 2020 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among INTERCONTINENTAL EXCHANGE, INC., a Delaware
corporation (the “Borrower”), the Lenders from time to time parties thereto, and
Wells Fargo Bank, National Association, as Administrative Agent.

 

Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a “10 percent shareholder” of the Borrower
within the meaning of Section 871(h)(3)(B) of the Code and (v) none of its
direct or indirect partners/members is a controlled foreign corporation related
to the Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN-E (or any successor form) or (ii) an IRS Form W-8IMY accompanied by
an IRS Form W-8BEN-E (or any successor form) from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

By:  ______________________________________

Name:  ____________________________________

Title:  _____________________________________

Date: ___________, 20[__]

 



 

 

 

EXHIBIT F

 

SOLVENCY CERTIFICATE

 

[ ], 20__

 

This Solvency Certificate is delivered pursuant to Section 3.2(b) of the Term
Loan Credit Agreement dated as of August 21, 2020 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among
Intercontinental Exchange, Inc., a Delaware corporation (the “Borrower”), the
Lenders from time to time parties thereto, and Wells Fargo Bank, National
Association, as Administrative Agent. Capitalized terms used herein and not
otherwise defined herein shall have the meanings assigned to such terms in the
Credit Agreement.

 

The undersigned hereby certifies, solely in his capacity as an officer of the
Borrower and not in his individual capacity, as follows:

 

1. I am the Chief Financial Officer of the Borrower. I have reviewed the Credit
Agreement, financial statements referred to in Section 5.1 of the Credit
Agreement and such documents and made such investigation as I have deemed
relevant for the purposes of this Solvency Certificate.

 

2. On and as of the date hereof, immediately after giving effect to the
consummation of the Ellie Mae Transactions occurring on the date hereof (if
any), (i) the fair value of the assets of the Borrower and it is subsidiaries on
a consolidated basis, at a fair valuation, will exceed the debts and
liabilities, direct, subordinated, contingent or otherwise, of the Borrower and
its subsidiaries on a consolidated basis; (ii) the present fair saleable value
of the property of the Borrower and its subsidiaries on a consolidated basis
will be greater than the amount that will be required to pay the probable
liability of the Borrower and its subsidiaries on a consolidated basis on their
debts and other liabilities, direct, subordinated, contingent or otherwise, as
such debts and other liabilities become absolute and matured; (iii) the Borrower
and its subsidiaries on a consolidated basis will be able to pay their debts and
liabilities, direct, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (iv) the Borrower and its
subsidiaries on a consolidated basis will not have unreasonably small capital
with which to conduct the businesses in which they are engaged as such
businesses are now conducted and are proposed to be conducted following the date
hereof.

 

3.       As of the date hereof, immediately after giving effect to the
consummation of the Ellie Mae Transactions occurring on the date hereof (if
any), the Borrower does not intend to, and the Borrower does not believe that it
or any of its subsidiaries will, incur debts beyond its ability to pay such
debts as they mature, taking into account the timing and amounts of cash to be
received by it or any such subsidiary and the timing and amounts of cash to be
payable on or in respect of its debts or the debts of any such subsidiary.

 

This Solvency Certificate is being delivered by the undersigned officer only in
his capacity as Chief Financial Officer of the Borrower and not individually and
the undersigned shall have no personal liability to the Administrative Agent or
the Lenders with respect thereto.

 

 

[Remainder of Page Intentionally Left Blank]

 



 

 

 

IN WITNESS WHEREOF, the undersigned has executed this Solvency Certificate on
the date first written above.

 

  INTERCONTINENTAL EXCHANGE, INC.           By:     Name:     Title: Chief
Financial Officer

 



[Signature Page to Solvency Certificate]

 



 

